Exhibit 10.12

EXECUTION VERSION

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND SECOND AMENDMENT TO FEE
LETTER, dated as of September 28, 2018 (this “Amendment”), by and among CRESCENT
CAPITAL BDC FUNDING, LLC, a bankruptcy remote, special purpose Delaware limited
liability company (the “Borrower”), CRESCENT CAPITAL BDC, INC., a Delaware
corporation (the “Collateral Manager” and the “Equityholder”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (the “Administrative
Agent” and the “Lender”).

WHEREAS, (i) the Borrower, the Collateral Manager, the Equityholder, the
Administrative Agent, the Lender, Crescent Capital BDC, Inc., in its capacity as
seller and Wells Fargo Bank, National Association, in its capacity as collateral
agent, are party to the Loan and Security Agreement, dated as of March 28, 2016
(as amended, modified and supplemented from time to time, the “Loan and Security
Agreement”) and (ii) the Borrower, the Administrative Agent and the Lender are
party to the Fee Letter, dated as of March 28, 2016 (as amended, modified and
supplemented from time to time, the “Fee Letter”). Terms used but not defined
herein have the respective meanings given to such terms in the Loan and Security
Agreement or the Fee Letter, as applicable.

WHEREAS, (i) the Borrower, the Collateral Manager, the Equityholder, the
Administrative Agent and the Lender desire to amend and otherwise modify the
Loan and Security Agreement, in accordance with Section 12.1 of the Loan and
Security Agreement and subject to the terms and conditions set forth herein and
(ii) the Borrower, the Administrative Agent and the Lender desire to amend and
otherwise modify the Fee Letter, in accordance with the penultimate paragraph of
the Fee Letter and subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.    Amendments to Transaction Documents.

(a)    Amendments to Loan and Security Agreement. As of the date of this
Amendment, the Loan and Security Agreement is hereby amended as follows:

(i)    to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan and Security
Agreement attached as Appendix A hereto.

(ii)    to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Exhibits and Schedules
attached as Appendix B hereto.

(b)    Amendments to the Fee Letter. As of the date of this Amendment, the Fee



--------------------------------------------------------------------------------

Letter is hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the Fee
Letter attached as Appendix C hereto.

2.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lender that, as of the date first
written above, (i) no Default, Event of Default or Collateral Manager
Termination Event has occurred and is continuing and (ii) the representations
and warranties of the Borrower contained in the Transaction Documents are true
and correct in all material respects on and as of such day (other than any
representation and warranty that is made as of a specific date).

3.    Conditions Precedent. This Amendment shall become effective as of the date
first written above upon the satisfaction of the following conditions:

(a)    the execution and delivery of this Amendment by each party hereto;

(b)    the Administrative Agent’s receipt of a legal opinion of Dechert LLP,
counsel for the Borrower and the Collateral Manager, in form and substance
substantially similar to the legal opinion delivered on the Closing Date and
reasonably satisfactory to the Administrative Agent;

(c)    the Administrative Agent’s receipt of a good standing certificate for
each of the Borrower and the Collateral Manager by the applicable office body of
its jurisdiction of organization and a certified copy of the resolutions of the
board of managers or directors (or similar items) of each of the Borrower and
the Collateral Manager approving this Amendment and the transactions
contemplated hereby, certified by its secretary or assistant secretary or other
authorized officer;

(d)    the delivery of a Beneficial Ownership Certification in relation to the
Borrower, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation; and

(e)    the Borrower shall have paid to the Administrative Agent, in immediately
available funds for its own account, any fees (including reasonable and
documented fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on the date hereof.

4.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

5.    Ratification. Except as expressly amended hereby, the Loan and Security
Agreement and the Fee Letter, as applicable, is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Amendment shall form a part of the Loan and Security
Agreement and the Fee Letter, as applicable, for all purposes.

 

2



--------------------------------------------------------------------------------

6.    Counterparts. The parties hereto may sign one or more copies of this
Amendment in counterparts, all of which together shall constitute one and the
same agreement. Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

7.    Headings. The headings of the Articles and Sections in this Amendment are
for convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

8.    Severability Clause. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

APPENDIX A

Loan and Security Agreement Amendments



--------------------------------------------------------------------------------

EXECUTION VERSION

Conformed through Second Amendment dated as of September 28, 2018

 

 

 

$175,000,000

LOAN AND SECURITY AGREEMENT

by and among

CRESCENT CAPITAL BDC, INC.,

(Collateral Manager)

CRESCENT CAPITAL BDC FUNDING, LLC,

(Borrower)

CRESCENT CAPITAL BDC, INC.,

(Seller)

CRESCENT CAPITAL BDC, INC.,

(Equityholder)

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

(Lenders)

WELLS FARGO BANK, NATIONAL ASSOCIATION,

(Administrative Agent)

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

(Collateral Agent)

Dated as of March 28, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page    

ARTICLE I

 

DEFINITIONS

   Section 1.1  

Certain Defined Terms

     2   Section 1.2  

Other Terms

     43   Section 1.3  

Computation of Time Periods

     43   Section 1.4  

Interpretation

     43    

ARTICLE II

 

THE ADVANCES AND RELATED MATTERS

   Section 2.1  

The Advances

     45   Section 2.2  

Procedures for Advances by the Lenders

     45   Section 2.3  

Reduction of the Facility Amount; Principal Repayments

     46   Section 2.4  

Determination of Interest

     47   Section 2.5  

[Reserved]

     48   Section 2.6  

Borrowing Base Deficiency Cures

     48   Section 2.7  

Priority of Payments

     48   Section 2.8  

Alternate Priority of Payments

     51   Section 2.9  

Collections and Allocations

     52   Section 2.10  

Payments, Computations, etc

     53   Section 2.11  

Fees

     53   Section 2.12  

Increased Costs; Capital Adequacy; Illegality

     53   Section 2.13  

Taxes

     55   Section 2.14  

Reinvestment; Discretionary Sales, Substitution and Optional Sales of Loans

     59   Section 2.15  

Assignment of the Sale Agreement

     63   Section 2.16  

Capital Contributions

     63   Section 2.17  

Defaulting Lenders

     63    

ARTICLE III

 

CONDITIONS TO CLOSING AND ADVANCES

   Section 3.1  

Conditions to Closing

     64   Section 3.2  

Conditions Precedent to All Advances and Acquisitions of Loans

     67   Section 3.3  

Custodianship; Transfer of Loans and Permitted Investments

     70  

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE IV

 

REPRESENTATION AND WARRANTIES

   Section 4.1  

Representations and Warranties of the Borrower

     71   Section 4.2  

Representations and Warranties of the Borrower Relating to this Agreement and
the Collateral

     81   Section 4.3  

Representations and Warranties of the Collateral Manager

     82   Section 4.4  

Representations and Warranties of the Collateral Agent

     83   Section 4.5  

Representations and Warranties of the Seller

     85    

ARTICLE V

 

GENERAL COVENANTS

   Section 5.1  

Affirmative Covenants of the Borrower

     85   Section 5.2  

Negative Covenants of the Borrower

     91   Section 5.3  

Affirmative Covenants of the Collateral Manager

     93   Section 5.4  

Negative Covenants of the Collateral Manager

     96   Section 5.5  

Affirmative Covenants of the Collateral Agent

     97   Section 5.6  

Negative Covenants of the Collateral Agent

     98   Section 5.7  

Covenant of the Seller

     98    

ARTICLE VI

 

COLLATERAL ADMINISTRATION

   Section 6.1  

Appointment of the Collateral Manager

     99   Section 6.2  

Duties of the Collateral Manager

     99   Section 6.3  

Authorization of the Collateral Manager

     107   Section 6.4  

Collection of Payments; Accounts

     108   Section 6.5  

Realization Upon Loans

     109   Section 6.6  

Collateral Manager Compensation

     109   Section 6.7  

Expense Reimbursement

     110   Section 6.8  

Reports; Information

     110   Section 6.9  

Annual Statement as to Compliance

     111   Section 6.10  

The Collateral Manager Not to Resign

     112   Section 6.11  

Collateral Manager Termination Events

     112    

ARTICLE VII

 

THE COLLATERAL AGENT

   Section 7.1  

Designation of Collateral Agent

     112   Section 7.2  

Duties of Collateral Agent

     113   Section 7.3  

Merger or Consolidation

     116  

 

-ii-



--------------------------------------------------------------------------------

Section 7.4  

Collateral Agent Compensation

     117   Section 7.5  

Collateral Agent Removal

     117   Section 7.6  

Limitation on Liability

     117   Section 7.7  

Resignation of the Collateral Agent

     119   Section 7.8  

Release of Documents

     119   Section 7.9  

Return of Underlying Instruments

     120   Section 7.10  

Access to Certain Documentation and Information Regarding the Collateral; Audits

     120    

ARTICLE VIII

 

SECURITY INTEREST

   Section 8.1  

Grant of Security Interest

     121   Section 8.2  

Release of Lien on Collateral

     122    

ARTICLE IX

 

EVENTS OF DEFAULT

   Section 9.1  

Events of Default

     123   Section 9.2  

Remedies

     125   Section 9.3  

[Reserved]

     126   Section 9.4  

Application of Cash Collected

     126   Section 9.5  

Rights of Action

     127   Section 9.6  

Unconditional Rights of Lenders to Receive Principal and Interest

     127   Section 9.7  

Restoration of Rights and Remedies

     127   Section 9.8  

Rights and Remedies Cumulative

     127   Section 9.9  

Delay or Omission Not Waiver

     128   Section 9.10  

Waiver of Stay or Extension Laws

     128   Section 9.11  

Power of Attorney

     128    

ARTICLE X

 

INDEMNIFICATION

   Section 10.1  

Indemnities by the Borrower

     129   Section 10.2  

Indemnities by the Collateral Manager

     131    

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

   Section 11.1  

Appointment

     132   Section 11.2  

Standard of Care

     133   Section 11.3  

Administrative Agent’s Reliance, etc

     133  

 

-iii-



--------------------------------------------------------------------------------

Section 11.4

 

Credit Decision with Respect to the Administrative Agent

   134

Section 11.5

 

Indemnification of the Administrative Agent

   134

Section 11.6

 

Successor Administrative Agent

   135

Section 11.7

 

Payments by the Administrative Agent

   135  

ARTICLE XII

 

MISCELLANEOUS

  

Section 12.1

 

Amendments and Waivers

   135

Section 12.2

 

Notices, etc

   137

Section 12.3

 

Ratable Payments

   137

Section 12.4

 

No Waiver; Remedies

   137

Section 12.5

 

Binding Effect; Benefit of Agreement

   138

Section 12.6

 

Term of this Agreement

   138

Section 12.7

 

Governing Law

   138

Section 12.8

 

Consent to Jurisdiction; Waiver of Objection to Venue

   138

Section 12.9

 

Costs and Expenses

   139

Section 12.10

 

No Proceedings

   139

Section 12.11

 

Recourse Against Certain Parties

   140

Section 12.12

 

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances

   142

Section 12.13

 

Confidentiality

   143

Section 12.14

 

Execution in Counterparts; Severability; Integration

   144

Section 12.15

 

Waiver of Setoff

   145

Section 12.16

 

Assignments by the Lenders

   145

Section 12.17

 

Heading and Exhibits

   147

Section 12.18

 

Intent of the Parties

   147

 

-iv-



--------------------------------------------------------------------------------

 

EXHIBITS EXHIBIT A-1    Form of Funding Notice EXHIBIT A-2    Form of Repayment
Notice EXHIBIT A-3    Form of Reinvestment Notice EXHIBIT A-4    Form of
Borrowing Base Certificate EXHIBIT A-5    Form of Approval Notice EXHIBIT B   
[Reserved] EXHIBIT C    Form of Officer’s Certificate as to Solvency EXHIBIT D
   Form of Officer’s Closing Certificate EXHIBIT E    Form of Release of
Underlying Instruments EXHIBIT F    Form of Assignment of Underlying Instruments
EXHIBIT G    Form of Transferee Letter EXHIBIT H    Form of Joinder Supplement
EXHIBIT I    Form of Section 2.13 Certificate EXHIBIT J    Form of Loan
Checklist EXHIBIT K    Form of Collateral Management Report SCHEDULES SCHEDULE I
   Legal Names SCHEDULE II    [Reserved] SCHEDULE III    Agreed-Upon Procedures
SCHEDULE IV    Moody’s Industry Classification Group List ANNEXES ANNEX A   
Addresses for Notices ANNEX B    Commitments

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of
March 28, 2016, by and among:

(1)    CRESCENT CAPITAL BDC, INC., a Delaware corporation, as Collateral Manager
(the “Collateral Manager”);

(2)    CRESCENT CAPITAL BDC FUNDING, LLC, a bankruptcy remote, special purpose
Delaware limited liability company, as borrower (the “Borrower”);

(3)    CRESCENT CAPITAL BDC, INC., a Delaware corporation, as seller (the
“Seller”);

(4)    CRESCENT CAPITAL BDC, INC., a Delaware corporation, as equityholder (the
“Equityholder”);

(5)    EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together with its
respective successors and assigns in such capacity, each a “Lender,”
collectively, the “Lenders”);

(6)    WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Wells Fargo”), as the administrative agent hereunder (together with its
successors and assigns in such capacity, the “Administrative Agent”); and

(7)    WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
not in its individual capacity but as the collateral agent (together with its
successors and assigns in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower has requested that the Lenders extend credit hereunder by
providing Commitments and making Advances (each as defined below) from time to
time prior to the Reinvestment Period End Date (as defined below) for the
general business purposes of the Borrower;

WHEREAS, the Borrower has requested that the Collateral Manager act as the
collateral manager of the Borrower and manage the Collateral (as defined below);

WHEREAS, the Borrower and the Lenders have requested the Collateral Agent to act
as Collateral Agent hereunder, with all covenants and agreements made by
the Borrower herein being for the benefit and security of the Secured Parties;
and the Collateral Agent is willing to accept the trusts created hereby; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

“1940 Act”: The United States Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder.

“Account”: Any of the Collateral Account, the Collection Account, the Principal
Collection Account, the Interest Collection Account, the Unfunded Exposure
Account and any sub-accounts thereof deemed appropriate or necessary by the
Collateral Agent or Securities Intermediary for convenience in administering
such accounts.

“Accreted Interest”: Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.

“Accrual Period”: With respect to (a) the first Payment Date, the period from
and including the Closing Date to and including the Determination Date preceding
the first Payment Date, and (b) each subsequent Payment Date, the period from
and including the day immediately following the Determination Date with respect
to the immediately preceding Payment Date to and including the Determination
Date with respect to such subsequent Payment Date (or, in the case of the final
Payment Date, to and including such Payment Date).

“Adjusted Borrowing Value”: For any Eligible Loan, on any date, an amount equal
to the product of (a) the lower of (i) 100% and (ii) the Assigned Value for such
Eligible Loan on such date, multiplied by (b) the Outstanding Balance of such
Eligible Loan; provided that, the parties hereby agree that the Adjusted
Borrowing Value of any Loan (or portion of such Loan) that is no longer an
Eligible Loan shall be zero.

“Administrative Agent”: Wells Fargo, in its capacity as administrative agent,
together with its successors and assigns, including any successor appointed
pursuant to Section 11.6.

“Administrative Expenses”: All fees, expenses and indemnification payments
(other than such amounts described by Section 2.7(a)(1), (a)(2)(A), (a)(3),
(a)(6) and (a)(8), Section 2.7(b)(1), (b)(2)(A), (b)(3), (b)(7) and (b)(9) and
Section 2.8(1), (2)(A), (3), (7) and (9)) due or accrued and payable by the
Borrower to any Person pursuant to any provision of any Transaction Document.

 

-2-



--------------------------------------------------------------------------------

“Advance”: The meaning specified in Section 2.1(a).

“Advance Date”: With respect to any Advance, the date on which such Advance is
made.

“Advances Outstanding”: On any date of determination, the aggregate principal
amount of all Advances outstanding on such day, after giving effect to all
repayments of Advances and the making of new Advances on such day.

“Advisers Act”: The United States Investment Advisers Act of 1940, as amended.

“Affected Party”: The Administrative Agent, the Lenders and each of their
respective assigns.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that, for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor. For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Agreement”: The meaning specified in the Preamble.

“Anti-Corruption Laws”: (a) the U.S. Foreign Corrupt Practices Act of 1977, as
amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower, the Collateral Manager, the Equityholder or
any of their respective Subsidiaries is located or doing business.

“Anti-Money Laundering Laws”: The Applicable Laws in any jurisdiction in which
the Borrower, the Collateral Manager, the Equityholder or any of their
respective Subsidiaries are located or doing business that relates to money
laundering or terrorism financing, any predicate crime to money laundering, or
any financial record keeping and reporting requirements related thereto.

“Applicable Law”: For any Person or property of such Person, all existing and
future laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

-3-



--------------------------------------------------------------------------------

“Applicable Percentage”: (a) With respect to any Eligible Loan that is a Broadly
Syndicated Loan, 75.0%, (b) with respect to any Eligible Loan that is a Middle
Market Loan, 67.5%, (c) with respect to any Eligible Loan that is a First Lien
Last Out Loan, 45.0% and (d) with respect to any Eligible Loan that is a Second
Lien Loan, 25.0%.

“Applicable Spread”: The rate per annum set forth in the Fee Letter.

“Approval Notice”: An approval notice signed by the Administrative Agent
substantially in the form of Exhibit A-5 hereto.

“Assigned Value”: With respect to each Loan, the lowest (to the extent
applicable) of:

(a)    the value of such Loan (expressed as a percentage of par) as determined
by the Administrative Agent in its sole discretion as of the date upon which
such Loan is acquired by the Borrower; provided that the Administrative Agent
may, in its sole discretion in accordance with its receipt of a written request
from the Borrower (which request may be delivered at any time, provided that
such request shall be deemed to have been received by the Administrative Agent
only on any Determination Date immediately preceding a Payment Date), assign a
new value (up to the Outstanding Balance of such Loan) to such Loan higher than
what was determined by the Administrative Agent as of the date such Loan was
acquired by the Borrower;

 

-4-



--------------------------------------------------------------------------------

(b)    on any date following the occurrence of an Assigned Value Adjustment
Event (other than as described in clauses (c) or (d) below) with respect to such
Loan, the value of such Loan (expressed as a percentage of par) as determined by
the Administrative Agent in its sole discretion; provided that with respect to
any Broadly Syndicated Loan, the Administrative Agent shall not adjust the
Assigned Value to a value lower than average of the quoted bid-side prices
provided by Markit Partners and Loan Pricing Corp.; provided, further, that
(x) if a Broadly Syndicated Loan does not have a published quote provided by
both Markit Partners and Loan Pricing Corp., it shall be treated as a “Middle
Market Loan” solely with respect to determining its Assigned Value in accordance
with the grid below, or (y) solely with respect to the occurrence of an Assigned
Value Adjustment Event of the type described in clause (a)(ii) of the definition
thereof, immediately after giving effect to any such reevaluation, the Assigned
Value shall not be lower than the lower of (1) the original Assigned Value and
(2) such value that would result in the Facility Attachment Ratio for such Loan
being lower than the “Minimum Facility Attachment Ratio” specified therefor in
accordance with the grid below:

 

Middle Market Loans

Net Senior Leverage Ratio    Minimum Facility Attachment Ratio

Less than 4.25x

   2.90x

Greater than or equal to 4.25 and less than 5.00x

   2.80x

Greater than or equal to 5.00 and less than 6.00x

   2.70x

Greater than or equal to 6.00 and less than 7.00x

   2.60x

Greater than or equal to 7.00 and less than 8.00x

   2.40x

Greater than or equal to 8.00x

   0.00x

First Lien Last Out Loans

Net Senior Leverage Ratio    Minimum Facility Attachment Ratio

Less than 5.00x

   Facility Attachment Ratio as of the date of acquisition of such Loan

Greater than or equal to 5.00 and less than 6.00x

   Facility Attachment Ratio as of the date of acquisition of such Loan less
0.25x

Greater than or equal to 6.00 and less than 7.00x

   Facility Attachment Ratio as of the date of acquisition of such Loan less
0.50x

Greater than or equal to 7.00x

   0.00x

Second Lien Loans

Total Net Leverage Ratio    Minimum Facility Attachment Ratio

Less than 5.00x

   Facility Attachment Ratio as of the date of acquisition of such Loan

Greater than or equal to 5.00 and less than 6.00x

   Facility Attachment Ratio as of the date of acquisition of such Loan less
0.25x

Greater than or equal to 6.00 and less than 7.00x

   Facility Attachment Ratio as of the date of acquisition of such Loan less
0.50x

Greater than or equal to 7.00x

   0.00x

Designated Loans

Total Net Leverage Ratio    Minimum Facility Attachment Ratio

Less than 6.00x

   Lesser of (x) the Facility Attachment Ratio as of the date of acquisition of
such Loan and (y) 2.00x

Greater than or equal to 6.00x

   0.00x

(c)    on any date on which the Administrative Agent assigns a new value to such
Loan in its sole discretion in accordance with its receipt of a written request
from the Borrower following an Assigned Value Adjustment Event that has been
remedied or is no longer in existence (or, if the Net Senior Leverage Ratio, the
Total Net Leverage Ratio or the Interest Coverage Ratio, as the case may be, of
any Eligible Loan for which the Assigned Value has been decreased due to an
Assigned Value Adjustment Event as

 

-5-



--------------------------------------------------------------------------------

described in clause (a) of the definition thereof, improves to a level such that
no Assigned Value Adjustment Event would be required at the time of
determination), such higher Assigned Value as determined by the Administrative
Agent in its sole discretion;

(d)    on any date following the occurrence of an Assigned Value Adjustment
Event described in clause (b), (c), (d) (solely with respect to a Material
Modification described in clause (a) of the definition thereof) or (f) of the
definition thereof, zero;

(e)    for any Loan that is not an Eligible Loan, zero; and

(f)    for any Loan subject to mandatory repurchase by the Seller under the Sale
Agreement, zero.

Any Assigned Value determined hereunder with respect to any Loan on any date
after the date such Loan is transferred to the Borrower shall be communicated by
the Administrative Agent to the Borrower, the Collateral Manager, the Collateral
Agent and the Lenders.

“Assigned Value Adjustment Event”: With respect to any Eligible Loan, the
occurrence of any one or more of the following events after the related Funding
Date:

(a)    (i) the Interest Coverage Ratio for any Relevant Test Period of the
related Obligor with respect to such Loan is both (A) 85% or less of the
Interest Coverage Ratio on the date such Loan was acquired by the Borrower and
(B) less than 1.50:1.00, or (ii)(x) with respect to Broadly Syndicated Loans,
First Lien Last Out Loans and Middle Market Loans, the Net Senior Leverage Ratio
for any Relevant Test Period of the related Obligor with respect to such Loan is
both (A) greater than 0.50 higher than the Net Senior Leverage Ratio on the date
such Loan was acquired by the Borrower and (B) greater than 3.50:1.00 or
(y) with respect to Second Lien Loans, the Total Net Leverage Ratio for any
Relevant Test Period of the related Obligor with respect to such Loan is both
(A) greater than 0.50 higher than the Total Net Leverage Ratio on the date such
Loan was acquired by the Borrower and (B) greater than 3.50:1.00; provided that
in connection with any Revenue Recognition Implementation or Operating Lease
Implementation, the Administrative Agent (with the consent of the Collateral
Agent (such consent not to be unreasonably withheld, delayed or conditioned))
may retroactively adjust the Total Net Leverage Ratio, the Net Senior Leverage
Ratio or the Interest Coverage Ratio for any Loan as determined on the date on
which such Loan was pledged hereunder;

(b)    an Obligor payment default in the payment of principal or interest under
such Loan (after giving effect to the shorter of (x) any applicable grace period
and (y) five (5) Business Days);

(c)    an Obligor default under such Loan, together with the election by any
agent or lender (including, without limitation, the Borrower) to accelerate such
Loan or to enforce any of their other respective rights or remedies under the
applicable UCC or by other institution of legal or equitable proceedings, in
each case pursuant to the applicable Underlying Instruments;

 

-6-



--------------------------------------------------------------------------------

(d)    the entry by the Borrower into a Material Modification with respect to
such Loan;

(e)    the failure to deliver any monthly reports, quarterly reports, annual
reports or other financial statements (including unaudited financial statements)
provided by the related Obligor by the earlier of (i) two (2) Business Days of
the Borrower’s or Collateral Manager’s receipt thereof and (ii) with respect to
any (A) monthly report or statement, forty-five (45) days after the end of the
applicable calendar month, (B) quarterly report or statement, within sixty
(60) days after the end of the applicable quarter and (C) annual report or
statement within one hundred twenty (120) days after the end of the applicable
calendar year (in each case, unless waived or otherwise agreed to by the
Administrative Agent in its sole discretion) which failure has a material
adverse effect on the ability to calculate the Net Senior Leverage Ratio or the
Interest Coverage Ratio of the related Obligor; or

(f)    the occurrence of an Insolvency Event with respect to a related Obligor
(unless such Obligor was immaterial, as determined by the Administrative Agent
in its sole discretion).

“Available Funds”: With respect to any Payment Date, all amounts on deposit in
the Collection Account (including, without limitation, any Collections) as of
the last day of the related Accrual Period, other than (x) Excluded Amounts and
(y) Principal Collections designated for the purchase of Eligible Loans pursuant
to Section 2.14 with respect to which the related trade date (but not settlement
date) has occurred.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”: For any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Rate in
effect on such day plus 1⁄2 of 1% and (b) the Prime Rate in effect on such day.

“Beneficial Ownership Certification”: A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Borrower”: The meaning specified in the Preamble.

“Borrower’s Notice”: Any (a) Funding Notice, (b) Repayment Notice or
(c) Reinvestment Notice.

 

-7-



--------------------------------------------------------------------------------

“Borrowing Base”: As of any Measurement Date, an amount equal to the least of:

(a)    the aggregate sum of (i) the sum of the products, for each Eligible Loan
as of such date, of (A) the Applicable Percentage for each such Eligible Loan as
of such date and (B) the Adjusted Borrowing Value of each such Eligible Loan as
of such date, plus (ii) the amount on deposit in the Principal Collection
Account as of such date, minus (iii) the Unfunded Exposure Equity Amount, plus
(iv) the amount on deposit in the Unfunded Exposure Account;

(b)    (i) the aggregate Adjusted Borrowing Value of all Eligible Loans as of
such date, minus (ii) the Minimum Equity Amount, plus (iii) the amount on
deposit in the Principal Collection Account as of such date, minus (iv) the
Unfunded Exposure Equity Amount, plus (v) the amount on deposit in the Unfunded
Exposure Account; and

(c)    (i) the Facility Amount, minus (ii) the Unfunded Exposure Amount, plus
(iii) the lesser of (x) the Unfunded Exposure Amount and (y) the amount on
deposit in the Unfunded Exposure Account.

“Borrowing Base Certificate”: A certificate in the form of Exhibit A-4, prepared
by the Collateral Manager.

“Borrowing Base Deficiency”: A condition occurring on any date on which the
Advances Outstanding exceed the Borrowing Base.

“Breakage Costs”: With respect to any Lender and to the extent requested by such
Lender in writing (which writing shall set forth in reasonable detail the basis
for requesting any such amounts), any amount or amounts as shall compensate such
Lender for any loss (excluding loss of anticipated profits), cost or expense
actually incurred by such Lender as a result of the liquidation or re-employment
of deposits or other funds required by the Lender if any payment by the Borrower
of Advances Outstanding or Interest occurs on a date other than a Payment Date
(for avoidance of doubt, the Breakage Costs in respect of any such payment by
the Borrower on any Payment Date shall be deemed to be zero). All Breakage Costs
shall be due and payable hereunder on each Payment Date in accordance with
Section 2.7 and Section 2.8. The determination by the applicable Lender of the
amount of any such loss, cost or expense shall be conclusive absent manifest
error.

“Broadly Syndicated Loan”: A Loan that (i) satisfies the definition of Middle
Market Loan, (ii) has a Tranche Size of at least $250,000,000 and (iii) is
publicly rated by either or both of S&P and Moody’s (or the related Obligor is
rated by either or both of S&P and Moody’s) and no such rating is lower than
“B3” in the case of Moody’s and “B-” in the case of S&P.

“Business Day”: Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York; Charlotte, North
Carolina; or the United States location of the Collateral Agent’s Corporate
Trust Office; provided that, if any determination of a Business Day shall relate
to an Advance bearing interest at LIBOR, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market. For avoidance of doubt, if the offices of the
Collateral Agent are authorized by applicable law, regulation or executive order
to close on any day but such offices remain open on such day, such day shall not
be a “Business Day.”

 

-8-



--------------------------------------------------------------------------------

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation or limited
liability company, any and all similar ownership interests in a Person (other
than a corporation), and any and all warrants, rights or options to purchase any
of the foregoing.

“Cash”: Cash or legal currency of the United States as at the time shall be
legal tender for payment of all public and private debts.

“Cash Interest Expense”: With respect to any Obligor for any period, the amount
which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any Accreted Interest that, according to the
term of the Underlying Instruments, can never be converted to cash interest that
is due and payable prior to maturity) or any like caption reflected on the most
recent financial statements delivered by such Obligor to the Borrower for such
period.

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

“Change of Control”: The occurrence of any of the following events: (a) with
respect to the Borrower, the Equityholder ceases to own, of record, beneficially
and directly, 100% of the Capital Stock of the Borrower, or (b) with respect to
the Collateral Manager or the Seller, (i) the failure of CBDC Advisors, LLC to
be its investment adviser or (ii) Crescent Capital Group LP or any of its
Affiliates (individually or in the aggregate) ceases to directly or indirectly
own more than 50% of the membership interests of CBDC Advisors, LLC.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.

“Closing Date”: March 28, 2016.

“Code”: The Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: All of the Borrower’s right, title and interest in, to and under
(in each case, whether now owned or existing, or hereafter acquired or arising)
all “Accounts” (as defined in the UCC), General Intangibles, Instruments and
Investment Property and any and all other property of any type or nature owned
by it, including but not limited to:

(a)    all Loans, Permitted Investments and Equity Securities, all payments
thereon or with respect thereto and all contracts to purchase, commitment
letters, confirmations and due bills relating to any Loans, Permitted
Investments or Equity Securities;

(b)    the Accounts and all Cash and Financial Assets credited thereto and all
income from the investment of funds therein;

(c)    all Transaction Documents;

 

-9-



--------------------------------------------------------------------------------

(d)    all funds delivered to the Collateral Agent (directly or through an
Intermediary or bailee) (other than funds determined by the Administrative Agent
in its sole discretion to be Excluded Amounts); and

(e)    all accounts, accessions, profits, income benefits, proceeds,
substitutions and replacements, whether voluntary or involuntary, of and to any
of the property of the Borrower described in the preceding clauses.

provided, that the “Collateral” shall not include amounts paid to the Borrower
pursuant to Section 2.7(a)(9), Section 2.7(b)(10) or Section 2.8(10) or any
account or accounts owned by the Borrower used solely for the purpose of holding
such amounts.

“Collateral Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collateral Account” in the
name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties.

“Collateral Agent”: Wells Fargo, not in its individual capacity, but solely as
Collateral Agent, its successor in interest pursuant to Section 7.3 or such
Person as shall have been appointed Collateral Agent pursuant to Section 7.5.

“Collateral Agent Fee”: The fees, expenses and indemnities set forth as such in
the Collateral Agent Fee Letter and as provided for in this Agreement or any
other Transaction Document.

“Collateral Agent Fee Letter”: The Wells Fargo Corporate Trustee Fee Letter, as
acknowledged by the Borrower.

“Collateral Agent Termination Notice”: The meaning specified in Section 7.5.

“Collateral Database”: The meaning specified in Section 7.2(b)(x).

“Collateral Management Fee”: The fee payable to the Collateral Manager on each
Payment Date in arrears in respect of each Accrual Period pursuant to Sections
2.7(a)(2) and (b)(2) or Section 2.8(2), as applicable, which fee shall be equal
to the product of (a) the result obtained by dividing (x) the numerical mean of
the Adjusted Borrowing Value of all Loans owned by the Borrower on the first day
and the last day of such Accrual Period by (y) the number of days in such
Accrual Period divided by 360 and (b) a 0.50%.

“Collateral Management Report”: A statement substantially in the form of Exhibit
K and signed by a Responsible Officer of the Collateral Manager including
(A) for each such statement delivered on a Reporting Date, (a) a calculation of
the Borrowing Base as of the immediately prior Determination Date, (b) the Loan
Tape calculated as of the most recent Determination Date, (c) in any month in
which a Payment Date occurs, amounts to be remitted pursuant to Section 2.7 or
Section 2.8, as applicable, to the applicable parties (which shall include any
applicable wiring instructions of the parties receiving payment), and (d) each
other section of the Collateral Management Report as of the immediately prior
Determination Date, and (B) for each other statement, (a) a calculation of the
Borrowing Base as of such date of determination and (b) the Loan Tape calculated
as of such date of determination, provided that it is understood that other
sections of the Loan Tape shall be current only as of the last Determination
Date.

 

-10-



--------------------------------------------------------------------------------

“Collateral Manager”: The meaning specified in the Preamble.

“Collateral Manager By-Laws”: The By-Laws of the Collateral Manager, adopted as
of April 29, 2015, as the same may be amended, restated, modified or
supplemented from time to time.

“Collateral Manager Indemnified Party”: The meaning specified in Section 10.2.

“Collateral Manager Reimbursable Expenses”: The meaning specified in
Section 6.7.

“Collateral Manager Standard”: The meaning specified in Section 6.2(e).

“Collateral Manager Termination Event”: The occurrence of any one of the
following:

(a)    any failure on the part of the Collateral Manager to duly observe or
perform in any material respect the covenants or agreements of the Collateral
Manager set forth in any Transaction Document to which the Collateral Manager is
a party (including, without limitation, any material delegation of the
Collateral Manager’s duties not permitted by this Agreement), which failure (if
such failure can be remedied) continues unremedied for a period of thirty
(30) days after the earlier to occur of (i) the date on which written notice of
such failure shall have been delivered to the Collateral Manager by any Lender
or the Borrower, and (ii) the date on which a Responsible Officer of the
Collateral Manager acquires knowledge thereof;

(b)    an Insolvency Event shall occur with respect to the Collateral Manager;

(c)    the occurrence of a Change of Control with respect to the Collateral
Manager;

(d)    the occurrence of an Event of Default;

(e)    any representation, warranty or certification made by the Collateral
Manager in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect on the Lenders and which continues to
be unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date on which written notice of such inaccuracy shall have been given to
the Collateral Manager by any Lender or the Borrower and (ii) the date on which
a Responsible Officer of the Collateral Manager acquires knowledge thereof;

(f)    the occurrence or existence of any change with respect to the Collateral
Manager which has a material and adverse effect on the Collateral Manager’s
ability to perform its obligations under the Transaction Documents;

 

-11-



--------------------------------------------------------------------------------

(g)    (i) the Collateral Manager or an Affiliate thereof ceases to be the
Equityholder without the prior written consent of the Administrative Agent,
(ii) Crescent Capital BDC, Inc. ceases to be Collateral Manager, or (iii) the
Collateral Manager assigns any of its rights or obligations under any
Transaction Document to any Person;

(h)    any failure by the Collateral Manager to deliver any (i) portfolio level
monitoring reports (other than any portfolio level monitoring reports not yet
received by the Collateral Manager) required to be delivered by the Collateral
Manager hereunder on or before the date occurring five (5) Business Days after
notice of such failure or such request is delivered to the Collateral Manager by
the Administrative Agent or (ii) other Required Reports (other than any Required
Reports not yet received by the Collateral Manager) required to be delivered by
the Collateral Manager hereunder on or before the date occurring five
(5) Business Days after notice of such failure is delivered to the Collateral
Manager by the Administrative Agent;

(i)    the failure of the Collateral Manager to make any payment when due (after
giving effect to any related grace period) with respect to any borrowed money
which exceeds $2,500,000 in the aggregate, or the occurrence of any event or
condition that has resulted in the acceleration of such borrowed money, whether
or not waived;

(j)    the rendering against the Collateral Manager of one or more final
judgments, decrees or orders for the payment of money in excess of $2,500,000,
individually or in the aggregate, and the Collateral Manager shall not have,
within thirty (30) days of the rendering thereof, either (i) had any such
judgment, decree or order dismissed or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of such judgment, decree or
order to be stayed during the pendency of the appeal;

(k)    any three of Jason Breaux, Jonathan Insull, John Bowman and Chris Wright
shall fail to provide active and material participation in the Collateral
Manager’s daily activities (including, without limitation, general management,
underwriting, credit approval, and credit monitoring) and such persons are not
replaced with other individuals reasonably acceptable to the Administrative
Agent within 90 days;

(l)    the Collateral Manager or the Equityholder shall fail to maintain at
least $10,000,000 of unencumbered liquidity (calculated as the sum of (i) cash
or cash equivalents and (ii) uncalled capital commitments, in each case which
are not subject to any Liens (other than all asset liens) or which otherwise
would be considered available for general corporate purposes in the reasonable
determination of the Collateral Manager);

(m)    the Collateral Manager or the Equityholder shall fail to maintain, at any
time, total net assets (in accordance with GAAP) plus undrawn capital
commitments of the underlying investors in an amount equal to the sum of (i)
$175,000,000 plus (ii) 75% of any equity capital raised by such Person after the
Closing Date; or

(n)    any failure by the Collateral Manager to deposit (or caused to be
deposited) into the Collection Account any Collections received by it within two
(2) Business Days

 

-12-



--------------------------------------------------------------------------------

of the date required in accordance with Section 2.9(a) (or, if such failure is
solely due to administrative error by the Collateral Agent within two
(2) Business Days following the earlier of notice to the Collateral Manager or
actual knowledge of the Collateral Manager).

“Collateral Manager Termination Notice”: The meaning specified in Section 6.11.

“Collection Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collection Account” in the
name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties. The Collection Account shall have at least two
sub-accounts, the Interest Collection Account and the Principal Collection
Account.

“Collection Date”: The date on which the Obligations have been irrevocably paid
in full in accordance with Section 2.3(b) and Section 2.7 or 2.8, as applicable,
and the Commitments have been irrevocably terminated in full pursuant to
Section 2.3(a) or as a result of the end of the Reinvestment Period.

“Collections”: (a) All Cash collections and other Cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, prepayment fees, waiver fees
or other amounts received in respect thereof (but excluding any Excluded
Amounts) and (b) earnings on Permitted Investments or otherwise in any Account.
For the avoidance of doubt, Advances shall not constitute Collections.

“Commitment”: With respect to each Lender, the commitment of such Lender to make
Advances in accordance herewith prior to the Reinvestment Period End Date, in an
aggregate amount not to exceed the Facility Amount and, for each Lender, the
amount opposite such Lender’s name set forth on Annex B hereto or on Schedule I
to the Joinder Supplement relating to each such Lender.

“Commitment Reduction Fee”: With respect to any reduction of the Facility Amount
pursuant to Section 2.3(a), an amount equal to the product of (a) the amount of
such reduction multiplied by (b) the applicable Commitment Reduction Percentage.

“Commitment Reduction Percentage”: (a) On or prior to the first anniversary of
the Closing Date, 2.00% and (b) after the first anniversary of the Closing Date,
and on or prior to the second anniversary of the Closing Date, 1.00%.

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any material mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.

“Corporate Trust Office”: The applicable designated corporate trust office of
the Collateral Agent specified on Annex A hereto, or such other address within
the United States as the Collateral Agent may designate from time to time by at
least 30 days prior written notice to the Administrative Agent.

 

-13-



--------------------------------------------------------------------------------

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Defaulting Lender”: Any Lender that (i) has failed to fund any portion of the
Advances required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply or has failed to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits or is
obligated to extend credit, or (iv) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Delayed Draw Loan”: A Loan that is (x) fully committed on the initial funding
date of such Loan and (y) requires one or more future advances to be made by the
Borrower and which does not permit the re-borrowing of any amount previously
repaid by the related Obligor; provided that such loan shall only be considered
a Delayed Draw Loan for so long as any future funding obligations remain in
effect and only with respect to any portion which constitutes a future funding
obligation.

“Designated Loan”: Any Loan (other than a Broadly Syndicated Loan) that the
Administrative Agent, in its sole discretion, has designated as a “Designated
Loan” on the related Approval Notice solely for the purposes of determining the
Assigned Value of such Loan in reference to the “Minimum Facility Attachment
Ratio” specified therefor and set forth in the definition of “Assigned Value.”

“Determination Date”: The last day of each calendar month.

“Discretionary Sale”: The meaning specified in Section 2.14(c).

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.

“EBITDA”: With respect to the Relevant Test Period with respect to the related
Loan, the meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in
the Underlying Instruments for such Loan, and in any case that “EBITDA,”
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the Obligors on such Loan (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such Relevant Test
Period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of

 

-14-



--------------------------------------------------------------------------------

intangibles (including, but not limited to, goodwill, financing fees and other
capitalized costs), other non-cash charges and organization costs,
(e) extraordinary losses in accordance with GAAP, (f) one-time, non-recurring
non-cash charges consistent with the compliance statements and financial
reporting packages provided by the Obligors, and (g) any other item the Borrower
and the Administrative Agent mutually deem to be appropriate.

“Eligible Loan”: Each Loan which complies with each of the following eligibility
requirements (unless, at the written request of the Borrower or the Collateral
Manager on behalf of the Borrower, the Administrative Agent in its sole
discretion agrees to waive any such eligibility requirement with respect to such
Loan):

(a)    such Loan has been approved by the Administrative Agent in its sole
discretion as evidenced by an Approval Notice delivered by the Administrative
Agent with respect to such Loan;

(b)    such Loan is a Broadly Syndicated Loan, a Middle Market Loan, a First
Lien Last Out Loan or a Second Lien Loan which has been assigned to the Borrower
pursuant to an assignment agreement either (i) complying with the related
Underlying Instruments or (ii) on the LSTA standard assignment form;

(c)    [reserved];

(d)    after giving effect to the Borrower’s acquisition thereof, the Borrower
has good and marketable title to, and is the sole owner of, such Loan, and the
Borrower has granted to the Collateral Agent for the benefit of the Secured
Parties a valid and perfected first priority (subject to Permitted Liens)
security interest in such Loan and the related Collections and Underlying
Instruments;

(e)    each Obligor with respect to such Loan is an Eligible Obligor;

(f)    such Loan is payable in Dollars and does not permit the currency in which
such Loan is payable to be changed;

(g)    such Loan complies with each of the representations and warranties made
by the Borrower and the Collateral Manager in the Transaction Documents with
respect thereto and all written factual information (other than projections,
forward-looking information, general economic data or industry information and
with respect to any information or documentation prepared by the Collateral
Manager or one of its Affiliates for internal use or consideration, statements
as to (or the failure to make a statement as to) the value of, collectability
of, prospects of or potential risks or benefits associated with a Loan or
Obligor) provided by the Borrower or the Collateral Manager with respect to such
Loan is true and correct in all material respects after giving effect to any
updates thereto (or, with respect to information relating to third parties, is
true and correct in all material respects to the actual knowledge of the
Collateral Manager) as of the date such information is provided;

(h)    such Loan and any Underlying Assets (and the acquisition by the Borrower
thereof) (i) comply with and will not violate in any material respect any
Applicable Law

 

-15-



--------------------------------------------------------------------------------

or (ii) will not cause any Lender (as notified to the Borrower and the
Collateral Manager by such Lender in its commercially reasonable judgment) to
fail to comply with any request or directive (whether or not having force of
law) from any Governmental Authority having jurisdiction over such Lender;

(i)    such Loan and the Underlying Instruments related thereto, are eligible
(after giving effect to the provisions of Sections 9-406 and 9-408 of the UCC)
to be sold, assigned or transferred to the Borrower and to have a security
interest therein granted to the Collateral Agent, as agent for the Secured
Parties, and neither the sale, transfer or assignment of such Loan to the
Borrower, nor the granting of a security interest hereunder to the Collateral
Agent, violates, conflicts with or contravenes (and are permitted by) any
Applicable Law or any material contractual or other restriction, limitation or
encumbrance;

(j)    as of the date the Borrower acquired such Loan, it is not the subject of
an offer of exchange or tender by the related Obligor for Cash, securities or
any other type of consideration, and has not been called for redemption or
tender into any other security or property that is not, on the date of such
investment, a Loan;

(k)    as of the date the Borrower acquired such Loan, it (A) is not an Equity
Security and (B) does not provide by its terms for the conversion or exchange
into an Equity Security at any time on or after the date it is included as part
of the Collateral;

(l)    unless agreed to by the Administrative Agent in its sole discretion, no
interest required by the related Underlying Instruments to be paid in Cash has
previously been deferred or capitalized as principal and not subsequently paid
in full;

(m)    the repayment of such Loan is not subject to material non-credit related
risk (for example no payment is expressly contingent upon the nonoccurrence of a
catastrophe), as reasonably determined by the Collateral Manager in accordance
with the Collateral Manager Standard on the date the Borrower acquired such
Loan;

(n)    the acquisition of such Loan will not cause the Borrower or the pool of
Collateral to be required to register as an investment company under the 1940
Act;

(o)    such Loan is not a “purpose credit” (within the meaning of Regulation U)
advanced for the acquisition of Margin Stock;

(p)    such Loan provides for a fixed amount of principal payable in Cash no
later than its stated maturity (and, unless agreed to by the Administrative
Agent in its sole discretion, does not permit any interest to be capitalized);

(q)    such Loan provides for periodic payments of interest in Cash no less
frequently than semi-annually;

(r)    such Loan gives rise only to payments that are not subject to any
withholding tax unless the Obligor thereon is required under the terms of the
related Underlying Instrument to make “gross up” payments that cover the full
amount of such withholding tax on an after tax basis;

 

-16-



--------------------------------------------------------------------------------

(s)    such Loan is not principally secured by real estate and underwritten as a
mortgage loan;

(t)    (A) as of the date such Loan is first included as part of the Collateral,
the Obligor with respect to such Loan had full legal capacity to execute and
deliver the related Underlying Instruments and (B) such Loan and the related
Underlying Instruments (i) are in full force and effect and constitute the
legal, valid and binding obligation of the related Obligor and each guarantor of
such Obligor’s obligations thereunder and enforceable against such Obligor and
each such guarantor in accordance with their terms, subject to usual and
customary bankruptcy, insolvency and equity limitations, (ii) is not subject to,
or the subject of any assertions in respect of, any litigation, dispute or
offset, and (iii) contain provisions substantially to the effect that the
Obligor’s and each guarantor’s payment obligations thereunder are absolute and
unconditional without any right of rescission, setoff, counterclaim or defense
for any reason against the Seller, the Borrower or any assignee;

(u)    such Loan has an original term to stated maturity that does not exceed
eighty-four (84) months;

(v)    such Loan is a floating rate Loan;

(w)    the Collateral Agent has received (or, in accordance with Section 3.2(j),
will receive) the related Required Loan Documents;

(x)    as of the date the Borrower acquired such Loan, it was not in default in
respect of payment of principal, interest or any other amounts required to be
paid thereunder;

(y)    as of the date the Borrower acquired such Loan, there is no default,
breach, violation or event or condition for which the lenders have elected to
exercise remedies (other than the implementation of a default rate of interest);

(z)    the Underlying Instruments for such Loan do not contain a confidentiality
provision that would prohibit the Collateral Agent, the Administrative Agent or
any Lender from accessing all necessary information with regard to such Loan if
such Persons agree to comply with customary and market confidentiality
provisions;

(aa)    as of the date the Borrower acquired such Loan, if such Loan is one of a
number of loans made to the same Obligor at the same seniority in such Obligor’s
capital structure, such Loan and all such other loans contain standard
cross-collateralization and cross-default or cross-acceleration provisions;

(bb)    the rights to service, administer and enforce all rights and remedies
under the related Underlying Instruments inure to the benefit of the holder of
such Loan or its designee (including the administrative agent for such Loan);

(cc)    no related Obligor is subject to an Insolvency Proceeding;

 

-17-



--------------------------------------------------------------------------------

(dd)    after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans made to the related Obligor and
its Affiliates that are either Broadly Syndicated Loans or Middle Market Loans
does not exceed 8.0% of the Facility Amount (or, on and after the Reinvestment
Period End Date, the Facility Amount immediately prior to the Reinvestment
Period End Date) for such Obligor; provided that after giving effect to the
acquisition of such Loan, the sum of the Adjusted Borrowing Value of all
Eligible Loans made to each of the four (4) largest Obligors and their
respective Affiliates shall not exceed 10% of the Facility Amount (or, on and
after the Reinvestment Period End Date, the Facility Amount immediately prior to
the Reinvestment Period End Date);

(ee)    after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans made to a single Obligor and its
Affiliates that are either First Lien Last Out Loans or Second Lien Loans does
not exceed $10,000,000;

(ff)    after giving effect to the acquisition of such Loan, the Unfunded
Exposure Amount (plus the aggregate funded principal balance of all revolving
loans) does not exceed 10% of the Facility Amount (or, on and after the
Reinvestment Period End Date, the Facility Amount immediately prior to the
Reinvestment Period End Date);

(gg)    after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans that are either First Lien Last
Out Loans or Second Lien Loans in the aggregate does not exceed 20.0% of the
greater of (i) the Adjusted Borrowing Value and (ii) the Facility Amount (or, on
and after the Reinvestment Period End Date, the Facility Amount immediately
prior to the Reinvestment Period End Date); provided that the sum of the
Adjusted Borrowing Value of all Eligible Loans that are Second Lien Loans shall
not exceed 10.0% of the Facility Amount (or, on and after the Reinvestment
Period End Date, the Facility Amount immediately prior to the Reinvestment
Period End Date);

(hh)    after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans which pay interest less
frequently than quarterly does not exceed 10% of the Facility Amount (or, on and
after the Reinvestment Period End Date, the Facility Amount immediately prior to
the Reinvestment Period End Date);

(ii)    [reserved];

(jj)    such Loan, together with the Underlying Instruments related thereto, is
not subject to, or the subject of any assertions in respect of, any material
litigation, dispute or offset;

(kk)    if such Loan is acquired by the Borrower from the Seller, (i) such Loan
was sourced or originated by the Seller or its Affiliates in the ordinary course
of business, and (ii) the Seller has caused its master computer records to be
clearly and unambiguously marked to indicate that such Loan has been sold to the
Borrower;

 

-18-



--------------------------------------------------------------------------------

(ll)    to the knowledge of the Borrower, the Obligor with respect to such Loan
(and each other material guarantor of such Obligor’s obligations thereunder) had
full legal capacity to execute and deliver the related Underlying Instruments;

(mm)    for any Loan originated by the Seller or its Affiliates, the Seller or
its applicable Affiliate had all necessary licenses and permits to originate
such Loan in the State where the related Obligor is located, except where the
failure to have such licenses and permits would not have a Material Adverse
Effect;

(nn)    to the extent required by Applicable Law, the Borrower has all licenses
and permits to purchase and own such Loan and enter into the applicable
Underlying Instruments as a lender in the State where such Obligor is located
except where the failure to have such licenses or permits would not have a
material adverse effect on the Borrower or any Secured Party;

(oo)    neither the related Obligor, any other party obligated with respect to
such Loan or any Governmental Authority has alleged that such Loan or any
related Underlying Instrument is illegal or unenforceable;

(pp)    such Loan requires the related Obligor to maintain the Underlying Assets
for such Loan in good repair and to maintain adequate insurance with respect
thereto; and

(qq)    such Loan and any Underlying Assets have not, and will not, be used by
the related Obligor in any manner or for any purpose that would result in any
material risk of liability being imposed upon the Borrower or any Secured Party
under any Applicable Law.

“Eligible Obligor”: On any date of determination, any Obligor that:

(a)    is (i) a business organization (and not a natural person) duly organized
and validly existing under the laws of its jurisdiction and (ii) domiciled and
organized or incorporated in the United States or any State thereof or Canada or
any territory thereof;

(b)    is a legal operating entity or holding company;

(c)    has not entered into the Loan primarily for personal, family or household
purposes;

(d)    is not a Governmental Authority;

(e)    unless otherwise approved by the Administrative Agent, is not an
Affiliate of, or controlled by, the Borrower, the Seller or the Collateral
Manager; and

(f)    is not (and, to the knowledge of the Collateral Manager, has not been for
at least three years) the subject of an Insolvency Event, and, as of the date
the Borrower acquired such Loans, such Obligor is not in financial distress and
has not experienced a material adverse change in its condition, financial or
otherwise (as determined by the Collateral Manager).

 

-19-



--------------------------------------------------------------------------------

“Employee Plan”: At any time, an “employee pension benefit plan” as defined in
Section 3(2) of ERISA that is subject to Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA (other than a Multiemployer Plan).

“Equityholder”: Crescent Capital BDC, Inc.

“Equity Security”: Any stock or similar security, certificate of interest or
participation in any profit sharing agreement, preorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right; or any
put, call, straddle, or other option or privilege of buying such a security from
or selling such a security to another without being bound to do so.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated or issued thereunder.

“ERISA Affiliate”: Each person (as defined in Section 3(9) of ERISA) that is a
member of a controlled group that includes or is under common control with, the
Borrower, within the meaning of Section 414(b) or (c) of the Code or, for
purposes of ERISA Section 302 and Code Section 412, Section 414(m) or (o) of the
Code.

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Lender shall have notified the Administrative Agent, the Collateral Agent, the
Collateral Manager and the Borrower of a determination by such Lender that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to fund any Advance, (b) any Lender shall
have notified the Administrative Agent, the Collateral Agent, the Collateral
Manager and the Borrower of a determination by such Lender that the rate at
which Dollars are being offered to such Lender in the London interbank market
does not accurately reflect the cost to such Lender of making, funding or
maintaining any Advance or (c) any Lender shall have notified the Administrative
Agent, the Collateral Agent, the Collateral Manager and the Borrower of the
inability of such Lender, as applicable, to obtain Dollars in the London
interbank market to make, fund or maintain any Advance.

“Events of Default”: The meaning specified in Section 9.1.

“Excepted Persons”: The meaning specified in Section 12.13(a).

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Amounts”: (i) Any amount received in the Collection Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the reimbursement of payment by the Borrower of any Tax, fee or
other charge imposed by any Governmental Authority on such Loan or on any
Underlying Assets, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the

 

-20-



--------------------------------------------------------------------------------

account of the Seller or any other Person from whom the Borrower purchased such
Loan (including, without limitation, interest accruing prior to the date such
Loan is purchased by the Borrower), (iii) any reimbursement of insurance
premiums, (iv) any escrows relating to Taxes, insurance and other amounts in
connection with Loans which are held in an escrow account for the benefit of the
Obligor and the secured party pursuant to escrow arrangements under Underlying
Instruments or (v) any amount deposited into the Collection Account in error, in
each case as determined by the Administrative Agent.

“Excluded Taxes”: Any of the following Taxes imposed on or with respect to an
Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Party being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the
Obligations or Commitments pursuant to a law in effect on the date on which
(i) such Lender acquires such interest or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2.13(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Facility Amount”: $175,000,000, as such amount may vary from time to time
pursuant to Section 2.3 hereof; provided that on or after the Reinvestment
Period End Date, the Facility Amount shall mean the Advances Outstanding.

“Facility Attachment Ratio”: With respect to any Eligible Loan, as of any date
of determination, an amount equal to (a) if such Eligible Loan is a Broadly
Syndicated Loan or a Middle Market Loan, the product of (i) the Net Senior
Leverage Ratio, (ii) the Applicable Percentage and (iii) the Assigned Value,
(b) if such Eligible Loan is a First Lien Last Out Loan, the sum of (i) the
First Out Attachment Ratio and (ii) the product of (A) the Last Out Attachment
Ratio less the First Out Attachment Ratio, (B) the Applicable Percentage and
(C) the Assigned Value, (c) if such Eligible Loan is a Second Lien Loan, the sum
of (i) the Net Senior Leverage Ratio and (ii) the product of (A) the Total Net
Leverage Ratio less the Net Senior Leverage Ratio, (B) the Applicable Percentage
and (C) the Assigned Value, and (d) if such Eligible Loan is a Designated Loan,
the product of (i) the Total Net Leverage Ratio, (ii) the Applicable Percentage
and (iii) the Assigned Value.

“Facility Maturity Date”: The day that is the fifth anniversary of the Second
Amendment Closing Date, as such date may be extended pursuant to Section 2.3(c)
hereof.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreements and any law or regulations implementing any intergovernmental
agreement or approach thereto.

 

-21-



--------------------------------------------------------------------------------

“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

“Federal Funds Rate”: For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as reported in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fee Letter”: Each Fee Letter, dated as of the date hereof, from the
Administrative Agent and/or the Lenders to the Borrower, as the same may be
amended, restated, modified or supplemented from time to time.

“Fees”: All fees required to be paid by the Borrower pursuant to this Agreement
and the Fee Letter.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“First Lien Last Out Loan”: A Loan that (i) by its terms could become
subordinate in right of payment to any obligation of the related Obligor in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(ii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to Liens permitted by
the applicable Underlying Instruments that are reasonable and customary for
similar loans, and Liens accorded priority by law in favor of the United States
or any State or agency), and (iii) has a value of collateral, as determined in
good faith by the Collateral Manager, securing such Loan which, together with
other attributes of the related Obligor (including its enterprise value), equals
or exceeds the outstanding principal balance of the loan plus the aggregate
outstanding principal balances of all other loans of equal or higher seniority
secured by the same collateral.

“First Out Attachment Ratio”: With respect to any Eligible Loan as of any date
of determination, an amount equal to the Net Senior Leverage Ratio with respect
to all or any portion of such Eligible Loan that constitutes first lien senior
secured Indebtedness that is not (and cannot by its terms become) subordinate in
right of payment to any obligation of the Obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
(excluding any First Lien Last Out Loan or other first lien last out
Indebtedness within the capital structure).

 

-22-



--------------------------------------------------------------------------------

“Fitch”: Fitch Ratings, Inc. or any successor thereto.

“Foreign Lender”: A Lender that is not a U.S. Person.

“Funding Date”: With respect to any Advance, the Business Day of receipt by the
Administrative Agent and Collateral Agent of a Funding Notice and other required
deliveries in accordance with Section 2.2.

“Funding Notice”: A notice in the form of Exhibit A-1 requesting an Advance,
including the items required by Section 2.2.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Governing Documents”: (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement, and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

“Guarantee Obligation”: As to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of

 

-23-



--------------------------------------------------------------------------------

instruments for deposit or collection in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning. The amount of any Guarantee Obligation of any guaranteeing person shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Highest Required Investment Category”: (a) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1” for
three-month instruments, “Aa3” and “P-1” for six-month instruments and “Aa2” and
“P-1” for instruments with a term in excess of six months, (b) with respect to
rating assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (c) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

“Increased Costs”: Any amounts required to be paid by the Borrower to an
Indemnified Party pursuant to Section 2.12.

“Indebtedness”: With respect to (x) any Obligor if “Indebtedness” or any
comparable definition is set forth in the Underlying Instruments for the related
Loan, such definition or (y) otherwise, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of Property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person, (d) all liabilities secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any Property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, and (e) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (d) above. The amount of any Indebtedness
under clause (d) shall be equal to the lesser of (A) the stated amount of the
relevant obligations and (B) the fair market value of the Property subject to
the relevant Lien. The amount of any Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.

“Indemnified Amounts”: The meaning specified in Section 10.1(a).

“Indemnified Parties”: The meaning specified in Section 10.1(a).

 

-24-



--------------------------------------------------------------------------------

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Independent Member”: The meaning specified in Section 4.1(u)(xxv).

“Indorsement”: The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due, or
the taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest”: For each Accrual Period and the Advances Outstanding, the sum of the
products (for each day during such Accrual Period) of:

IR x P x 1/D

where:

 

IR

   =    the Interest Rate applicable on such day;

P

   =    the Advances Outstanding on such day;

 

-25-



--------------------------------------------------------------------------------

D

   =    360 days (or, to the extent the Interest Rate is the Base Rate, 365 or
366 days, as applicable).

provided that, (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law, and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Collection Account”: A sub-account of the Collection Account created
and maintained on the books and records of the Securities Intermediary entitled
“Interest Collection Account” in the name of the Borrower and subject to the
Lien of the Collateral Agent for the benefit of the Secured Parties.

“Interest Collections”: All amounts received by the Borrower or the Collateral
Agent that are not Principal Collections, to the extent received in Cash.

“Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Interest Coverage Ratio” or comparable definition, the
ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such
Relevant Test Period, as calculated by the Collateral Manager (on behalf of the
Borrower) in good faith.

“Interest Rate”: (a) The LIBOR Rate plus (b) the Applicable Spread; provided
that, if a Lender shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, with respect to the Advances owing to such
Lender, “Interest Rate” shall mean the Base Rate plus the Applicable Spread
until such Lender shall have notified the Administrative Agent that such
Eurodollar Disruption Event has ceased, at which time the Interest Rate shall
again be equal to the LIBOR Rate for such date plus the Applicable Spread.

“Intermediary”: (a) A Clearing Corporation or (b) a Person, including a bank or
broker, that in the ordinary course of its business maintains Securities
Accounts for others and is acting in that capacity, which in each case is not an
Affiliate of the Borrower or the Collateral Manager.

“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans, Permitted Investments and the acquisition of Equity Securities otherwise
permitted by the terms hereof which are related to such Loans.

“Investment Property”: The meaning specified in Section 9-102(a)(49) of the UCC.

 

-26-



--------------------------------------------------------------------------------

“Joinder Supplement”: An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit H to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 2.1(c), a copy of which shall
be delivered to the Collateral Agent and the Collateral Manager.

“Last Out Attachment Ratio”: With respect to any Eligible Loan as of any date of
determination, an amount equal to the Net Senior Leverage Ratio with respect to
all or any portion of such Eligible Loan that constitutes first lien senior
secured Indebtedness that is not (and cannot by its terms become) subordinate in
right of payment to any obligation of the Obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
(including any First Lien Last Out Loan or other first lien last out
Indebtedness within the capital structure).

“Lenders”: The meaning specified in the Preamble, including Wells Fargo and each
financial institution which may from time to time become a Lender hereunder by
executing and delivering a Joinder Supplement to the Administrative Agent, the
Collateral Agent, the Collateral Manager and the Borrower as contemplated by
Section 2.1(c).

“LIBOR Rate”: For any day during the applicable Accrual Period with respect to
each Advance, the greater of (I) zero and (II)(a) the rate per annum appearing
on Reuters Screen LIBOR01 Page (or any successor or substitute page) as the
London interbank offered rate for deposits in dollars at approximately 11:00
a.m., London time, for such day; provided that, if such day is not a Business
Day, the immediately preceding Business Day, for a three-month maturity; (b) if
no rate specified in clause (a) of this definition so appears, the rate per
annum (rounded, if necessary, to the nearest 1/100 of 1%) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such Accrual
Period) for a three-month maturity determined as of approximately 11:00 a.m.
London time on such day; and (c) if no rate specified in clause (a) or (b) of
this definition so appears on Reuters Screen LIBOR01 Page (or any successor or
substitute page), the interest rate per annum at which dollar deposits of
$5,000,000 and for a three-month maturity are offered by the principal London
office of Wells Fargo in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, for such day.

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person.

“Loan”: Any commercial loan or note (a) which is sourced or originated by the
Seller or any of its Affiliates and which the Borrower acquires or (b) which the
Borrower acquires from a third party in the ordinary course of its business.

“Loan Checklist”: An electronic or hard copy, as applicable, of a checklist in
the form of Exhibit J delivered by or on behalf of the Borrower to the
Collateral Agent for each Loan of all related Required Loan Documents, which
shall also specify whether such document is an original or a copy.

 

-27-



--------------------------------------------------------------------------------

“Loan File”: With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals or if the original is not available to the
Borrower, a copy of any other relevant records relating to such Loans and the
Underlying Assets pertaining thereto.

“Loan Register”: The meaning specified in Section 5.3(k).

“Loan Tape”: The loan tape to be delivered in connection with each Collateral
Management Report, which tape shall include (but not be limited to) the
aggregate Outstanding Balance of all Loans and, with respect to each Loan, the
following information:

(a) name and number of the related Obligor;

(b) whether such Obligor is an Affiliate of the Borrower or Collateral Manager;

(c) calculation of the Net Senior Leverage Ratio for the Relevant Test Period
immediately prior to the date of the applicable Approval Notice and for the most
recent Relevant Test Period;

(d) calculation of the Interest Coverage Ratio for the Relevant Test Period
immediately prior to the date of the applicable Approval Notice and for the most
recent Relevant Test Period;

(e) calculation of the Total Net Leverage Ratio for the most recent Relevant
Test Period;

(f) collection status (number of days past due);

(g) loan status (whether in default (and the number of days such default is
outstanding) or on non-accrual status);

(h) scheduled maturity date;

(i) date and amount of next Scheduled Payment;

(j) loan rate of interest (and reference rate, if applicable);

(k) LIBOR floor (if applicable);

(l) Outstanding Balance;

(m) face value;

(n) Assigned Value;

(o) Purchase Price;

(p) Moody’s Obligor rating (if available);

 

-28-



--------------------------------------------------------------------------------

(q) S&P Obligor rating (if available);

(r) whether such Loan has been subject to an Assigned Value Adjustment Event
(and of what type);

(s) whether such Loan has been subject to any waiver, amendment, restatement,
supplement or other modification (and whether such action constitutes a Material
Modification);

(t) the date on which such Loan was acquired by the Borrower;

(u) maintenance capital expenditures and cash taxes paid by the related Obligor
during the applicable Relevant Test Period;

(v) payment frequency;

(w) Obligor’s domicile;

(x) financial reporting failure (yes or no);

(y) EBITDA for the applicable Relevant Test Period (and the date as of which
such calculation was made);

(z) revenue for the applicable Relevant Test Period (and the date as of which
such calculation was made);

(aa) aggregate gross debt (and the date as of which such calculation was made),
as calculated and delivered by the related Obligor or, if not calculated and
delivered by such Obligor, as calculated by the Collateral Manager in its
commercially reasonably determination;

(bb) the “as of” date, with respect to the financials used for such Obligor;

(cc) Loan type (Broadly Syndicated Loan, Middle Market Loan, First Lien Last Out
Loan or Second Lien Loan);

(dd) the applicable industry classification group set forth on Schedule IV;

(ee) Tranche Size; and

(ff) whether such Loan is a Delayed Draw Loan or a Revolving Loan.

“Margin Stock”: “Margin Stock” as defined under Regulation U.

“Material Adverse Effect”: With respect to any event or circumstance, a material
adverse effect on (a) the business, assets, financial condition, management
conditions (financial or otherwise), operations, performance or properties of
the Collateral Manager, (b) the business, financial condition, management
conditions (financial or otherwise), operations or performance of the Borrower
excluding any such change resulting from any change in value or performance of
all or any part of the Collateral, (c) the validity, enforceability or
collectability of this Agreement or any other Transaction Document or the
validity, enforceability or collectability of the Loans

 

-29-



--------------------------------------------------------------------------------

generally or any material portion of the Loans, (d) the rights and remedies of
the Collateral Agent, the Administrative Agent and the Lenders with respect to
matters arising under this Agreement or any other Transaction Document, (e) the
ability of each of the Borrower or the Collateral Manager, as applicable, to
perform its respective obligations under any Transaction Document to which it is
a party, or (f) the status, existence, perfection, priority or enforceability of
the Collateral Agent’s Lien on the Collateral.

“Material Modification”: Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing an Eligible Loan executed or
effected on or after the date on which such Loan is transferred to the Borrower,
that:

(a)    reduces, waives or forgives any or all of the principal amount due under
such Loan or any lenders’ rights to payment of principal as and when due
thereunder has been waived or delayed or lenders thereunder have agreed to
forbear from enforcing their rights to such payment;

(b)    waives one or more interest payments, reduces the amount of interest due
with respect to such Loan or permits any interest due in cash to be deferred or
capitalized and added to the principal amount of such Loan (other than any
deferral or capitalization already permitted pursuant to the terms of the
related Underlying Instruments);

(c)    extends or delays (i) the stated maturity date of such Loan or (ii) any
required or scheduled amortization in connection with a credit related event or
breach of financial covenant;

(d)    contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Underlying Assets securing such Loan;

(e)    substitutes, alters or releases (other than as permitted by such
Underlying Instruments) all or any material portion of the Underlying Assets
securing such Loan, if such substitution, alteration or release, as determined
in the sole reasonable discretion of the Administrative Agent, materially and
adversely affects the value of such Loan; provided, that the foregoing shall not
apply to any such release in conjunction with a relatively contemporaneous
disposition by the related Obligor accompanied by a mandatory reinvestment of
the applicable net proceeds or mandatory repayment of such Loan with all of such
net proceeds; or

(f)    amends, waives, forbears, supplements or otherwise modifies in any way
the definition of “Net Senior Leverage Ratio” or “Interest Coverage Ratio” (or
any respective comparable definitions in its Underlying Instruments) or the
definition of any component thereof in a manner that, in the sole discretion of
the Administrative Agent, is materially adverse to the Borrower or any Secured
Party, provided, in respect of any Revenue Recognition Implementation or
Operating Lease Implementation, the Administrative Agent may waive any Material
Modification resulting from such implementation pursuant to this clause (f).

 

-30-



--------------------------------------------------------------------------------

“Measurement Date”: Each of the following: (i) each Determination Date; (ii) the
date of any Borrower’s Notice; (iii) the date of any Discretionary Sale,
Optional Sale, Reinvestment or Substitution; (iv) the date that a Responsible
Officer of the Collateral Manager has actual knowledge of the occurrence of any
Assigned Value Adjustment Event; (v) the date that the Administration provides
notice to the Collateral Manager that the Assigned Value of any Loan has been
adjusted; (vi) the date as of which any Collateral Management Report, as
provided for in Section 6.8, is calculated; (vii) the date on which any Lender
becomes a party hereto; (viii) any date on which the Borrower cures a Borrowing
Base Deficiency; and (ix) each other date requested by the Administrative Agent.

“Middle Market Loan”: A Loan that (i) is not (and cannot by its terms become)
subordinate in right of payment to any obligation of the related Obligor (except
with respect to liquidation preferences, if any, for trade claims, working
capital facilities, purchase money indebtedness, capitalized leases and other
similar obligations in respect of certain specified pledged collateral, if any)
in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (ii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to Liens
permitted by the applicable Underlying Instruments that are reasonable and
customary for similar loans, and Liens accorded priority by law in favor of the
United States or any State or agency), and (iii) has a value of collateral, as
determined in good faith by the Collateral Manager, securing such Loan which,
together with other attributes of the related Obligor (including its enterprise
value), equals or exceeds the outstanding principal balance of the loan plus the
aggregate outstanding principal balances of all other loans of equal or higher
seniority secured by the same collateral.

“Minimum Equity Amount”: The greater of (a) the sum of the Adjusted Borrowing
Values of all Eligible Loans to the three Obligors with the highest such
Adjusted Borrowing Values and (b) $44,000,000.

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is subject to ERISA.

“Net Senior Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Net Senior Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Net Senior Leverage Ratio” or comparable definition,
the ratio of (i) the senior Indebtedness (including, without limitation, such
Loan) of the applicable Obligor as of the date of determination minus the
Unrestricted Cash of such Obligor as of such date to (ii) EBITDA of such Obligor
with respect to the applicable Relevant Test Period, as calculated by the
Borrower or the Collateral Manager in good faith.

“Non-Usage Fee”: The meaning set forth in the applicable Fee Letter.

“Noteless Loan”: A Loan with respect to which the Underlying Instruments either
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require execution and
delivery of such a promissory note only upon the request of any holder of the
indebtedness created under such Loan, and as to which the Borrower has not
requested a promissory note from the related Obligor.

 

-31-



--------------------------------------------------------------------------------

“Notice of Exclusive Control”: The meaning specified in the Securities Account
Control Agreement.

“Obligations”: The unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Advances and all other obligations and liabilities of
the Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with any Transaction Document, and
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all documented fees
and disbursements of counsel to the Administrative Agent, the Collateral Agent
or to the Lenders that are required to be paid by the Borrower pursuant to the
terms of the Transaction Documents) or otherwise.

“Obligor”: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof. For purposes of determining whether any Obligor is an Eligible Obligor,
all Loans included as part of the Collateral or to be transferred to the
Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such Affiliate Obligor.

“Offer”: A tender offer, voluntary redemption, exchange offer, conversion or
other similar action.

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.

“Operating Lease Implementation”: The implementation by an Obligor of IFRS
16/ASC 842.

“Opinion of Counsel”: A written opinion of nationally recognized counsel, which
opinion and counsel are acceptable to the Administrative Agent in its reasonable
discretion.

“Optional Sale”: The meaning specified in Section 2.14(d).

“Other Connection Taxes”: With respect to any Affected Party, Taxes imposed as a
result of a present or former connection between such Affected Party and the
jurisdiction imposing such Tax (other than connections arising from such
Affected Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Obligation or
Transaction Document).

 

-32-



--------------------------------------------------------------------------------

“Other Taxes”: All present or future stamp, court or documentary, intangible,
mortgage, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Balance”: With respect to any Loan as of any date of determination,
the outstanding principal balance of any advances or loans made by the Borrower
to the related Obligor pursuant to the related Underlying Instruments as of such
date of determination (exclusive of any interest and Accreted Interest).

“Participant Register”: The meaning specified in Section 12.16(d).

“Payment Date”: Quarterly on the 17th day of each January, April, July and
October or, if such day is not a Business Day, the next succeeding Business Day,
commencing in July 2016.

“Payment Duties”: The meaning specified in Section 7.2(b)(vii).

“Pension Plans”: “Employee pension benefit plans,” as such term is defined in
Section 3(2) of ERISA which are subject to Title IV of ERISA or Section 302 of
ERISA or Section 412 of the Code and maintained by the Borrower, or in which
employees of the Borrower are entitled to participate, other than a
Multiemployer Plan.

“Permitted Investments”: Negotiable instruments or securities or other
investments, which may include obligations or securities of issuers for which
the Collateral Agent or an Affiliate of the Collateral Agent provides services
or receives compensation that (i) except in the case of demand or time deposits
and investments in money market funds, are represented by instruments in bearer
or registered form or ownership of which is represented by book entries by a
Clearing Agency or by a Federal Reserve Bank in favor of depository institutions
eligible to have an account with such Federal Reserve Bank who hold such
investments on behalf of their customers, (ii) as of any date of determination,
mature by their terms on or prior to the Business Day preceding the next Payment
Date, and (iii) evidence:

(a)    direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

(b)    demand deposits, time deposits, bank deposit products of or certificates
of deposit of depository institutions or trust companies incorporated under the
laws of the United States or any state thereof and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided that at the time of the Borrower’s investment or contractual commitment
to invest therein, the commercial paper, if any, and short-term unsecured debt
obligations (other than such obligation whose rating is based on the credit of a
Person other than such institution or trust company) of such depository
institution or trust company shall have a credit rating from Fitch and each
Rating Agency in the Highest Required Investment Category granted by Fitch and
such Rating Agency;

 

-33-



--------------------------------------------------------------------------------

(c)    commercial paper, or other short term obligations, having, at the time of
the Borrower’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency and
Fitch;

(d)    demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1”, respectively, and
if rated by Fitch, from Fitch of “F-1+”;

(e)    investments in taxable money market funds or other regulated investment
companies having, at the time of the Borrower’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from each Rating Agency and Fitch (if rated by Fitch); or

(f)    time deposits (having maturities of not more than 90 days) by an entity
the commercial paper of which has, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency and Fitch;

provided, that notwithstanding the foregoing clauses (a) through (f), unless the
Borrower and the Collateral Manager have received the written advice of counsel
of national reputation experienced in such matters to the contrary (together
with an Officer’s Certificate of the Borrower or the Collateral Manager to the
Administrative Agent and the Collateral Agent (on which the Administrative Agent
and the Collateral Agent may rely) that the advice specified in this definition
has been received by the Borrower and the Collateral Manager), on and after the
date required for conformance with the Volcker Rule (or such later date as may
be determined by the Borrower and the Collateral Manager based upon such
advice), Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule. The Collateral Agent shall have no duty to
determine or oversee compliance with the foregoing.

“Permitted Liens”:

(a)    with respect to the interest of the Seller or the Borrower in the Loans
included in the Collateral: (i) Liens in favor of the Borrower created pursuant
to the Sale Agreement and (ii) Liens in favor of the Collateral Agent created
pursuant to this Agreement; and

(b)    with respect to the interest of the Seller or the Borrower in the other
Collateral (including any Underlying Assets): (i) materialmen’s, warehousemen’s,
mechanics’ and other Liens arising by operation of law in the ordinary course of
business for sums not due or sums that are being contested in good faith,
(ii) purchase money security interests in certain items of equipment,
(iii) Liens for Taxes that are not material Taxes if such Taxes shall not at the
time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (iv) other customary Liens permitted by the applicable Underlying
Instruments with respect thereto consistent with the Collateral Manager
Standard, (v)

 

-34-



--------------------------------------------------------------------------------

Liens in favor of the Borrower created by the Seller under the Sale Agreement
and transferred by the Borrower pursuant to this Agreement, (vi) Liens in favor
of the Collateral Agent created pursuant to this Agreement, (vii) with respect
to Third Party Agented Loans, Liens in favor of the lead agent, the collateral
agent or the paying agent for the benefit of all holders of Indebtedness of such
Obligor, (viii) with respect to any Equity Security, any Liens granted (x) on
such Equity Security to secure Indebtedness of the related Obligor and/or
(y) under any governing documents or other agreement between or among or binding
upon the Borrower as the holder of such Equity Security (provided that, in each
case, such Liens have no higher priority than they did on the date such Loan was
approved by the Administrative Agent), and (ix) with respect to any Underlying
Assets, Liens permitted by the applicable Underlying Instruments.

“Person”: An individual, partnership, corporation (including a statutory or
business trust), company, limited liability company, limited liability
partnership, joint stock company, trust, estate, unincorporated association,
sole proprietorship, joint venture, nonprofit corporation, group, sector,
government (or any agency, instrumentality or political subdivision thereof),
territory or other entity or organization.

“Prime Rate”: The rate announced by Wells Fargo from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

“Principal Collection Account”: A sub-account of the Collection Account created
and maintained on the books and records of the Securities Intermediary entitled
“Principal Collection Account” in the name of the Borrower and subject to the
Lien of the Collateral Agent for the benefit of the Secured Parties.

“Principal Collections”: Any and all amounts of Collections received in respect
of any principal due and payable under the Loans from or on behalf of Obligors
that are deposited into the Collection Account or received by or on behalf of
the Borrower by the Collateral Manager in respect of a Loan, and all insurance
proceeds and recoveries, whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment. For the avoidance of
doubt, “Principal Collections” shall not include amounts on deposit in the
Unfunded Exposure Account.

“Proceeds”: With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Pro Rata Share”: With respect to any Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined pursuant to the definition
of Commitment) by the aggregate Commitments of all the Lenders (as determined
pursuant to the definition of Commitment) or, if the Commitments have been
terminated, based on the Advances Outstanding.

 

-35-



--------------------------------------------------------------------------------

“Purchase Price”: With respect to any Loan, an amount (expressed as a percentage
of par) equal to (i) the purchase price in Dollars (or, if different principal
amounts of such Loan were purchased at different purchase prices, the weighted
average of such purchase prices) paid by the Borrower for such Loan (exclusive
of any interest, Accreted Interest, original issue discount and upfront fees)
divided by (ii) the outstanding principal balance of the portion of such Loan
purchased by the Borrower outstanding as of the date of such purchase (exclusive
of any interest, Accreted Interest, original issue discount and upfront fees).

“Qualified Institution”: A depository institution or trust company organized
under the laws of the United States or any one of the States thereof or the
District of Columbia (or any domestic branch of a foreign bank), (i)(a) that has
either (1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or
better by Moody’s or (2) a short-term unsecured debt rating or certificate of
deposit rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the
parent corporation of which has either (1) a long-term unsecured debt rating of
“A” or better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured
debt rating or certificate of deposit rating of “A-1” or better by S&P and “P-1”
or better by Moody’s or (c) is otherwise acceptable to the Administrative Agent
and (ii) the deposits of which are insured by the FDIC.

“Rating Agency”: Each of Moody’s and S&P.

“Register”: The meaning specified in Section 12.16(b).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

“Reinvestment”: The meaning specified in Section 2.14(a)(i).

“Reinvestment Notice”: Each notice required to be delivered by the Collateral
Manager in respect of any Reinvestment of Principal Collections pursuant to
Section 3.2(b) in the form of Exhibit A-3.

“Reinvestment Period”: The period commencing on the Closing Date and ending on
the day preceding the Reinvestment Period End Date.

“Reinvestment Period End Date”: The earliest to occur of:

(a)    the date that is the third anniversary of the Second Amendment Closing
Date, as such date may be extended pursuant to Section 2.3(c) hereof;

(b)    the Termination Date pursuant to Section 9.2(a)(i);

(c)    the date of the declaration of the Reinvestment Period End Date pursuant
to Section 9.2(a)(ii);

 

-36-



--------------------------------------------------------------------------------

(d)    the appointment of a replacement Collateral Manager pursuant to
Section 6.11; or

(e)    the date of the termination of all of the Commitments pursuant to
Section 2.3(a).

“Related Parties”: With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Net Senior Leverage Ratio, Interest Coverage Ratio, Total Net
Leverage Ratio or EBITDA as applicable, for such Loan in accordance with the
related Underlying Instruments or, if no such period is provided for therein,
(i) for Obligors delivering monthly financial statements, each period of the
last twelve (12) consecutive reported calendar months, and (ii) for Obligors
delivering quarterly financial statements, each period of the last four
(4) consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the related Underlying Instruments, if an Obligor is a
newly-formed entity as to which twelve (12) consecutive calendar months have not
yet elapsed, “Relevant Test Period” shall initially include the period from the
date of formation of such Obligor to the end of the twelfth (12th) calendar
month or fourth (4th) fiscal quarter (as the case may be) from the date of
formation, and shall subsequently include each period of the last twelve
(12) consecutive reported calendar months or four (4) consecutive reported
fiscal quarters (as the case may be) of such Obligor.

“Repayment Notice”: Each notice required to be delivered by the Borrower in
respect of any reduction of the Commitments or by the Borrower or the Collateral
Manager (on behalf of the Borrower) in respect of any repayment of Advances
Outstanding, in the form of Exhibit A-2.

“Reportable Event”: Any non-exempt prohibited transaction, failure to satisfy
the minimum funding standard, withdrawals from a Multiemployer Plan or
reportable events within the meaning of Section 4043 of ERISA, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived.

“Reporting Date”: The date that is two (2) Business Days prior to the 15th day
of each calendar month, with the first Reporting Date occurring in May 2016.

“Required Lenders”: (a) Lenders representing an aggregate of at least 51% of the
aggregate Commitments (or, if the applicable Commitments have been terminated,
Advances Outstanding) and (b) as long as Wells Fargo (or an Affiliate thereof)
is the Administrative Agent, Wells Fargo; provided that, if there are two or
more unaffiliated Lenders party hereto as of the applicable date of
determination, then at least two such Lenders shall be required to constitute
the Required Lenders; provided further that, the Commitment of, and the portion
of any outstanding Advances, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Lenders.

 

-37-



--------------------------------------------------------------------------------

“Required Loan Documents”: For each Loan, the following documents or
instruments, in each case as specified on the related Loan Checklist:

(a)    (i) the original executed promissory note or, in the case of a lost note,
a copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower in blank (and an
unbroken chain of endorsements from each prior holder of such promissory note to
the Borrower), or (ii) if no promissory note is issued in the name of the
Borrower or such Loan is a Noteless Loan, an executed copy of each assignment
and assumption agreement, transfer document or instrument relating to such Loan
evidencing the assignment of such Loan from any prior third party owner thereof
to the Borrower and from the Borrower in blank;

(b)    to the extent applicable for the related Loan, copies of the executed
(i) guaranty, (ii) underlying credit or loan agreement (or similar agreement
pursuant to which the related Loan has been issued or created), (iii)
acquisition agreement (or similar agreement) and (iv) security agreement,
mortgage or other agreement that secures the obligations represented by such
Loan, in each case as set forth on the Loan Checklist; and

(c)    with respect to any Loan originated by the Seller and with respect to
which the Seller acts as administrative agent (or in a comparable capacity),
either (i) copies of any related UCC-1 Financing Statements and any related
UCC-3 continuation statements, each showing the related Obligor as debtor and
the Collateral Agent as total assignee or showing the Obligor, as debtor and the
Seller as secured party and each with evidence of filing thereon, or (ii) copies
of any such financing and continuation statements certified by the Collateral
Manager to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing, in each case, as set forth in the related Loan Checklist.

“Required Reports”: Collectively, the Borrowing Base Certificate, the Collateral
Management Report, financial statements of each Obligor, the Collateral Manager
and the Borrower required to be delivered under the Transaction Documents, the
annual statements as to compliance and the annual independent public
accountant’s report pursuant to Section 6.8(d).

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person or of the general partner, administrative manager or managing
member of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person or of the general partner, administrative
manager or managing member of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject, and with respect to the Collateral Agent or Securities Intermediary, an
officer to whom a corporate trust matter is referred because of such person’s
knowledge of and familiarity with the particular subject and having direct
responsibility for the administration of this transaction.

“Restricted Payment”: (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower; (ii) any redemption, retirement, sinking
fund

 

-38-



--------------------------------------------------------------------------------

or similar payment, purchase or other acquisition for value, direct or indirect,
of any class of membership interests of the Borrower now or hereafter
outstanding, and (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding.

“Revenue Recognition Implementation”: The implementation by an Obligor of IFRS
15/ASC 606.

“Review Criteria”: The meaning specified in Section 7.2(b)(i).

“Revolving Loan”: A Broadly Syndicated Loan or a Middle Market Loan (other than
a Delayed Draw Loan) that under the Underlying Instruments relating thereto may
require one or more future advances to be made to the Obligor by the Borrower;
provided that, any such Loan will be a Revolving Loan only until all commitments
by the Borrower to make advances to the Obligor thereof expire, or are
terminated, or are irrevocably reduced to zero.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Agreement”: The Loan Sale Agreement, dated as of the date hereof by and
between the Seller and the Borrower.

“Sanction” or “Sanctions”: Individually and collectively, respectively, any and
all economic or financial sanctions, sectoral sanctions, secondary sanctions,
trade embargoes and anti-terrorism laws, including but not limited to those
imposed, administered or enforced from time to time by: (a) the United States of
America, including those administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
U.S. Department of Commerce, or through any existing or future executive order;
(b) the United Nations Security Council; (c) the European Union; (d) the United
Kingdom; or (e) any other Governmental Authorities with jurisdiction over the
Borrower, the Collateral Manager, the Equityholder or any of their respective
Subsidiaries.

“Sanctioned Person”: Any Person that is a target of Sanctions, including without
limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-SDN List; (c) a legal entity that is deemed by OFAC to be a Sanctions target
based on the direct or indirect ownership or control of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

“Scheduled Payment”: Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instruments, if applicable.

“Second Amendment Closing Date”: September 28, 2018.

“Second Lien Loan”: A Loan that (i) does not satisfy each requirement set forth
in the definition of “Broadly Syndicated Loan,” “First Lien Last Out Loan” or
“Middle Market

 

-39-



--------------------------------------------------------------------------------

Loan,” (ii) is secured by a valid and perfected second priority Lien on all of
the Obligor’s assets constituting Underlying Assets for the Loan (whether or not
there is also a Lien of a higher or lower priority in additional collateral),
(iii) with respect to priority of payment obligations is pari passu with the
indebtedness of the holder with the second priority Lien, and (iv) pursuant to
an intercreditor agreement between the Borrower and the holder of the first
priority Lien over the Underlying Assets, the amount of Indebtedness secured by
such first priority Lien is limited (in terms of aggregate dollar amount or
percent of outstanding principal or both).

“Section 28(e)”: The meaning specified in Section 6.2(l).

“Secured Party”: (i) Each Lender, (ii) the Administrative Agent, (iii) the
Collateral Agent, (iv) the Securities Intermediary and (v) solely with respect
to the right to receive fees, expenses and indemnities owing to it hereunder,
the Collateral Manager.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The Account Control Agreement, dated as
of the date hereof, among the Borrower, the Collateral Agent and Wells Fargo as
the Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.

“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities Intermediary”: Wells Fargo, or any subsequent (i) Clearing
Corporation; or (ii) Person, including a bank or broker, that in the ordinary
course of its business maintains Securities Accounts for others and is acting in
that capacity or agreeing to act in such capacity pursuant to the Securities
Account Control Agreement.

“Security Certificate”: The meaning specified in Section 8-102(a)(16) of the
UCC.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Seller”: The meaning specified in the Preamble.

“Similar Law”: The meaning specified in Section 4.1(w)(iii).

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature or become due
in the normal course of business; (d) such Person does not intend to, and does
not believe that it will, incur debts

 

-40-



--------------------------------------------------------------------------------

or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in a business or a transaction, and
does not propose to engage in a business or a transaction, for which such
Person’s property assets would constitute unreasonably small capital.

“Subsidiary”: As to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.

“Substitution”: The meaning specified in Section 2.14(b).

“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: The earliest of (a) the date of the termination of all the
Commitments pursuant to Section 2.3(a), (b) the Facility Maturity Date, and
(c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 9.2(a).

“Third Party Agented Loan”: Any Loan originated as part of a syndicated loan
transaction that has one (1) or more administrative, paying and/or collateral
agents who are not the Borrower, Collateral Manager or any Affiliate thereof and
receive payments and hold the collateral pledged by the related Obligor on
behalf of all lenders with respect to the related credit facility.

“Total Net Leverage Ratio”: With respect to any Loan for any Relevant Test
Period either (a) the meaning of “Total Net Leverage Ratio” or any comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Total Net Leverage Ratio” or comparable definition, the
ratio of the ratio of (a) Indebtedness (including, without limitation, such
Loan) of the applicable Obligor as of the date of determination minus
Unrestricted Cash of such Obligor as of such date to (b) EBITDA of such Obligor
with respect to the applicable Relevant Test Period, as calculated by the
Borrower or the Collateral Manager in good faith.

“Tranche Size”: With respect to any Loan, the dollar value of the tranche of
Indebtedness of the applicable Obligor currently held or contemplated for
purchase by the Borrower, which may include, in the sole discretion of the
Administrative Agent, any Indebtedness under another tranche that (x) is an
obligation of the same Obligor under the same Underlying Instrument, (y) pari
passu with such Loan and (z) has the same material terms as such Loan.

“Transaction”: The meaning specified in Section 3.2.

 

-41-



--------------------------------------------------------------------------------

“Transaction Documents”: This Agreement, the Sale Agreement, the Fee Letter, the
Securities Account Control Agreement, any Joinder Supplement, any Transferee
Letter and the Collateral Agent Fee Letter.

“Transferee Letter”: The meaning specified in Section 12.16(a).

“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Uncertificated Security”: The meaning specified in Section 8-102(a)(l8) of the
UCC.

“Underlying Assets”: With respect to a Loan, any property or other assets
designated and pledged as collateral to secure repayment of such Loan,
including, without limitation, to the extent provided for in the relevant
Underlying Instruments, a pledge of the stock, membership or other ownership
interests in the related Obligor and all Proceeds from any sale or other
disposition of such property or other assets.

“Underlying Instruments”: The loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or Permitted Investments or of which the holders of such Loan or
Permitted Investment are the beneficiaries.

“Unfunded Exposure Account”: A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “Unfunded Exposure
Account” in the name of the Borrower and subject to the Lien of the Collateral
Agent for the benefit of the Secured Parties.

“Unfunded Exposure Amount”: As of any date of determination, an amount equal to
the aggregate amount (without duplication) of all unfunded commitments
associated with the Loans.

“Unfunded Exposure Equity Amount”: As of any date of determination, an amount
equal to (i) the aggregate sum of the products for each Revolving Loan and
Delayed Draw Loan included in the Collateral of (a) the Unfunded Exposure Amount
for such Loan multiplied by (b) the difference of 100% minus the Applicable
Percentage for such Loan plus (ii) the aggregate sum of the products for each
Revolving Loan and Delayed Draw Loan included in the Collateral of (a) the
Unfunded Exposure Amount for such Loan multiplied by (b) the difference of 100%
minus the Assigned Value for such Loan multiplied by (c) the Applicable
Percentage for such Loan.

“United States” or “U.S.”: The United States of America.

“Unrestricted Cash”: The meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments), as reflected on the most recent financial statements of the
relevant Obligor that have been delivered to the Borrower.

 

-42-



--------------------------------------------------------------------------------

“U.S. Person”: Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: The meaning set forth in Section 2.13(f).

“USA Patriot Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Wells Fargo”: The meaning specified in the Preamble.

“Withholding Agent”: The Borrower and the Administrative Agent.

Section 1.2    Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in the UCC in the State of New York, and
used but not specifically defined herein, are used herein as defined in such
UCC.

Section 1.3    Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.4    Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a)    the singular number includes the plural number and vice versa;

(b)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(c)    reference to any gender includes each other gender;

(d)    reference to day or days without further qualification means calendar
days;

(e)    reference to any time means Charlotte, North Carolina time;

(f)    the word “including” is not limiting and means “including without
limitation;”

(g)    the word “any” is not limiting and means “any and all” unless the context
clearly requires or the language provides otherwise;

 

-43-



--------------------------------------------------------------------------------

(h)    reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(i)    reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(j)    reference to any delivery or transfer to the Collateral Agent with
respect to the Collateral means delivery or transfer to the Collateral Agent on
behalf of the Secured Parties;

(k)    if any date for compliance with the terms or conditions of any
Transaction Document falls due on a day which is not a Business Day, then such
due date shall be deemed to be the immediately following Business Day;

(l)    reference to the date of any acquisition or disposition of any
Collateral, or the date on which any asset is added to or removed from the
Collateral shall mean the related “settlement date” and not the related “trade
date”;

(m)    references herein to the knowledge or actual knowledge of a Person shall
mean the actual knowledge following due inquiry of a responsible officer of such
Person;

(n)    for purposes of this Agreement, an Event of Default shall be deemed to be
continuing until it is waived in accordance with Section 12.1;

(o)    any use of “material” or “materially” or words of similar meaning in this
Agreement shall mean material, as determined by the Administrative Agent in its
sole discretion; and

(p)    unless otherwise expressly stated in this Agreement, if at any time any
change in generally accepted accounting principles (including the adoption of
IFRS) would affect the computation of any covenant (including the computation of
any financial covenant) set forth in this Agreement or any other Transaction
Document, the Borrower and the Administrative Agent shall negotiate in good
faith to amend such covenant to preserve the original intent in light of such
change; provided, that, until so amended, (i) such covenant shall continue to be
computed in accordance with the application of generally accepted accounting
principles prior to such change and (ii) the Borrower shall provide to the
Administrative Agent a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such covenant
made before and after giving effect to such change in generally accepted
accounting principles.

 

-44-



--------------------------------------------------------------------------------

ARTICLE II

THE ADVANCES AND RELATED MATTERS

Section 2.1    The Advances.

(a)    During the Reinvestment Period, the Borrower may, at its option, request
the Lenders to make advances of funds (each, an “Advance”) under this Agreement
pursuant to a Funding Notice; provided, however, that no Lender shall be
obligated to make any Advance on or after the date that is two (2) Business Days
prior to the Reinvestment Period End Date, unless the Borrower has entered into
a binding commitment to purchase an Eligible Loan prior to the declaration of
the Termination Date or the Reinvestment Period End Date pursuant to
Section 9.2(a) and the related Advance Date is not more than thirty (30) days
after such declaration.

(b)    Following the receipt of a Funding Notice during the Reinvestment Period
and subject to the terms and conditions hereinafter set forth, the Lenders shall
fund such Advance. Notwithstanding anything to the contrary herein, no Lender
shall be obligated to make any Advance if, after giving effect to such Advance
and the addition to the Collateral of the Eligible Loans to be acquired by the
Borrower with the proceeds of such Advance, (i) in the reasonable discretion of
any such Lender, a Default or Event of Default would be expected to result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base.

(c)    The Borrower may, with the written consent of the Administrative Agent,
add additional Persons who satisfy the requirements set forth in Section 12.16
as Lenders and increase the Commitments hereunder; provided that the Commitment
of any Lender may only be increased with the prior written consent of such
Lender and the Administrative Agent. Each additional Lender shall become a party
hereto by executing and delivering to the Administrative Agent, the Collateral
Agent, the Collateral Manager and the Borrower a Transferee Letter and a Joinder
Supplement.

Section 2.2    Procedures for Advances by the Lenders.

(a)    Subject to the limitations set forth in Section 2.1(a), the Borrower may
request an Advance from the Lenders by delivering to the Lenders at certain
times the information and documents set forth in this Section 2.2.

(b)    With respect to all Advances, no later than 2:00 p.m. on the proposed
Funding Date, the Borrower (or the Collateral Manager on the Borrower’s behalf)
shall deliver:

(i)    to the Administrative Agent (with a copy to the Collateral Agent) a wire
disbursement and authorization form, to the extent not previously delivered; and

(ii)    to the Administrative Agent (with a copy to each Lender and the
Collateral Agent) a duly completed Funding Notice (including a duly completed
Borrowing Base Certificate updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof) which shall (i) specify the desired amount of such Advance, which
amount shall not cause the Advances Outstanding to exceed the Borrowing Base and
must be at least equal to $500,000 (or such lesser amount

 

-45-



--------------------------------------------------------------------------------

as may be required to fund a draw under a Revolving Loan or Delayed Draw Loan),
to be allocated to each Lender in accordance with its Pro Rata Share,
(ii) specify the proposed Funding Date of such Advance, (iii) specify the
Loan(s) (if any) to be financed on such Funding Date (including the appropriate
file number, Obligor, Outstanding Balance, Assigned Value and Purchase Price for
such Loan(s) (if any)), and (iv) include a representation that all conditions
precedent for an Advance described in Article III hereof have been met. Each
Funding Notice shall be irrevocable. If any Funding Notice is received by the
Administrative Agent, the Collateral Agent and each Lender after 2:00 p.m. on
the proposed Funding Date or on a day that is not a Business Day, such Funding
Notice shall be deemed to be received by the Administrative Agent, the
Collateral Agent and each Lender at 9:00 a.m. on the next Business Day.

(c)    On the proposed Funding Date, subject to the limitations set forth in
Section 2.1(a) and upon satisfaction of the applicable conditions set forth in
Article III, each Lender shall make available to the Borrower in same day funds,
by wire transfer to the account designated by the Borrower in the Funding Notice
given pursuant to this Section 2.2, an amount equal to such Lender’s Pro Rata
Share of the least of (i) the amount requested by the Borrower for such Advance,
(ii) the aggregate unused Commitments then in effect and (iii) the maximum
amount that, after taking into account the proposed use of the proceeds of such
Advance, could be advanced to the Borrower hereunder without causing the
Advances Outstanding to exceed the Borrowing Base.

(d)    On each Funding Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.

Section 2.3    Reduction of the Facility Amount; Principal Repayments.

(a)    The Borrower (or the Collateral Manager on behalf of the Borrower) may
irrevocably terminate the Commitments in whole or irrevocably reduce in part the
portion of the Commitments that exceed the sum of the Advances Outstanding and
accrued Interest and Breakage Costs with respect thereto; provided that (i) the
Borrower shall provide a Repayment Notice at least two (2) Business Days prior
to the date of such termination or reduction to the Administrative Agent (with a
copy to the Collateral Manager); (ii) any partial reduction of the Commitments
shall be in an amount equal to $5,000,000 and in integral multiples of $500,000
in excess thereof, and (iii) in the case of such termination or reduction on or
prior to the two (2) year anniversary of the Closing Date other than in
connection with an amendment and restatement of this Agreement, the Borrower
shall pay to the Administrative Agent for distribution to the Lenders the
applicable Commitment Reduction Fee. Each notice of a reduction or termination
pursuant to this Section 2.3(a) shall be irrevocable. The applicable Commitment
of each Lender shall be reduced by an amount equal to its Pro Rata Share (prior
to giving effect to any reduction of the Commitments hereunder) of the aggregate
amount of any reduction under this Section 2.3(a).

(b)    The Borrower (or the Collateral Manager on behalf of the Borrower) may,
at any time, reduce Advances Outstanding; provided that, other than a reduction
pursuant to Section 2.7 or 2.8 (i) the Borrower shall provide a Repayment Notice
at least two (2) Business

 

-46-



--------------------------------------------------------------------------------

Days prior to the date of such reduction to the Administrative Agent, the
Collateral Agent and the Lenders (provided that same day notice may be given
with respect to curing any Borrowing Base Deficiency) and (ii) any reduction of
Advances Outstanding (other than with respect to repayments of Advances
Outstanding made by the Borrower to reduce Advances Outstanding such that no
Borrowing Base Deficiency exists) shall be in a minimum amount of $500,000 and
in integral multiples of $100,000 in excess thereof. In connection with any such
reduction of Advances Outstanding, the Borrower (or, in the case of curing a
Borrowing Base Deficiency, the Equityholder on behalf of the Borrower) shall
deliver (1) to the Administrative Agent, the Collateral Agent and each Lender of
such Advances, a Repayment Notice and (2) funds to the Collateral Agent for
payment to the Lenders of such Advances sufficient to repay such Advances
Outstanding, accrued Interest thereon and any Breakage Costs which may include
instructions to the Collateral Agent to use funds from the Principal Collection
Account and/or funds otherwise provided by the Borrower or the Equityholder to
the Collateral Agent with respect thereto; provided that, the Advances
Outstanding will not be reduced unless sufficient funds have been remitted to
pay all such amounts referred to in this sentence in full. Any Advance so repaid
may, subject to the terms and conditions hereof, be reborrowed during the
Reinvestment Period. Any Repayment Notice relating to any repayment pursuant to
this Section 2.3(b) shall be irrevocable.

(c)    At any time after the twelve-month anniversary of the Closing Date and
prior to the end of the Reinvestment Period, the Borrower may deliver to the
Administrative Agent (which shall promptly deliver the same to the Lenders) a
notice requesting that the Reinvestment Period and/or the Facility Maturity Date
be extended. Each Lender shall have the right in its sole discretion to approve
or deny any such extension request. Upon written notice from the Administrative
Agent and each Lender agreeing to such extension, the Reinvestment Period and/or
the Facility Maturity Date, as applicable, shall be extended to such date as is
approved by each Lender for all purposes hereof.

(d)    Unless sooner prepaid pursuant to the terms hereof, the Advances
Outstanding shall be repaid in full on the Termination Date or on such later
date as is agreed to in writing by the Borrower, the Collateral Manager, the
Administrative Agent and the Lenders.

Section 2.4    Determination of Interest.

(a)    The Collateral Agent shall determine the Interest (including unpaid
Interest related thereto, if any, due and payable on a prior Payment Date) to be
paid by the Borrower on each Payment Date for the related Accrual Period and
shall advise the Collateral Manager and the Borrower thereof on the third
Business Day prior to such Payment Date.

(b)    No provision of this Agreement shall require the payment or permit the
collection of Interest in excess of the maximum permitted by Applicable Law.

(c)     No Interest shall be considered paid by any distribution if at any time
such distribution is rescinded or must otherwise be returned for any reason.

 

-47-



--------------------------------------------------------------------------------

Section 2.5    [Reserved].

Section 2.6    Borrowing Base Deficiency Cures.

Any Borrowing Base Deficiency may be cured by the Borrower taking one or more of
the following actions:

(i)    crediting Cash into the Principal Collection Account;

(ii)    repaying the applicable Advances Outstanding in accordance with
Section 2.3(b); or

(iii)    posting additional Eligible Loans and/or Permitted Investments as
Collateral or effecting a Substitution of a new Eligible Loan for an existing
Loan; provided that the amount of any reduction of a Borrowing Base Deficiency
pursuant to any such additional Eligible Loans shall be the Adjusted Borrowing
Value of such Eligible Loans.

For the avoidance of doubt, the Borrower may cure a Borrowing Base Deficiency by
any combination of (i), (ii) or (iii) of this Section 2.6 (or by any other
action with the prior written consent of the Administrative Agent).
Notwithstanding any other provisions of this Agreement, if the Borrower has
eliminated a Borrowing Base Deficiency pursuant to clause (i) of this
Section 2.6, upon written request of the Borrower to the Collateral Agent to
release such funds from the Principal Collection Account and certification by
the Borrower that immediately after giving effect to the return of any such
Cash, no Borrowing Base Deficiency will exist, the Borrower shall be permitted
the return of all or a portion of the Cash so deposited in the Principal
Collection Account and the Collateral Agent shall pay the amount so requested to
the Borrower and, for the avoidance of doubt, such amount shall not constitute
Available Funds.

Section 2.7    Priority of Payments.

(a)    Interest Collection Account. On each Payment Date, so long as no Event of
Default has occurred and is continuing, the Collateral Manager shall direct the
Collateral Agent to pay pursuant to the related Collateral Management Report
(and the Collateral Agent shall make payment from the Interest Collection
Account to the extent of Available Funds, in reliance on the information set
forth in such Collateral Management Report) to the following Persons, the
following amounts in the following order of priority:

(1)    pro rata to (A) the Collateral Agent, in an amount equal to any accrued
and unpaid Collateral Agent Fees and (B) the Securities Intermediary, in an
amount equal to any amounts payable to the Securities Intermediary under the
Securities Account Control Agreement; provided that, the aggregate amount
payable pursuant to this Section 2.7(a)(1), Section 2.7(b)(1) and Section 2.8(1)
shall not exceed $100,000 per annum;

(2)    to the Collateral Manager first (A) in an amount equal to any accrued and
unpaid Collateral Management Fee and then second (B) all documented Collateral
Manager Reimbursable Expenses due and owing to the Collateral Manager; provided
that, during any 12-month rolling period, the aggregate amount payable pursuant
to this Section 2.7(a)(2)(B), Section 2.7(b)(2)(B) and Section 2.8(2)(B) shall
not exceed $100,000 per annum;

 

-48-



--------------------------------------------------------------------------------

(3)    pro rata to each Lender, in an amount equal to any accrued and unpaid
Interest, Breakage Costs and Non-Usage Fee;

(4)    pro rata to the Administrative Agent and each Lender, all Administrative
Expenses and any Increased Costs due and owing to such Person;

(5)    if a Borrowing Base Deficiency exists, pro rata to the Lenders to reduce
the Advances Outstanding in an amount necessary to cure such Borrowing Base
Deficiency;

(6)    pro rata to each Lender, in an amount equal to any accrued and unpaid
Commitment Reduction Fee;

(7)    first, to the extent not paid pursuant to Section 2.7(a)(1) as a result
of the limitation set forth therein, pro rata to (A) the Collateral Agent, in an
amount equal to any accrued and unpaid Collateral Agent Fees and (B) the
Securities Intermediary, in an amount equal to any amounts payable to the
Securities Intermediary under the Securities Account Control Agreement; and
second, pro rata to each applicable party to pay all other unpaid Administrative
Expenses;

(8)    to the applicable Governmental Authority, any Tax or withholding Tax
which, if not paid, could result in a Lien on any of the Collateral; and

(9)    (A) during a Default, to remain in the Interest Collection Account or
(B) otherwise, any remaining amounts shall be deemed released from the Lien of
the Collateral Agent hereunder and distributed to, or at the direction of, the
Borrower;

(b)    Principal Collection Account. On each Payment Date, so long as no Event
of Default has occurred and is continuing, the Collateral Manager shall direct
the Collateral Agent to pay pursuant to the related Collateral Management Report
(and the Collateral Agent shall make payment from the Principal Collection
Account to the extent of Available Funds, in reliance on the information set
forth in such Collateral Management Report) to the following Persons, the
following amounts in the following order of priority:

(1)    to the extent not paid pursuant to Section 2.7(a)(1), pro rata to (A) the
Collateral Agent, in an amount equal to any accrued and unpaid Collateral Agent
Fees and (B) the Securities Intermediary, in an amount equal to any amounts
payable to the Securities Intermediary under the Securities Account Control
Agreement; provided that, the aggregate amount payable pursuant to
Section 2.7(a)(1), this Section 2.7(b)(1) and Section 2.8(1) shall not exceed
$100,000 per annum;

 

-49-



--------------------------------------------------------------------------------

(2)    to the extent not paid pursuant to Section 2.7(a)(2), to the Collateral
Manager first (A) in an amount equal to any accrued and unpaid Collateral
Management Fee and then second (B) all documented Collateral Manager
Reimbursable Expenses due and owing to the Collateral Manager; provided that,
during any 12-month rolling period, the aggregate amount payable pursuant to
Section 2.7(a)(2)(B), this Section 2.7(b)(2)(B) and Section 2.8(2)(B) shall not
exceed $100,000 per annum;

(3)    to the extent not paid pursuant to Section 2.7(a)(3), pro rata to each
Lender, in an amount equal to any accrued and unpaid Interest, Breakage Costs
and Non-Usage Fee;

(4)    to the extent not paid pursuant to Section 2.7(a)(4), pro rata to the
Administrative Agent and each Lender, all Administrative Expenses and any
Increased Costs due and owing to such Person;

(5)    to the Unfunded Exposure Account (which, during the Reinvestment Period
shall be at the discretion of the Collateral Manager) in an amount necessary to
cause the amount on deposit in the Unfunded Exposure Account to equal (i) prior
to the Reinvestment Period End Date, the Unfunded Exposure Equity Amount and
(ii) after the Reinvestment Period End Date, the Unfunded Exposure Amount;

(6)    (i) during the Reinvestment Period, to the extent not paid pursuant to
Section 2.7(a)(5), pro rata to the Lenders to reduce the Advances Outstanding in
an amount necessary to cure such Borrowing Base Deficiency or (ii) after the end
of the Reinvestment Period, pro rata to each Lender to pay the Advances
Outstanding until paid in full;

(7)    to the extent not paid pursuant to Section 2.7(a)(6), pro rata to each
Lender, in an amount equal to any accrued and unpaid Commitment Reduction Fee
owing to the Lenders;

(8)    to the extent not paid pursuant to Section 2.7(a)(7), first, to the
extent not paid pursuant to Section 2.7(b)(1) as a result of the limitation set
forth therein, pro rata to (A) the Collateral Agent, in an amount equal to any
accrued and unpaid Collateral Agent Fees and (B) the Securities Intermediary, in
an amount equal to any amounts payable to the Securities Intermediary under the
Securities Account Control Agreement, and second, pro rata to each applicable
party to pay all other outstanding amounts then due and payable under the
Transaction Documents;

(9)    to the extent not paid pursuant to Section 2.7(a)(8), to the applicable
Governmental Authority, any Tax or withholding Tax which, if not paid, could
result in a Lien on any of the Collateral; and

(10)    (A) during a Default, to remain in the Principal Collection Account or
(B) otherwise, any remaining amounts shall be deemed released from the Lien of
the Collateral Agent hereunder and distributed to, or at the direction of, the
Borrower;

 

-50-



--------------------------------------------------------------------------------

Section 2.8    Alternate Priority of Payments.

On each Business Day (a) following the occurrence of an Event of Default or
(b) following the declaration of the occurrence, or the deemed occurrence, as
applicable, of the Termination Date pursuant to Section 9.2(a), the Collateral
Manager (or, after delivery of a Notice of Exclusive Control, the Administrative
Agent) shall direct the Collateral Agent to pay pursuant to the related
Collateral Management Report (and the Collateral Agent shall make payment from
the Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Collateral Management Report) to the following
Persons, the following amounts in the following order of priority:

(1)    pro rata to the Collateral Agent and the Securities Intermediary, in an
amount equal to any accrued and unpaid Collateral Agent Fees owing to such
Person; provided that, the aggregate amount payable pursuant to
Section 2.7(a)(1), Section 2.7(b)(1) and this Section 2.8(1) shall not exceed
$100,000 per annum;

(2)    to the Collateral Manager first (A) in an amount equal to any accrued and
unpaid Collateral Management Fee and then second (B) all documented Collateral
Manager Reimbursable Expenses due and owing to the Collateral Manager; provided
that, during any 12-month rolling period, the aggregate amount payable pursuant
to Section 2.7(a)(2)(B), Section 2.7(b)(2)(B) and this Section 2.8(2)(B) shall
not exceed $100,000 per annum;

(3)    pro rata to each Lender, in an amount equal to any accrued and unpaid
Interest, Breakage Costs and Non-Usage Fee;

(4)    pro rata to the Administrative Agent and each Lender, all Administrative
Expenses and any Increased Costs due and owing to such Person;

(5)    to the Unfunded Exposure Account, in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;

(6)    pro rata to the Lenders to pay the Advances Outstanding until paid in
full;

(7)    pro rata to each Lender, in an amount equal to any accrued and unpaid
Commitment Reduction Fee owing to the Lenders;

(8)    first, to the extent not paid pursuant to Section 2.8(1) as a result of
the limitation set forth therein, pro rata to (A) the Collateral Agent, in an
amount equal to any accrued and unpaid Collateral Agent Fees and (B) the
Securities Intermediary, in an amount equal to any amounts payable to the
Securities Intermediary under the Securities Account Control Agreement, and
second, pro rata to each applicable party to pay all other amounts outstanding
under the Transaction Documents;

 

-51-



--------------------------------------------------------------------------------

(9)    to the applicable Governmental Authority, any Tax or withholding Tax
which, if not paid, could result in a Lien on any of the Collateral; and

(10)    any remaining amounts shall be deemed released from the Lien of the
Collateral Agent hereunder and distributed to the Borrower or any nominee
thereof.

Section 2.9    Collections and Allocations.

(a)    Collections. The Collateral Manager shall promptly identify any
Collections received directly by it as Interest Collections or Principal
Collections and shall transfer all such Collections to the appropriate
Collection Account within two (2) Business Days after its receipt thereof. Upon
the receipt of Collections in the Collection Account during any Accrual Period,
the Collateral Manager shall identify Principal Collections and Interest
Collections no later than the Measurement Date related to the Payment Date
immediately following such Accrual Period and direct the Collateral Agent and
Securities Intermediary to transfer the same to the Principal Collection Account
and the Interest Collection Account, respectively. The Collateral Manager shall
further include a statement as to the amount of Principal Collections and
Interest Collections on deposit in the Principal Collection Account and the
Interest Collection Account on each Reporting Date in the Collateral Management
Report delivered pursuant to Section 6.8(c).

(b)    Excluded Amounts. With the prior written consent of the Administrative
Agent, the Collateral Manager may direct the Collateral Agent and the Securities
Intermediary to withdraw from the Collection Account and pay to the Person
entitled thereto any amounts credited thereto constituting Excluded Amounts if
the Collateral Manager has, prior to such withdrawal and consent, delivered to
the Administrative Agent, the Collateral Agent, the Borrower and each Lender a
report setting forth the calculation of such Excluded Amounts in form and
substance reasonably satisfactory to the Administrative Agent and each Lender.

(c)    Initial Deposits. On the initial Funding Date with respect to any Loan,
the Collateral Manager will deposit or cause to be deposited into the Collection
Account all Collections received in respect of such Loan on such initial Funding
Date. The Borrower shall confirm to the Administrative Agent in writing when it
has provided each such payment instruction.

(d)    Investment of Funds. All uninvested amounts on deposit in the Collection
Account shall be invested pursuant to clause (b) (or, upon written notice from
the Collateral Manager to the Collateral Agent, clause (c)) of the definition of
Permitted Investments. All earnings (net of losses and investment expenses)
thereon shall be retained or deposited into the Principal Collection Account and
shall be applied on each Payment Date pursuant to the provisions of Section 2.7
or Section 2.8 (as applicable).

(e)    Unfunded Exposure Account. On the last day of the Reinvestment Period,
the Borrower shall fund an amount equal to the Unfunded Exposure Amount into the
Unfunded

 

-52-



--------------------------------------------------------------------------------

Exposure Account. All funding requests associated with the Unfunded Exposure
Amount shall be made from the Unfunded Exposure Account after the Reinvestment
Period End Date. All uninvested amounts on deposit in the Unfunded Exposure
Account shall be invested pursuant to clause (b) (or, upon written notice from
the Collateral Manager to the Collateral Agent, clause (c)) of the definition of
Permitted Investments.

Section 2.10    Payments, Computations, etc.

(a)    Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower hereunder shall be paid or deposited in accordance
with the terms hereof no later than 3:00 p.m. on the day when due in lawful
money of the United States in immediately available funds and any amount not
received before such time shall be deemed received on the next Business Day. The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.00% per
annum above the Prime Rate, payable on demand; provided that such interest rate
shall not at any time exceed the maximum rate permitted by Applicable Law. Such
interest shall be for the account of the applicable Secured Party. All
computations of interest and other fees hereunder shall be made on the basis of
a year consisting of 360 days (other than calculations with respect to the Base
Rate, which shall be based on a year consisting of 365 or 366 days, as
applicable) for the actual number of days elapsed.

(b)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.12, such unpaid amounts shall remain due and owing
and shall accrue interest as provided in Section 2.10(a) until repaid in full.

(c)    If any Advance requested by the Borrower is not effectuated as a result
of the failure to fulfill any condition under Section 3.2 (other than any
condition that is waived by the Administrative Agent), as the case may be, on
the date specified therefor, whichever of the Collateral Manager or the Borrower
is at fault, such Person shall indemnify the applicable Lender against any
reasonable loss, cost or expense incurred by the applicable Lender, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the
applicable Lender to fund or maintain such Advance upon receipt by the Borrower
of documentation setting forth such costs.

Section 2.11    Fees.

The Borrower shall pay to Cadwalader, Wickersham & Taft LLP as counsel to the
Administrative Agent and the Lenders, within two (2) Business Days following an
invoice therefor, its reasonable invoiced fees and out-of-pocket expenses
through the Closing Date.

Section 2.12    Increased Costs; Capital Adequacy; Illegality.

(a)    If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of

 

-53-



--------------------------------------------------------------------------------

any Applicable Law after the date hereof or (ii) the compliance by an Affected
Party with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), shall (A) subject any
Affected Party to any Taxes (other than (i) Indemnified Taxes and (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto,
(B) impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (C) impose any other condition (other than
with respect to Taxes) affecting any Affected Party’s rights hereunder or under
any other Transaction Document, the result of which is to increase the cost to
any Affected Party or to reduce the amount of any sum received or receivable by
an Affected Party under this Agreement or under any other Transaction Document,
then on the Payment Date following demand by such Affected Party (which demand
shall be accompanied by a statement setting forth the basis for such demand),
the Borrower shall pay (in accordance with Section 2.7 or 2.8, as applicable)
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.

(b)    If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other Governmental Authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, but excluding Taxes, has or would have the effect of reducing the rate
of return on the capital of any Affected Party as a consequence of its
obligations hereunder or arising in connection herewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy) by an amount deemed by such Affected
Party to be material, then from time to time, on the Payment Date following
demand by such Affected Party (which demand shall be accompanied by a statement
setting forth the basis for such demand), the Borrower shall pay (in accordance
with Section 2.7 or 2.8, as applicable) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction. For the avoidance of doubt, if the issuance of any amendment or
supplement to Interpretation No. 46 or to Statement of Financial Accounting
Standards No. 140 by the Financial Accounting Standards Board or any other
change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of the Seller, the Borrower or any
Affected Party with the assets and liabilities of the Administrative Agent or
any Lender or shall otherwise impose any loss, cost, expense, reduction of
return on capital or other loss, such event shall constitute a circumstance on
which such Affected Party may base a claim for reimbursement under this
Section 2.12. Notwithstanding the foregoing, but subject to Section 6.7, the
provisions of this Section 2.12(b) shall not apply to the consolidation of the
Borrower for accounting purposes as required by GAAP with the Collateral Manager
or any Affiliate thereof, whether or not an Affected Party.

(c)    If as a result of any event or circumstance similar to those described in

 

-54-



--------------------------------------------------------------------------------

clause (a) or (b) of this Section 2.12, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then on
the next Payment Date pursuant to Section 2.7 or 2.8, as applicable, occurring
at least five (5) Business Days after the request for such invoice, the Borrower
shall pay to such Affected Party such additional amount or amounts as may be
necessary to reimburse such Affected Party for any amounts payable or paid by
it.

(d)    In determining any amount provided for in this Section 2.12, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.12 shall submit to the Borrower and
the Collateral Manager a written description as to such additional or increased
cost or reduction and the calculation thereof, which written description shall
be conclusive absent manifest error.

(e)    If a Eurodollar Disruption Event as described in clause (a) of the
definition of “Eurodollar Disruption Event” with respect to any Lender occurred,
such Lender shall in turn so notify the Borrower, whereupon all Advances
Outstanding of the affected Lender in respect of which Interest accrues at the
LIBOR Rate shall immediately be converted into Advances Outstanding in respect
of which such Interest accrues at the Base Rate; provided that such Lender or
the Administrative Agent shall notify the Borrower promptly when the Eurodollar
Disruption Event is no longer continuing and interest on such Advances
Outstanding on and after the date of such notice with respect to such Lender
shall accrue interest at the LIBOR Rate.

(f)    Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation; provided that, anything to
the contrary in this Section 2.12, the Borrower shall not be required to
compensate an Affected Party pursuant to this Section 2.12 for any amounts
incurred more than six (6) months prior to the date that such Affected Party
notifies the Borrower of such Affected Party’s intention to claim compensation
therefor; provided further that, if the circumstances giving rise to such claim
have a retroactive effect, then such six (6) month period shall be extended to
include the period of such retroactive effect.

(g)    Each Lender agrees that it will take such commercially reasonable actions
as the Borrower may reasonably request that will avoid the need to pay, or
reduce the amount of, any increased amounts referred to in this Section 2.12 or
Section 2.13; provided that no Lender shall be obligated to take any actions
that would, in the reasonable opinion of such Lender, subject such Lender to any
unreimbursed cost or expense or otherwise be disadvantageous to such Lender. In
no event will Borrower be responsible for increased amounts referred to in this
Section 2.12, which relate to any other entities to which Lenders provide
financing.

Section 2.13    Taxes.

(a)    Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be

 

-55-



--------------------------------------------------------------------------------

entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.13) the applicable Affected
Party receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the applicable Affected
Party timely reimburse it for the payment of, any Other Taxes.

(c)    The Borrower shall indemnify each Affected Party, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.13) payable or paid by such Affected Party or required to
be withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability and the calculation thereof delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d)    Without limiting the generality of Section 11.5, each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.16(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Transaction Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 2.13(d).

(e)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.13, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to

 

-56-



--------------------------------------------------------------------------------

the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(1), Section 2.13(f)(ii)(2), and
Section 2.13(f)(ii)(4) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(1)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(2)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

a.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

b.    executed copies of IRS Form W-8ECI;

 

-57-



--------------------------------------------------------------------------------

c.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.13-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

d.    to the extent a Foreign Lender is not the beneficial owner of the income,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 2.13-2 or Exhibit 2.13-3, IRS Form W-9, and/or other
certification or documents from each beneficial owner, as applicable; provided
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.13-4 on behalf of each such direct and indirect
partner;

(3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(4)    each Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to withhold or
deduct from such payment. Solely for purposes of this clause (4), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

-58-



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.13 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.13(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.13(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.13(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

Section 2.14    Reinvestment; Discretionary Sales, Substitution and Optional
Sales of Loans.

(a)    Reinvestment. On the terms and conditions hereinafter set forth as
certified in writing to the Administrative Agent and the Collateral Agent, prior
to the Facility Maturity Date, the Borrower may withdraw funds on deposit in the
Principal Collection Account for the following purposes:

(i)    to reinvest such funds in Loans to be pledged hereunder (a
“Reinvestment”), so long as (1) all conditions precedent set forth in
Section 3.2 have been satisfied and (2) each Loan acquired by the Borrower in
connection with such reinvestment shall be an Eligible Loan;

(ii)    to make payments in respect of the Advances Outstanding at such time in
accordance with and subject to the terms of Section 2.3(b); or

(iii)    during the Reinvestment Period, to fund Delayed Draw Loans and

 

-59-



--------------------------------------------------------------------------------

Revolving Loans; provided that the Borrower shall have used all funds on deposit
in the Unfunded Exposure Account to fund such Delayed Draw Loans and Revolving
Loans prior to withdrawing funds from the Principal Collection Account for such
purpose.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.14(a) (as certified by the Borrower to the Administrative Agent and
the Collateral Agent), the Collateral Agent will release funds from the
Principal Collection Account to be applied pursuant to the above in an amount
not to exceed the lesser of (A) the amount requested by the Borrower and (B) the
amount on deposit in the Principal Collection Account on such day.

(b)    Substitutions. Subject to Sections 2.14(e) and (f), upon not less than
five (5) Business Days’ prior written notice to the Administrative Agent (with a
copy to the Collateral Agent and the Lenders), the Equityholder (or the Borrower
at the Equityholder’s discretion) (x) may, during the Reinvestment Period,
replace any Loan with another Loan (each a “Substitution”) and (y) shall, to the
extent a Substitution is required under the Sale Agreement, effect a
Substitution, in each case so long as (i) no Event of Default has occurred and
is continuing and, immediately after giving effect to such Substitution, no
Default or Event of Default shall have occurred, (ii) each substitute Loan
acquired by the Borrower in connection with a Substitution shall be an Eligible
Loan, (iii) 100% of the proceeds from the sale of the Loan(s) to be replaced in
connection with such Substitution are either applied by the Borrower to acquire
the substitute Loan(s) or deposited in the Collection Account, (iv) all
conditions precedent set forth in Section 3.2 have been satisfied with respect
to each substitute Loan to be acquired by the Borrower in connection with such
Substitution, and (v) immediately after giving effect to such Substitution, no
Borrowing Base Deficiency exists; provided that, notwithstanding anything to the
contrary set forth in Section 3.2, in the event a Borrowing Base Deficiency
shall have existed immediately prior to giving effect to such Substitution, the
Borrower may effect a Substitution so long as, immediately after giving effect
to such Substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency is reduced or cured.

(c)    Discretionary Sales. Subject to Sections 2.14(e) and (f), upon not less
than one (1) Business Day’s prior written notice to the Administrative Agent
(with a copy to the Collateral Agent and the Lenders), the Collateral Manager
may direct the Borrower to sell Loans (each, a “Discretionary Sale”) so long as
(i) no Event of Default has occurred and is continuing and, immediately after
giving effect to such Discretionary Sale, no Default or Event of Default shall
have occurred, (ii) unless the Administrative Agent has provided its prior
written consent, the sale price of each Loan sold pursuant to a Discretionary
Sale shall be greater than or equal to its Adjusted Borrowing Value and
(iii) immediately after giving effect to such Discretionary Sale, no Borrowing
Base Deficiency exists; provided that, in the event a Borrowing Base Deficiency
shall have existed immediately prior to giving effect to such Discretionary
Sale, the Borrower may, with the prior consent of the Administrative Agent in
its sole discretion, effect a Discretionary Sale so long as, immediately after
giving effect to such Discretionary Sale and any other sale or transfer
substantially contemporaneous therewith, such Borrowing Base Deficiency is
reduced or cured.

(d)    Optional Sales. Subject to Section 2.14(e), the Borrower shall have the
right to sell all of the Loans included in the Collateral (an “Optional Sale”)
on any Business Day. The proceeds of any Optional Sale shall be distributed on
the related sale date in accordance with Section 2.8.

 

-60-



--------------------------------------------------------------------------------

(e)    Conditions to Sales, Substitutions and Repurchases. Any Discretionary
Sale, sale pursuant to a Substitution or Optional Sale effected pursuant to
Sections 2.14(b), (c), or (d) shall be subject to the satisfaction of the
following conditions:

(i)    the Collateral Manager shall deliver a Collateral Management Report to
the Administrative Agent;

(ii)    the Borrower shall deliver a list of all Loans to be sold or substituted
to the Administrative Agent and the Collateral Agent;

(iii)    as certified in writing to the Administrative Agent by the Borrower, no
selection procedures adverse to the interests of the Administrative Agent or the
Lenders were utilized by the Borrower or the Collateral Manager, as applicable,
in the selection of the Loans to be sold or substituted;

(iv)    the Borrower shall notify the Administrative Agent and Collateral Agent
of any amount to be deposited into the Collection Account in connection with any
sale or substitution;

(v)    each such Discretionary Sale, sale pursuant to a Substitution and
Optional Sale complies with Section 6.2(m);

(vi)    (A) the Borrower shall be deemed to have certified to the Administrative
Agent that the representations and warranties contained in Section 4.1 and 4.2
hereof, (B) the Collateral Manager shall be deemed to have certified to the
Administrative Agent that the representations and warranties contained in
Section 4.3 hereof, and (C) the Seller shall be deemed to have certified to the
Administrative Agent that the representations and warranties contained in
Section 4.5 hereof shall continue to be correct in all material respects upon
giving effect to any sale or substitution, except to the extent any such
representation or warranty relates to an earlier date;

(vii)    any repayment of Advances Outstanding in connection with any sale or
substitution of Loans hereunder shall comply with the requirements set forth in
Section 2.3;

(viii)    as certified in writing to the Administrative Agent by the Borrower,
any Discretionary Sale or sale in connection with a Substitution shall be made
by the Borrower to a third-party purchaser unaffiliated with the Seller or the
Collateral Manager in a transaction (1) reflecting arm’s-length market terms and
(2) in which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to such sale
(other than the representations, warranties and covenants set forth in the LSTA
Par/Near Par Trade Confirmation, the LSTA Distressed Trade Confirmation or the
LSTA Purchase and Sale Agreement for Distressed Trades, in each case as
published by The Loan Syndications and Trading Association, Inc. as of the date
of such confirmation or agreement, or substantially similar representations,
warranties and covenants, to the extent such documentation is not used in
connection with such transaction), provided that, notwithstanding the foregoing,
the Borrower may make a Discretionary Sale or sale in connection with a
Substitution, in each case for fair market

 

-61-



--------------------------------------------------------------------------------

value, to the Seller, the Collateral Manager or an Affiliate of the Borrower or
the Collateral Manager with the prior written consent of the Administrative
Agent in its sole discretion (except that, so long as no Event of Default has
occurred, no such consent shall be required in connection with a Discretionary
Sale or Substitution (1) to the Seller pursuant to any exercise of the Seller’s
mandatory repurchase or Substitution obligation under Section 7.1 of the Sale
Agreement or (2) permitted by Section 2.14(f)); provided, further, that after
the occurrence and during the continuance of an Event of Default, the Borrower
may only make Discretionary Sales, sales pursuant to a Substitution or an
Optional Sale with the prior written consent of the Administrative Agent in its
sole discretion;

(ix)    the Borrower shall pay an amount equal to all Breakage Costs (with
respect to any Optional Sale) and other accrued and unpaid costs and expenses
(including, without limitation, reasonable legal fees) of the Administrative
Agent, the Lenders and the Collateral Agent in connection with any such sale,
substitution or repurchase (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Collateral Agent on behalf of the
Secured Parties and any other party having an interest in the Loan in connection
with such sale, substitution or repurchase);

(x)    with respect to an Optional Sale, the Borrower shall, not later than ten
(10) Business Days prior to the date of such sale, deliver to the Administrative
Agent and each Lender a certificate and evidence to the reasonable satisfaction
of such parties (which satisfaction shall be confirmed in writing by the
Administrative Agent and each Lender) that the Borrower shall have sufficient
funds on or prior to the date of such sale to pay the outstanding Obligations in
full pursuant to Section 2.8; and

(xi)    if any Loan sold pursuant to a Discretionary Sale, sale pursuant to a
Substitution or Optional Sale is sold for a price less than its Adjusted
Borrowing Value, the Administrative Agent shall have provided its prior written
consent to such sale in its sole discretion.

(f)    Limitations on Sales, Substitutions and Repurchases. The aggregate
Outstanding Balance of all Loans which are sold or intended to be sold by the
Borrower during any 12-month rolling period shall not exceed, collectively,
(i) in connection with a Substitution or other sale to the Equityholder, 10% of
the Facility Amount and (ii) in the aggregate, either in connection with a
Substitution or a Discretionary Sale, 20% of the Facility Amount, in each case,
as of the start of such 12-month period (or such lesser number of months as
shall have elapsed as of such date); provided that, the limitations set forth in
this clause (f) shall not apply with respect to any Discretionary Sale of a Loan
(x) that (1) is a Broadly Syndicated Loan with a principal balance of $1,000,000
or less and (2) is sold in its entirety to a Person not affiliated with the
Collateral Manager or any of its Affiliates, (y) in connection with a
refinancing by the related Obligor or (z) certified by the Collateral Manager to
the Administrative Agent to be to an existing collateralized loan obligation
facility managed by the Collateral Manager or any Affiliate of the Collateral
Manager.

 

-62-



--------------------------------------------------------------------------------

Section 2.15    Assignment of the Sale Agreement.

The Borrower hereby collaterally assigns to the Collateral Agent, for the
benefit of the Secured Parties, all of the Borrower’s right, title and interest
in and to, but none of its obligations under, the Sale Agreement and any UCC
financing statements filed under or in connection therewith. In furtherance and
not in limitation of the foregoing, the Borrower hereby assigns to the
Collateral Agent for the benefit of the Secured Parties its right to
indemnification under each of the Sale Agreement. The Borrower confirms that the
Collateral Agent, on behalf of the Secured Parties, shall have the right to
enforce the Borrower’s rights and remedies under the Sale Agreement and any UCC
financing statements filed under or in connection therewith for the benefit of
the Collateral Agent for the benefit of the Secured Parties. The Collateral
Agent agrees that unless and until an Event of Default shall have occurred and
be continuing and the Termination Date has been declared, the Obligations
accelerated and the Collateral Agent has delivered a Notice of Exclusive
Control, the Collateral Manager on behalf of the Borrower may continue to
exercise its rights under the Sale Agreement.

Section 2.16    Capital Contributions.

Any direct or indirect owner of the Borrower may, but shall not be obligated to,
make a capital contribution in Cash or securities to the Borrower at any time,
which proceeds may be deposited into any Account.

Section 2.17    Defaulting Lenders.

(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i)    such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.1;

(ii)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists (except to the extent caused by such
Defaulting Lender, as determined by the Administrative Agent in its sole
discretion)), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund future Advances under this Agreement; fourth, to the payment of
any amounts owing to the other Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under

 

-63-



--------------------------------------------------------------------------------

this Agreement; fifth, so long as no Default or Event of Default exists (except
to the extent caused by such Defaulting Lender, as determined by the
Administrative Agent in its sole discretion), to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.17 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

(iii)    such Defaulting Lender shall not be entitled to receive any Non-Usage
Fee for, or Commitment Reduction Fee during, any period during which that Lender
is a Defaulting Lender (and under no circumstance shall the Borrower
retroactively be or become required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(b)    If the Administrative Agent determines in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

-64-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO CLOSING AND ADVANCES

Section 3.1    Conditions to Closing.

No Lender shall be obligated to make any Advance hereunder, nor shall any
Lender, the Administrative Agent or the Collateral Agent be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by the
Administrative Agent:

(a)    Each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, each in form and substance
satisfactory to the Administrative Agent;

(b)    The Administrative Agent shall have received satisfactory evidence that
each of the Seller, the Borrower and the Collateral Manager has obtained all
required consents and approvals of all Persons to the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby or thereby;

(c)    The Seller, the Collateral Manager and the Borrower shall each have
delivered to the Administrative Agent a certificate as to whether such Person is
Solvent in the form of Exhibit C;

(d)    (i) The Borrower shall have delivered to the Administrative Agent a
certification that no Default, Event of Default or Change of Control with
respect to the Borrower has occurred, (ii) the Collateral Manager shall have
delivered to the Administrative Agent a certification that no Default, Event of
Default or Change of Control with respect to the Collateral Manager or
Collateral Manager Termination Event has occurred and (iii) the Seller shall
have delivered to the Administrative Agent a certification that no Default,
Event of Default or Change of Control with respect to the Seller has occurred;

(e)    The Administrative Agent and the Collateral Manager shall have received,
with a counterpart for each Lender, the executed legal opinion or opinions of
Dechert LLP, counsel to the Borrower, covering enforceability, grant and
perfection of the security interests on the Collateral and non-consolidation of
the Borrower with the Equityholder, in each case, in form and substance
acceptable to the Administrative Agent in its reasonable discretion;

(f)    The Borrower and the Administrative Agent shall have received the
executed legal opinion or opinions of Dechert LLP, counsel to the Seller and to
the Collateral Manager, covering (i) enforceability of the Transaction Documents
to which the Seller or the Collateral Manager is a party and (ii) true sale of
the Loans from the Seller to the Borrower, in each case, in form and substance
acceptable to the Administrative Agent in its reasonable discretion;

(g)    The Administrative Agent and the Lenders shall have received the fees
(including fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on the date of the initial Advance referred
to herein;

(h)    The Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act;

(i)    All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the

 

-65-



--------------------------------------------------------------------------------

other Transaction Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received such other documents and legal opinions in respect of any aspect or
consequence of the transactions contemplated hereby or thereby as it shall
reasonably request;

(j)    [reserved];

(k)    The UCC-1 financing statements naming (1) the Borrower as debtor and the
Collateral Agent as secured party, and (2) the Seller as debtor, the Collateral
Agent as secured party and the Borrower as assignor secured party are in proper
form for filing in the filing office of the appropriate jurisdiction and, when
filed, together with the Securities Account Control Agreement, are effective to
perfect the Collateral Agent’s security interest in the Collateral such that the
Collateral Agent’s security interest in the Collateral ranks senior to that of
any other creditors of the Borrower, Equityholder or Seller (whether now
existing or hereafter acquired), subject to Permitted Liens;

(l)    The Administrative Agent shall have received an officer’s certificate of
the Seller, the Collateral Manager, and the Borrower, with a counterpart for
each Lender, that includes a copy of the resolutions (or other authorizing
instruments, if applicable), in form and substance satisfactory to the
Administrative Agent, of the Board of Directors (or similar governing or
managing body) of such Person authorizing (i) the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party, (ii) in the case of the Borrower, the borrowings contemplated hereunder
and (iii) in the case of the Borrower and the Seller, the granting by it of the
Liens created pursuant to the Transaction Documents, certified by a Responsible
Officer (or other authorized Person) of such Person as of the Closing Date,
which certification shall be in form and substance satisfactory to the
Administrative Agent and shall state that the resolutions, or other authorizing
instruments, if applicable, thereby certified have not been amended, modified,
revoked or rescinded;

(m)    The Administrative Agent shall have received, with a counterpart for each
Lender, a certificate of the Seller, the Collateral Manager and the Borrower,
dated the Closing Date, as to the incumbency and signature of the officers of
such Person executing any Transaction Document, which certification shall be
included in the certificate delivered in respect of such Person pursuant to
Section 3.1(l) and satisfactory in form and substance to the Administrative
Agent, and shall be executed by a Responsible Officer (or other authorized
Person) of such Person;

(n)    The Administrative Agent shall have received, with a counterpart for each
Lender, true and complete copies of the Governing Documents of the Seller, the
Collateral Manager and the Borrower, certified as of the Closing Date as
complete and correct copies thereof by a Responsible Officer (or other
authorized Person) of such Person, which certification shall be included in the
certificate delivered in respect of such Person pursuant to Section 3.1(l) and
shall be in form and substance satisfactory to the Administrative Agent;

(o)    The Administrative Agent shall have received, with a copy for each
Lender, certificates dated as of a recent date from the Secretary of State or
other appropriate authority, evidencing the good standing of the Seller, the
Collateral Manager and the Borrower (i) in the jurisdiction of its organization
and (ii) in each other jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires it to qualify as a foreign
Person except, as to this subclause (ii), where the failure to so qualify could
not be reasonably expected to have a Material Adverse Effect;

 

-66-



--------------------------------------------------------------------------------

(p)    The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly executed
financing statements on form UCC-1 (other than the financing statements referred
to in clause (k) above) necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens created, or purported to be created, by
the Transaction Documents shall have been completed;

(q)    The Administrative Agent shall have received the results of a recent
search by a Person satisfactory to the Administrative Agent, of the UCC,
judgment and tax lien filings which may have been filed with respect to personal
property of the Borrower, and bankruptcy and pending lawsuits with respect to
the Borrower and the results of such search shall be satisfactory to the
Administrative Agent; and

(r)    The Borrower shall have received the executed legal opinion or opinions
of Locke Lord LLP, counsel to the Collateral Agent, covering enforceability of
the Transaction Documents to which the Collateral Agent is a party.

Section 3.2    Conditions Precedent to All Advances and Acquisitions of Loans.

Each Advance under this Agreement, each Reinvestment of Principal Collections
pursuant to Section 2.14(a)(i) and each acquisition of Loans in connection with
a Substitution pursuant to Section 2.14(b) (each, a “Transaction”) shall be
subject to the further conditions precedent that:

(a)    With respect to any Advance, the Collateral Manager shall have delivered
to the Administrative Agent (with a copy to the Collateral Agent and each
Lender) no later than 2:00 p.m. on the related Funding Date:

(i)    a Funding Notice in the form of Exhibit A-1 and a Borrowing Base
Certificate and a Loan Schedule listing each Loan, if any, proposed to be
acquired by the Borrower in connection with such Transaction; and

(ii)    if a Loan is being acquired with such Advance, a certificate of
assignment in the form of Exhibit F (including Exhibit A thereto) and containing
such additional information as may be reasonably requested by the Administrative
Agent and each Lender;

(b)    With respect to any Reinvestment of Principal Collections permitted by
Section 2.14(a)(i) and each acquisition of Loans in connection with a
Substitution pursuant to Section 2.14(b), the Collateral Manager shall have
delivered to the Administrative Agent, no later than 2:00 p.m. on the Business
Day prior to any such reinvestment, a Reinvestment Notice in the form of
Exhibit A-3 and a Borrowing Base Certificate, executed by the Collateral Manager
on behalf of the Borrower;

 

-67-



--------------------------------------------------------------------------------

(c)    On the date of such Transaction (A) the Borrower shall be deemed to have
certified that each of the following statements shall be true and correct as of
such date and (B) if the related Borrower’s Notice is executed by the Borrower,
the Borrower shall have certified in such notice that (other than with respect
to the Collateral Manager’s certifications in clause (d) and, with respect to
reports required to be delivered by the Collateral Manager under the Transaction
Documents, clause (g) and the conditions precedent in clauses (f), (h) and
(i) of this Section 3.2) all conditions precedent to the requested Transaction
have been satisfied:

(i)    the representations and warranties contained in Section 4.1 and
Section 4.2 are true and correct in all respects on and as of such day (other
than any representation and warranty that is made as of a specific date);

(ii)    no event has occurred, or would result from such Transaction or from the
application of proceeds thereof, that constitutes a Default or an Event of
Default;

(iii)    on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Borrowing Base (or, to
the extent permitted under Section 2.14(b), any Borrowing Base Deficiency is
reduced);

(iv)    to the extent applicable to the requested Transaction and with respect
to the Borrower, no Applicable Law shall prohibit or enjoin the proposed
Reinvestment of Principal Collections or acquisition of Loans; and

(v)    on and as of such day, immediately after giving effect to such
Transaction the Advances Outstanding do not exceed the Facility Amount.

(d)    On the date of such Transaction (A) the Collateral Manager shall be
deemed to have certified that each of the following statements shall be true and
correct as of such date and (B) the Collateral Manager shall have certified in
the related Borrower’s Notice that (other than with respect to the Borrower’s
certifications in clause (c) and, with respect to reports required to be
delivered by the Borrower under the Transaction Documents, clause (g) and the
conditions precedent in clauses (f), (h) and (i) of this Section 3.2) all
conditions precedent to the requested Transaction have been satisfied:

(i)    no event has occurred, or would result from such Transaction or from the
application of proceeds thereof, that constitutes a Default, an Event of Default
or a Collateral Manager Termination Event;

(ii)    on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Borrowing Base (or, to
the extent permitted under Section 2.14(b), any Borrowing Base Deficiency is
reduced);

(iii)    the representations and warranties contained in Section 4.3 are true
and correct in all respects on and as of such day (other than any representation
and warranty that is made as of a specific date);

(iv)    on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Facility Amount.

 

-68-



--------------------------------------------------------------------------------

(e)    (i) With respect to any Advance under this Agreement or any Reinvestment
of Principal Collections pursuant to Section 2.14(a)(i), the Reinvestment Period
End Date shall not have occurred, and (ii) with respect to any Transaction, the
Termination Date shall not have occurred;

(f)    On each date specified in Section 4.5, the Seller shall be deemed to have
certified that the representations and warranties contained in Section 4.5 are
true and correct in all respects on and as of such day (other than any
representation and warranty that is made as of a specific date);

(g)    The Borrower and Collateral Manager shall have delivered to the
Administrative Agent all reports required to be delivered by either thereof as
of the date of such Transaction including, without limitation, all deliveries
required by Section 2.2;

(h)    The Borrower shall have paid all fees then required to be paid and,
without duplication of Section 2.11, shall have reimbursed the Lenders, the
Collateral Agent and the Administrative Agent for all fees, costs and expenses
then required to be paid in connection with the closing of the transactions
contemplated hereunder and under the other Transaction Documents, including the
reasonable attorney fees and any other legal and document preparation costs
incurred by the Lenders, the Collateral Agent and the Administrative Agent;

(i)    The Borrower and the Collateral Manager shall have received a copy of an
Approval Notice, executed by the Administrative Agent, evidencing the approval
of the Administrative Agent, in its sole discretion in accordance with clause
(a) of the definition of “Eligible Loan,” of the Loans to be added to the
Collateral;

(j)    In connection with the initial Advance with respect to the acquisition of
any Loan, the Borrower shall have delivered to the Collateral Agent (with a copy
to the Administrative Agent), no later than 2:00 p.m. on the related Advance
Date, an emailed copy of the duly executed original promissory notes for each
such Loan in respect of which a promissory note is issued (or, in the case of
any Noteless Loan, a fully executed assignment agreement); provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Checklist and
the Required Loan Documents to be in the possession of the Collateral Agent
within five (5) Business Days of any related Advance Date with respect to any
Loan;

(k)    To the extent any Loans being acquired by the Borrower in connection with
such Transaction are being purchased from the Seller, a true sale opinion with
respect to each Loan, in each case, in form and substance acceptable to the
Administrative Agent in its reasonable discretion (it being acknowledged and
agreed that the opinion delivered by Dechert LLP on the Closing Date is
acceptable to the Administrative Agent and satisfies the requirements of this
Section 3.2(k), so long as such sales are made in accordance with the facts
described in such opinion and pursuant to the Sale Agreement); and

(l)    Prior to the initial Advance, the Administrative Agent shall have
received evidence satisfactory to it that the Minimum Equity Amount has been
contributed to the Borrower by the Equityholders.

 

-69-



--------------------------------------------------------------------------------

The failure of any of the foregoing conditions precedent to be satisfied in
respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the Administrative Agent for the benefit of the applicable
Lender an amount equal to the related Advances made during any such time that
any of the foregoing conditions precedent were not satisfied.

Section 3.3    Custodianship; Transfer of Loans and Permitted Investments.

(a)    The Collateral Agent shall hold all Certificated Securities and
Instruments in physical form at its offices specified in Section 5.5(c). Any
successor Collateral Agent shall be a state or national bank or trust company
which is not an Affiliate of the Borrower or the Seller, and which is a
Qualified Institution.

(b)    Each time that the Borrower shall direct or cause the acquisition of any
Loan or Permitted Investment, the Borrower shall, if such Permitted Investment
or, in the case of a Loan, the related promissory note or (with respect to a
Noteless Loan) assignment documentation has not already been delivered to the
Collateral Agent in accordance with Section 3.2(j) and the requirements set
forth in the definition of “Required Loan Documents”, cause the delivery of such
Permitted Investment or, in the case of a Loan, the related promissory note or
(with respect to a Noteless Loan) assignment documentation in accordance with
the requirements set forth in the definition of “Required Loan Documents” to the
Collateral Agent to be credited by the Collateral Agent to the Collateral
Account in accordance with the terms of this Agreement. The security interest of
the Collateral Agent in the funds or other property utilized in connection with
such acquisition shall, immediately and without further action on the part of
the Collateral Agent, be released.

(c)    The Borrower shall cause all Loans or Permitted Investments acquired by
the Borrower to be transferred to the Collateral Agent for credit by the
Collateral Agent to the Collateral Account, and shall cause all Loans and
Permitted Investments acquired by the Borrower to be delivered to the Collateral
Agent by one of the following means (and shall take any and all other actions
necessary to create and perfect in favor of the Collateral Agent a valid
security interest in each Loan and Permitted Investment, which security interest
shall be senior (subject to Permitted Liens) to that of any other creditor of
the Borrower (whether now existing or hereafter acquired)):

(i)    in the case of an Instrument or a Certificated Security represented by a
Security Certificate in registered form by having it Indorsed to the Collateral
Agent or in blank by an effective Indorsement or registered in the name of the
Collateral Agent and by (A) delivering such Instrument or Security Certificate
to the Securities Intermediary at the Corporate Trust Office and (B) causing the
Securities Intermediary to maintain (on behalf of the Collateral Agent for the
benefit of the Secured Parties) continuous possession of such Instrument or
Security Certificate at the offices of the Collateral Agent specified in
Section 5.5(c);

 

-70-



--------------------------------------------------------------------------------

(ii)    in the case of an Uncertificated Security, by (A) causing the Collateral
Agent to become the registered owner of such Uncertificated Security and
(B) causing such registration to remain effective;

(iii)    in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to a Securities Account in the name of the Borrower
pursuant to the Securities Account Control Agreement; and

(iv)    in the case of General Intangibles (including any Loan or Permitted
Investment not evidenced by an Instrument) by filing, maintaining and continuing
the effectiveness of, a financing statement naming the Borrower as debtor and
the Collateral Agent as secured party and describing the Loan or Permitted
Investment (as the case may be) as the collateral (or describing the collateral
as “all assets,” or words of similar effect) at the filing office of the
Secretary of State of the State of Delaware.

(d)    The security interest of the Collateral Agent in any Collateral disposed
of in a transaction permitted by this Agreement shall, immediately and without
further action on the part of the Collateral Agent, be released and the
Collateral Agent shall immediately release such Collateral to, or as directed
by, the Borrower.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1    Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows as of the Closing Date, each
Funding Date, and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made (unless such representation is only made
as of a specific date set forth below):

(a)    Organization and Good Standing. The Borrower has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite limited liability company
power and authority to own or lease its properties and conduct its business as
such business is presently conducted, and had at all relevant times, and now has
all necessary power, authority and legal right to acquire, own and sell the
Collateral.

(b)    Due Qualification. The Borrower is (i) duly qualified to do business in
its jurisdiction of formation, and (ii) has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be qualified,
licensed or approved would not reasonably be expected to have a Material Adverse
Effect.

(c)    Power and Authority; Due Authorization; Execution and Delivery. The
Borrower (i) has all necessary limited liability company power, authority and
legal right to (a) execute and deliver each Transaction Document to which it is
a party, and (b) carry out the

 

-71-



--------------------------------------------------------------------------------

terms of the Transaction Documents to which it is a party, and (ii) has duly
authorized by all necessary limited liability company action, the execution,
delivery and performance of each Transaction Document to which it is a party and
the pledge and assignment of a security interest in the Collateral on the terms
and conditions herein provided. This Agreement and each other Transaction
Document to which the Borrower is a party have been duly executed and delivered
by the Borrower.

(d)    Binding Obligation. Each Transaction Document to which the Borrower is a
party constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and by general
principles of equity (whether such enforceability is considered in a suit at law
or in equity).

(e)    No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Governing Documents of the Borrower or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Borrower’s properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

(f)    Agreements. The Borrower is not a party to any agreement or instrument or
subject to any limited liability company restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. The Borrower is
not in default in any manner under any provision of any agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such defaults could reasonably be expected to result in a Material
Adverse Effect.

(g)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (i) asserting the invalidity of any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any Transaction
Document to which the Borrower is a party or (iii) that could reasonably be
expected to have a Material Adverse Effect.

(h)    All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Borrower of each Transaction Document to which the Borrower is a party have
been obtained.

(i)    Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Borrower.

(j)    Solvency. The Borrower is not the subject of any Insolvency Proceeding or
Insolvency Event. The transactions under the Transaction Documents to which the
Borrower is a party do not and will not render the Borrower not Solvent and the
Borrower shall deliver to the Administrative Agent on the Closing Date a
certification in the form of Exhibit C.

 

-72-



--------------------------------------------------------------------------------

(k)    Taxes. The Borrower (i) is and has always been treated as a disregarded
entity of the Equityholder for U.S. federal income tax purposes, (ii) has timely
filed or caused to be filed all U.S. federal, state, and other material Tax
returns and reports required to be filed by it and (iii) has timely paid or
caused to be paid all U.S. federal, state, and other material Taxes required to
be paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower has set aside on its books
adequate reserves in accordance with GAAP.

(l)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of the proceeds from the transfer of the Collateral) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

(m)    Security Interest.

(i)    This Agreement creates a valid and continuing security interest (as
defined in the UCC as in effect from time to time in the State of New York) in
the Collateral in favor of the Collateral Agent, on behalf of the Secured
Parties, which security interest is validly perfected under Article 9 of the UCC
and is prior to all other Liens (except for Permitted Liens), and is enforceable
as such against creditors of and purchasers from the Borrower;

(ii)    the Collateral is comprised of “instruments”, “security entitlements”,
“general intangibles”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “investment property” and “proceeds” (each as defined in
the applicable UCC) and such other categories of collateral under the applicable
UCC as to which the Borrower has complied with its obligations under
Section 4.1(m)(i);

(iii)    with respect to Collateral that constitute Security Entitlements:

(1)    all of such Security Entitlements have been credited to one of the
Accounts and the securities intermediary for each Account has agreed to treat
all assets credited to such Account as Financial Assets within the meaning of
the UCC as in effect from time-to-time in the State of New York;

(2)    the Borrower has taken all steps necessary to enable the Collateral Agent
to obtain “control” (within the meaning of the UCC as in effect from
time-to-time in the State of New York) with respect to each Account; and

(3)    the Accounts are not in the name of any Person other than the Borrower,
subject to the lien of the Collateral Agent for the benefit of the

 

-73-



--------------------------------------------------------------------------------

Secured Parties. The Borrower has not instructed the securities intermediary of
any Account to comply with the entitlement order of any Person other than the
Collateral Agent; provided that, until the Collateral Agent delivers a Notice of
Exclusive Control, the Borrower and the Collateral Manager may cause Cash in the
Accounts to be invested in Permitted Investments, and the proceeds thereof to be
paid and distributed in accordance with this Agreement;

(iv)    all Accounts constitute “securities accounts” as defined in the
Section 8-501(a) of the UCC as in effect from time to time in the State of New
York;

(v)    the Borrower owns and has good and marketable title to (or, with respect
to assets securing any Collateral, a valid security interest in) the Collateral
free and clear of any Lien (other than Permitted Liens) of any Person;

(vi)    the Borrower has received all consents and approvals required by the
terms of any Loan to the granting of a security interest in the Loans hereunder
to the Collateral Agent, on behalf of the Secured Parties;

(vii)    the Borrower has taken all necessary steps to authorize the Collateral
Agent to file all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Collateral in which a security interest
may be perfected by filing pursuant to Article 9 of the UCC as in effect in the
Borrower’s jurisdiction of organization;

(viii)    other than the security interest granted to the Collateral Agent, on
behalf of the Secured Parties, pursuant to this Agreement, and any security
interest granted to the Securities Intermediary pursuant to the Account Control
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of any collateral included in the
Collateral other than any financing statement (A) relating to the security
interest, if any, granted to the Borrower under the Sale Agreement or (B) that
has been terminated and/or fully and validly assigned to the Collateral Agent or
the Borrower on or prior to the date hereof;

(ix)    other than Permitted Liens, there are no judgments or Liens for Taxes
with respect to the Borrower and no claim is being asserted with respect to the
Taxes of the Borrower;

(x)    other than in the case of Noteless Loans, all original executed copies of
each underlying promissory note that constitute or evidence each Loan that is
evidenced by a promissory note has been or, subject to the delivery requirements
contained herein, will be delivered to the Collateral Agent;

(xi)    other than in the case of Noteless Loans, the Borrower has received, or
subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Agent that the Collateral Agent or its bailee
is holding the underlying promissory notes that evidence all Loans evidenced by
a promissory note solely on behalf of the Collateral Agent for the benefit of
the Secured Parties;

 

-74-



--------------------------------------------------------------------------------

(xii)    other than any assignment to the Borrower in connection with the
Borrower’s acquisition of the related Loan, if applicable, none of the
underlying promissory notes (if any) that constitute or evidence the Loans has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent on behalf of
the Secured Parties;

(xiii)    with respect to Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Collateral Agent on behalf
of the Secured Parties and, if in registered form, has been specially Indorsed
to the Collateral Agent, on behalf of the Secured Parties, or in blank by an
effective Indorsement or has been registered in the name of the Collateral
Agent, on behalf of the Secured Parties, upon original issue or registration of
transfer by the Borrower; and

(xiv)    in the case of an Uncertificated Security, the Borrower has caused the
issuer of such Uncertificated Security to register the Collateral Agent, on
behalf of the Secured Parties, as the registered owner of such Uncertificated
Security.

(n)    Reports Accurate. Any of the following information provided or prepared
by an Obligor, the Collateral Manager, the Seller or the Collateral Agent,
including, without limitation, any financial statements required pursuant to
Section 5.3(f), all information, exhibits, financial statements, documents,
books, records or reports furnished or to be furnished to the Administrative
Agent or any Lender in connection with this Agreement (other than projections,
forward-looking information, general economic data or industry information and
with respect to any information or documentation prepared by the Collateral
Manager or one of its Affiliates for internal use or consideration, statements
as to (or the failure to make a statement as to) the value of, collectability
of, prospects of or potential risks or benefits associated with a Loan or
Obligor) is true and correct in all material respects after giving effect to any
updates thereto (or, with respect to information relating to third parties, is
true and correct in all material respects to the actual knowledge of the
Collateral Manager) as of the date such information is provided (or such other
date as may be specified therein).

(o)    Location of Offices. The Borrower’s location (within the meaning of
Article 9 of the UCC) is, and at all times has been, the State of Delaware. The
Borrower’s Federal Employee Identification Number is correctly set forth on the
certificate required pursuant to Section 3.1(l). The Borrower has not changed
its name (whether by amendment of its certificate of formation, by
reorganization or otherwise) or its jurisdiction of organization and has not
changed its location within the four (4) months preceding the Closing Date,
except as permitted under and in satisfaction of Section 5.1(o)(vii).

(p)    Collection Accounts. The Collection Accounts (including any sub accounts
thereof) are the only accounts to which Collections are sent.

(q)    Legal Name. The Borrower’s exact legal name is, and at all times has been
the name as set forth on Annex A hereto, except as permitted under and in
satisfaction of Section 5.1(o)(vii).

 

-75



--------------------------------------------------------------------------------

(r)    Sale Agreement. The Sale Agreement is the only agreement pursuant to
which the Borrower purchases Collateral from the Seller.

(s)    Value Given. The Borrower has given reasonably equivalent value to the
Seller or the applicable third party seller of Collateral in consideration for
the transfer to the Borrower of the Collateral, and no such transfer shall have
been made for or on account of an antecedent debt, and no such transfer is or
may be voidable or subject to avoidance under any Section of the Bankruptcy
Code.

(t)    Accounting. Other than for tax purposes, the Borrower accounts for the
transfers to it of Collateral as purchases of such Collateral for legal and
financial accounting purposes (including notations on its books, records and
financial statements, in each case consistent with GAAP and with the
requirements set forth herein).

(u)    Special Purpose Entity. At all times prior to the Collection Date, the
Borrower has not and shall not:

(i)    engage in any business or activity other than the purchase, receipt,
management and sale of Collateral, the transfer and pledge of Collateral
pursuant to the terms of the Transaction Documents, the entry into and the
performance under the Transaction Documents and Underlying Instruments, the
administration, disposition, exercise of rights and remedies and other actions
relating to the Collateral, and such other activities as are incidental thereto;

(ii)    acquire or own any assets other than (a) the Collateral or
(b) incidental property as may be necessary for the operation of the Borrower
and the performance of its obligations under the Transaction Documents and
Underlying Instruments, including, without limitation, capital contributions
which it may receive from the Equityholder;

(iii)    merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (other than in accordance with the provisions
hereof), without in each case first obtaining the prior written consent of the
Administrative Agent, or except as permitted by this Agreement, change its legal
structure, or jurisdiction of formation, unless, in connection with any of the
foregoing, such action shall result in the substantially contemporaneous
occurrence of the Collection Date;

(iv)    except as otherwise permitted under clause (iii) above, fail to preserve
its existence as an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, or without
the prior written consent of the Administrative Agent, amend, modify, terminate
or fail to comply with the provisions of its limited liability company agreement
or fail to observe limited liability company formalities;

 

-76-



--------------------------------------------------------------------------------

(v)    form, acquire or own any Subsidiary, own any Capital Stock in any other
entity (other than Capital Stock in Obligors in connection with the exercise of
any remedies with respect to a Loan or any exchange offer, work-out or
restructuring of a Loan), or make any Investment in any Person (other than
Permitted Investments or Capital Stock in Obligors in connection with the
exercise of any remedies with respect to a Loan or any exchange offer, work-out
or restructuring of a Loan) without the prior written consent of the
Administrative Agent;

(vi)    other than with respect to Collections that have not yet been (and are
not yet required to have been) transferred to the Collection Account in
accordance with the terms hereof, which Collections are being held in trust for
the benefit of the Secured Parties, commingle its assets with the assets of any
of its Affiliates, or of any other Person;

(vii)    incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than Indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all Advances owed to the
Lenders and a termination of all the Commitments;

(viii)    become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;

(ix)    fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;

(x)    enter into any contract or agreement with any Person, except (a) the
Transaction Documents, (b) organizational documents, (c) Underlying Instruments
and (d) other contracts or agreements that are upon terms and conditions that
are commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties other than such Person;
provided that, for the avoidance of doubt with regard to this clause (x), (i)
acquisitions of Collateral from the Seller or its Affiliates, and sales of
Collateral to the Seller and its Affiliates, each in accordance with other
provisions of this Agreement (including, without limitation, Section 6.2(m) and
Section 6.2(n)) and the other Transaction Documents shall be permitted and
(ii) the Equityholder may contribute cash or other property as a capital
contribution to the Borrower, such capital contribution to be deposited, at the
Borrower’s election, into any Account;

(xi)    seek its dissolution or winding up in whole or in part;

(xii)    fail to correct any known misunderstandings regarding the separate
identities of the Borrower, on the one hand, and any Affiliate or any principal
thereof or any other Person, on the other hand;

(xiii)    guarantee, become obligated for, or hold itself out to be responsible
for the debt of another Person;

(xiv)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business, including all
oral and written communications, solely in its own name in order not (a) to
mislead others as to the identity of the Person with which such other party is
transacting business, or (b) to suggest that it is responsible for the debts of
any third party (including any of its principals or Affiliates);

 

-77-



--------------------------------------------------------------------------------

(xv)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvi)    file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

(xvii)    except as may be required or permitted by the Code and regulations
thereunder or other applicable state or local tax law, hold itself out as or be
considered as a department or division of (a) any of its principals or
Affiliates, (b) any Affiliate of a principal or (c) any other Person;

(xviii)    fail to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided,
however, that the Borrower’s assets may be included in a consolidated financial
statement of the Equityholder (or its parent company) provided that
(a) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Borrower from such Person and to indicate
that the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Person or any other Person and (b) such assets shall
also be listed on the Borrower’s own separate balance sheet;

(xix)    fail to pay its own liabilities and expenses only out of its own funds;

(xx)    fail to maintain a sufficient number of employees, if any, in light of
its contemplated business operations or to pay the salaries of its own
employees, if any;

(xxi)    except in connection with any exchange offer, work-out, restructuring
or the exercise of any rights or remedies with respect to any Loan with respect
to which an Obligor is or would thereby become an Affiliate, acquire the
obligations or securities issued by its Affiliates or members, provided that the
Borrower may acquire a Loan with respect to which an Affiliate is an Obligor to
the extent permitted by clause (e) of the definition of “Eligible Obligor”;

(xxii)    fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxiii)    to the extent used, fail to use separate invoices and checks bearing
its own name;

(xxiv)    except for any Permitted Lien relating to any Equity Security, pledge
its assets to secure the obligations of any other Person;

 

-78-



--------------------------------------------------------------------------------

(xxv)    fail at any time to have at least one (1) independent manager, director
or member (the “Independent Member”) who has prior experience as an independent
director, independent manager or independent member with at least three years of
employment experience and who is provided by CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Members, another nationally recognized company
reasonably approved by the Administrative Agent, in each case that is not an
Affiliate of the Borrower, the Seller or the Collateral Manager and that
provides professional Independent Members and other corporate services in the
ordinary course of its business, and which individual is duly appointed as an
Independent Member and is not, and has never been, and will not while serving as
Independent Member be, any of the following: (a) a member, partner,
equityholder, manager, director, officer or employee of the Borrower or any of
its equityholders, the Collateral Manager or Affiliates (other than as an
Independent Member of an Affiliate of the Borrower that is not in the direct
chain of ownership of the Borrower and that is required by a creditor to be a
single purpose bankruptcy-remote entity, provided that such Independent Member
is employed by a company that routinely provides professional Independent
Members or directors); (b) a creditor, supplier or service provider (including
provider of professional services) to the Borrower, the Collateral Manager or
any of its equityholders or Affiliates (other than a nationally recognized
company that routinely provides professional Independent Members and other
corporate services to the Borrower, the Collateral Manager or any of its
equityholders or Affiliates in the ordinary course of business); (c) a family
member of any such member, partner, equityholder, manager, director, officer,
employee, creditor, supplier or service provider; or (d) a Person that controls
(whether directly, indirectly or otherwise) any of (a), (b) or (c) above. A
natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Member of a “special purpose
entity” affiliated with the Borrower shall be qualified to serve as an
Independent Member of the Borrower, provided that the fees that such individual
earns from serving as Independent Member of Affiliates of the Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year;

(xxvi)    fail to ensure that all limited liability company actions relating to
the appointment, maintenance or replacement of each Independent Member are duly
authorized by the Equityholder; provided that, unless prior written consent is
provided by the Administrative Agent, the Equityholder shall not cause an
Independent Member to be removed without cause;

(xxvii)    fail to provide that the unanimous consent of all managers (including
the consent of the Borrower’s Independent Member) is required for the Borrower
to (a) institute proceedings to be adjudicated bankrupt or insolvent,
(b) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy or
insolvency, (d) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
Borrower, (e) make any assignment for the benefit of the Borrower’s creditors,
(f) admit in writing its inability to pay its debts generally as they become
due, or (g) take any action in furtherance of any of the foregoing; or

 

-79-



--------------------------------------------------------------------------------

(xxviii)    fail to file its own tax returns separate from those of any other
Person, except to the extent that the Borrower is treated as a disregarded
entity for U.S. federal income tax purposes.

(v)    Investment Company Act. The Borrower is not an “investment company”
within the meaning of, and is not subject to registration under, the 1940 Act.

(w)    ERISA. The following representations shall be repeated on each day during
the term of this Agreement:

(i)    Neither the Borrower nor any ERISA Affiliates has, during the past six
years maintained, contributed to or had an obligation to contribute to any
Employee Plan or Multiemployer Plan, does not have any present intention to do
so and otherwise has no liability with respect to any such plans; and

(ii)    The Borrower is not and is not acting on behalf of (I) an “employee
benefit plan” within the meaning of Section 3(3) of ERISA that is subject to
Part 4 of Subtitle B of Title I of ERISA, (II) a “plan” within the meaning of
Section 4975(e)(1) of the Code, to which Section 4975 of the Code applies,
(III) an entity whose underlying assets include “plan assets” subject to Title I
of ERISA or Section 4975 of the Code by reason of Section 3(42) of ERISA, U.S.
Department of Labor Regulation 29 CFR Section 2510.3-101 or otherwise, or (IV) a
“governmental plan” (as defined in Section 3(32) of ERISA) or another type of
plan (or an entity whose assets are considered to include the assets of any such
governmental or other plan) that is subject to any law, rule or restriction that
is similar to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”).

(x)    Compliance with Law. The Borrower has complied in all material respects
with all Applicable Law to which it may be subject, and no item of Collateral
contravenes any Applicable Law (including, without limitation, all applicable
predatory and abusive lending laws, laws, rules and regulations relating to
licensing, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy).

(y)    No Material Adverse Effect. No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse Effect
on the Borrower since the Closing Date.

(z)    Collections. The Borrower acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral transferred hereunder are
held and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account within two Business Days after receipt as
required herein.

(aa)    Full Payment. As of the initial Funding Date thereof, the Borrower had
no knowledge of any fact which should lead it to expect that any Loan will not
be repaid by the applicable Obligor in full.

 

-80-



--------------------------------------------------------------------------------

(bb)    Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein or in any report, financial statement,
exhibit, schedule, certificate or other document furnished by the Borrower
pursuant hereto, in connection herewith or in connection with the negotiation
hereof is true and correct in all material respects.

(cc)    Sanctions. None of the Borrower, any Person directly or indirectly
Controlling the Borrower nor any Person directly or indirectly Controlled by the
Borrower and, to the Borrower’s knowledge, no Related Party of the foregoing
(i) is a Sanctioned Person; (ii) is controlled by or is acting on behalf of a
Sanctioned Person; (iii) is, to the Borrower’s knowledge, under investigation
for an alleged breach of Sanction(s) by a governmental authority that enforces
Sanctions; or (iv) will fund any repayment of the Obligations with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause any Lender or any other party to this Agreement, or any Related
Party, to be in breach of any Sanctions. To each such Person’s knowledge, no
investor in such Person is a Sanctioned Person. The Borrower will notify each
Lender and Administrative Agent in writing not more than one (1) business day
after becoming aware of any breach of this section.

(dd)    Good Title. The Borrower has good and marketable title in the
Collateral.

(ee)    Beneficial Ownership Certification. As of the Second Amendment Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.

Section 4.2    Representations and Warranties of the Borrower Relating to this
Agreement and the Collateral.

The Borrower hereby represents and warrants, as of the Closing Date and as of
each Funding Date:

(a)    Valid Security Interest. This Agreement constitutes a valid grant of a
security interest in all of the Collateral to the Collateral Agent, for the
benefit of the Secured Parties, which security interest constitutes a valid and
first priority perfected security interest in all of the Collateral (subject to
Permitted Liens) in that portion of the Collateral in which a security interest
may be created under Article 9 of the UCC as in effect from time to time in the
State of New York.

(b)    Eligibility of Collateral. As of the Closing Date and each Funding Date,
(i) the information contained in each Funding Notice delivered pursuant to
Section 2.2, is an accurate and complete listing of all Loans included in the
Collateral as of the related Funding Date and the information contained therein
with respect to the identity of such Loans and the amounts owing thereunder is
true, correct and complete as of the related Funding Date and (ii) with respect
to each Loan included in the Borrowing Base, each Loan is an Eligible Loan at
such time.

(c)    No Fraud. Each Loan originated by an unaffiliated third party was, to the
best of the Borrower’s knowledge, originated without any fraud or material
misrepresentation.

 

-81-



--------------------------------------------------------------------------------

Section 4.3    Representations and Warranties of the Collateral Manager.

The Collateral Manager represents and warrants as follows as of the Closing
Date, each Funding Date, and as of each other date provided under this Agreement
or the other Transaction Documents on which such representations and warranties
are required to be (or deemed to be) made:

(a)    Organization and Good Standing. The Collateral Manager has been duly
organized, and is validly existing as a corporation in good standing, under the
laws of Delaware, with all requisite corporate power and authority to own or
lease its properties and conduct its business as such business is presently
conducted.

(b)    Due Qualification. The Collateral Manager is duly qualified to do
business and is in good standing as a corporation, and has obtained all
necessary qualifications, licenses and approvals, in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be so
qualified or obtain such qualifications, licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.

(c)    Power and Authority; Due Authorization; Execution and Delivery. The
Collateral Manager (i) has all necessary corporate power, authority and legal
right to (a) execute and deliver each Transaction Document to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action, the
execution, delivery and performance of each Transaction Document to which it is
a party. This Agreement and each other Transaction Document to which the
Collateral Manager is a party have been duly executed and delivered by the
Collateral Manager.

(d)    Binding Obligation. Each Transaction Document to which the Collateral
Manager is a party constitutes a legal, valid and binding obligation of the
Collateral Manager enforceable against the Collateral Manager in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(e)    No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Collateral Manager’s certificate of incorporation, bylaws or
any Contractual Obligation of the Collateral Manager, (ii) result in the
creation or imposition of any Lien upon any of the Collateral Manager’s
properties pursuant to the terms of any such Contractual Obligation, or
(iii) violate any Applicable Law.

(f)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the Collateral Manager’s knowledge, threatened against the
Collateral Manager, before any Governmental Authority (i) asserting the
invalidity of any Transaction Document to which the Collateral Manager is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any Transaction Document to which the Collateral Manager is a
party or (iii) that could reasonably be expected to have a Material Adverse
Effect.

 

-82-



--------------------------------------------------------------------------------

(g)    All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Collateral Manager of each Transaction Document to which the Collateral
Manager is a party have been obtained.

(h)    Reports Accurate. All information, financial statements of the Collateral
Manager, documents, books, records or reports furnished by the Collateral
Manager to the Administrative Agent or any Lender in connection with this
Agreement (other than projections, forward-looking information, general economic
data or industry information and with respect to any information or
documentation prepared by the Collateral Manager or one of its Affiliates for
internal use or consideration, statements as to (or the failure to make a
statement as to) the value of, collectability of, prospects of or potential
risks or benefits associated with a Loan or Obligor) is true and correct in all
material respects after giving effect to any updates thereto (or, with respect
to information relating to third parties, is true and correct in all material
respects to the actual knowledge of the Collateral Manager) as of the date such
information is provided (or such other date as may be specified therein).

(i)    Solvency. The Collateral Manager is not the subject of any Insolvency
Proceeding or Insolvency Event.

(j)    No Fraud. Each Loan originated by an unaffiliated third party was, to the
best of the Collateral Manager’s knowledge, originated without any fraud or
material misrepresentation.

(k)    Compliance with Law. The Collateral Manager has complied in all material
respects with all Applicable Law to which it may be subject.

(l)    Sanctions. None of the Collateral Manager, any Person directly or
indirectly Controlling the Collateral Manager nor any Person directly or
indirectly Controlled by the Collateral Manager and, to the Collateral Manager’s
knowledge, no Related Party of the foregoing (i) is a Sanctioned Person; (ii) is
controlled by or is acting on behalf of a Sanctioned Person; (iii) is, to the
Collateral Manager’s knowledge, under investigation for an alleged breach of
Sanction(s) by a governmental authority that enforces Sanctions; or (iv) will
fund any repayment of the Obligations with proceeds derived from any transaction
that would be prohibited by Sanctions or would otherwise cause any Lender or any
other party to this Agreement, or any Related Party, to be in breach of any
Sanctions. To each Person’s knowledge, no investor in such Person is a
Sanctioned Person. The Collateral Manager will notify each Lender and
Administrative Agent in writing not more than one (1) business day after
becoming aware of any breach of this section.

(m)    No Material Adverse Effect. No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse Effect
on the Collateral Manager since the Closing Date.

 

-83-



--------------------------------------------------------------------------------

Section 4.4    Representations and Warranties of the Collateral Agent.

The Collateral Agent in its individual capacity and as Collateral Agent
represents and warrants as follows:

(a)    Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be.

(c)    No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
Contractual Obligation to which the Collateral Agent is a party or by which it
or any of its property is bound.

(d)    No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law as to the Collateral Agent.

(e)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f)    Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws and general principles of equity (whether considered
in a suit at law or in equity).

(g)    Corporate Collateral Agent Required; Eligibility. The Collateral Agent
(including any successor Collateral Agent appointed pursuant to Section 7.5)
hereunder (i) is a national banking association or banking corporation or trust
company organized and doing business under the laws of any state or the United
States, (ii) is authorized under such laws to exercise corporate trust powers,
(iii) has a combined capital and surplus of at least $200,000,000, (iv) is not
affiliated, as that term is defined in Rule 405 of the Securities Act, with the
Borrower or with any Person involved in the organization or operation of the
Borrower, and (v) is subject to supervision or examination by federal or state
authority. If such banking association publishes reports of condition at least
annually, pursuant to Applicable Law or the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 4.4(g)
its combined capital and surplus shall be deemed to be as set forth in its most
recent report of condition so published. In case at any time the Collateral
Agent shall cease to be eligible in accordance with the provisions of this
Section 4.4(g), the Collateral Agent shall give prompt notice to the Borrower,
the Collateral Manager and the Lenders that it has ceased to be eligible to be
the Collateral Agent.

 

-84-



--------------------------------------------------------------------------------

Section 4.5    Representations and Warranties of the Seller.

The Seller hereby represents and warrants, as of the Closing Date, each date the
Borrower acquires any Collateral and as of each Funding Date:

(a)    Eligibility of Collateral. The Seller has conducted the due diligence and
other review it considered necessary with respect to each Loan acquired by the
Borrower. As of the Closing Date, each date the Borrower acquires any Collateral
from the Seller and each Funding Date, (i) each Loan included in the Borrowing
Base is an Eligible Loan and (ii) each Loan included in the Collateral is free
and clear of any Lien of any Person (other than Permitted Liens and any Lien
which will be released contemporaneously with the acquisition thereof by the
Borrower) and in compliance with all Applicable Laws.

(b)    No Fraud. Each Loan originated by an unaffiliated third party was, to the
best of the Seller’s knowledge, originated without any fraud or material
misrepresentation.

(c)    USA Patriot Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA Patriot
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns.

ARTICLE V

GENERAL COVENANTS

Section 5.1    Affirmative Covenants of the Borrower.

The Borrower covenants and agrees with the Lenders that:

(a)    Compliance with Laws. The Borrower will comply in all respects with all
Applicable Laws, including those with respect to the Collateral or any part
thereof, except where the failure to do so would have a Material Adverse Effect.

(b)    Preservation of Company Existence. The Borrower will (i) preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, (ii) qualify and remain
qualified in good standing as a limited liability company in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification would have, or could reasonably be expected to
have, a Material Adverse Effect and (iii) maintain the Governing Documents of
the Borrower in full force and effect and shall not amend the same without the
prior written consent of the Administrative Agent; provided that the Borrower
shall be permitted to change its registered agent without the consent of (but
with prior notice to) the Administrative Agent.

 

-85-



--------------------------------------------------------------------------------

(c)    Performance and Compliance with Collateral. The Borrower will, at the
Borrower’s expense, timely and fully perform and comply (or, by exercising its
rights thereunder, cause the Seller to perform and comply pursuant to the Sale
Agreement) with all provisions, covenants and other promises required to be
observed by it under the Collateral, the Transaction Documents and all other
agreements related to such Collateral.

(d)    Keeping of Records and Books of Account. The Borrower will keep proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. The Borrower will
permit any representatives designated by the Administrative Agent to visit and
inspect the financial records and the properties of the Borrower at reasonable
times and as often as reasonably requested, without unreasonably interfering
with such party’s business and affairs and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent to discuss the affairs, finances and condition of such
person with the Responsible Officers thereof and independent accountants
therefor, in each case, other than (x) material and affairs protected by the
attorney-client privilege and (y) materials which such party may not disclose
without violation of confidentiality obligations binding upon it. Each Lender
(or a representative designated by each Lender) shall have the right to
accompany the Administrative Agent on each such visit and inspection. For the
avoidance of doubt, the right of the Administrative Agent provided herein
(including pursuant to clause (e) below and Section 5.3(d)) to visit and inspect
the financial records and properties of the Borrower shall be limited to not
more than two (2) such visits and inspections in any fiscal year; provided that
after the occurrence of an Event of Default and during its continuance, there
shall be no limit to the number of such visits and inspections, and after the
resolution of such Event of Default, the number of visits occurring in the
current fiscal year shall be deemed to be zero.

(e)    Protection of Interest in Collateral. With respect to the Collateral
acquired by the Borrower, the Borrower will (i) acquire such Collateral pursuant
to and in accordance with the terms of the Sale Agreement or directly from an
unaffiliated third party, (ii) at the Borrower’s expense, take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral free and clear of any Lien other than the Lien created
hereunder and Permitted Liens, including, without limitation, (a) with respect
to the Loans and that portion of the Collateral in which a security interest may
be perfected by filing and maintaining (at the Borrower’s expense), effective
financing statements against the Borrower in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) permit the Administrative Agent or its
respective agents or representatives to visit the offices of the Borrower during
normal office hours and upon reasonable notice examine and make copies of all
documents, books, records and other information concerning the Collateral and
discuss matters related thereto with any of the Responsible Officers of the
Borrower having knowledge of such matters, which visits shall be subject to the
limitations set forth in the final sentence of clause (d) above, and (iv) take
all additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Collateral.

 

-86-



--------------------------------------------------------------------------------

(f)    Deposit of Collections.

(i)    The Borrower shall promptly (but in no event later than two (2) Business
Days after its acquisition of any Loan), or shall cause the Collateral Manager
to, instruct each Obligor (or, as applicable, the paying agent) to deliver all
Collections in respect of the Collateral to the Collection Account. Any
Scheduled Payment in respect of which a dishonored check is received shall be
deemed not to have been paid.

(ii)    The Borrower shall promptly (but in no event later than two (2) Business
Days after receipt), or shall cause the Collateral Manager to, identify
Principal Collections and Interest Collections no later than the Measurement
Date related to the Payment Date immediately following such Accrual Period, and
direct the Collateral Agent and Securities Intermediary to transfer the same to
the Principal Collection Account and the Interest Collection Account,
respectively.

(g)    Special Purpose Entity. The Borrower shall be in compliance with the
special purpose entity requirements set forth in Section 4.1(u).

(h)    Borrower’s Notice. On each Funding Date and on the date of each
Reinvestment of Principal Collections pursuant to Section 2.14(a)(i) or
acquisition by the Borrower of Loans in connection with a Substitution pursuant
to Section 2.14(b), the Borrower will provide the applicable Borrower’s Notice
and a Borrowing Base Certificate, each updated as of such date, to the
Administrative Agent (with a copy to the Collateral Agent).

(i)    Events of Default. Promptly following the knowledge or receipt of notice
by a Responsible Officer of the Borrower of the occurrence of any Event of
Default or Default, the Borrower will provide the Administrative Agent with
written notice of the occurrence of such Event of Default or Default of which
the Borrower has knowledge or has received notice, it being understood that, for
so long as the Collateral Manager is the Equityholder, this requirement will be
deemed satisfied by delivery of notice by the Collateral Manager to the
Administrative Agent pursuant to clause 5.3(e). In addition, such notice will
include a written statement of a Responsible Officer of the Borrower setting
forth the details of such event (to the extent known by the Borrower) and the
action, if any, that the Borrower proposes to take with respect thereto.

(j)    Obligations. The Borrower shall pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof and the Borrower shall enforce all indemnities and rights against
Obligors in accordance with this Agreement and all rights against the Seller
under the Sale Agreement.

(k)    Taxes. The Borrower (i) will be treated as a disregarded entity of the
Equityholder for U.S. federal income tax purposes, (ii) will timely file or
cause to be filed all U.S. federal, state, and other material Tax returns and
reports required to be filed by it and (iii) will timely pay or cause to be paid
all U.S. federal, state, and other material Taxes required to be paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower sets aside on its books adequate reserves in
accordance with GAAP.

 

-87-



--------------------------------------------------------------------------------

(l)    Use of Proceeds. The Borrower will use the proceeds of the Advances only
to acquire Eligible Loans, to make distributions to its member in accordance
with the terms hereof or to pay related expenses (including interest, fees and
expenses payable hereunder) in accordance with Sections 2.7 and 2.8.

(m)    Obligor Notification Forms. The Administrative Agent may, in its
discretion after the occurrence and during the continuation of a Collateral
Manager Termination Event or an Event of Default, send notification forms giving
the Obligors and/or applicable agents notice of the Collateral Agent’s interest
in the Collateral and the obligation to make payments as directed by the
Collateral Agent.

(n)    Adverse Claims. The Borrower will not create, or participate in the
creation of, or permit to exist, any Liens on any of the Accounts other than the
Lien created by this Agreement.

(o)    Notices. The Borrower will (or will cause the Collateral Manager to)
furnish to the Administrative Agent and the Collateral Manager:

(i)    Income Tax Liability. Within ten (10) Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of,
or assess or propose the collection of Taxes required to have been withheld by,
the Borrower or the Equityholder in respect of the Borrower which equal or
exceed $1,000,000 in the aggregate, a notice in writing specifying the nature of
the items giving rise to such adjustments and the amounts thereof;

(ii)    Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Borrower or by its accountants;

(iii)    Representations and Warranties. Promptly after the knowledge or receipt
of notice of a Responsible Officer of the Borrower of the same, the Borrower
shall notify the Administrative Agent if any representation or warranty set
forth in Section 4.1 or Section 4.2 was incorrect at the time it was given or
deemed to have been given and at the same time deliver to the Administrative
Agent a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Borrower shall notify the Administrative Agent in the manner set forth in the
preceding sentence before any Funding Date of any facts or circumstances within
the knowledge of a Responsible Officer of the Borrower which would render any of
the said representations and warranties untrue as of such Funding Date;

(iv)    ERISA. The Borrower shall provide written notice to the Administrative
Agent if it is aware that it is or will be in breach of the representations and
warranties contained in Section 4.1(w);

 

-88-



--------------------------------------------------------------------------------

(v)    Proceedings. As soon as possible and in any event within three
(3) Business Days after a Responsible Officer of the Borrower receives notice or
obtains knowledge thereof, notice of any settlement of, material judgment
(including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral, the Transaction
Documents, the Collateral Agent’s interest in the Collateral, or the Borrower or
the Equityholder, it being understood that, for so long as the Collateral
Manager is the Equityholder, this requirement will be deemed satisfied by
delivery of notice by the Collateral Manager to the Administrative Agent
pursuant to clause 5.3(g); provided that notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral, the Transaction Documents, the Collateral Agent’s
interest in the Collateral, the Borrower or the Equityholder in excess of
$1,000,000 or more shall be deemed to be material for purposes of this
Section 5.1(o)(v);

(vi)    Notice of Certain Events. Promptly upon a Responsible Officer of the
Borrower obtaining knowledge thereof (and, in any event, within five
(5) Business Days, or, solely with respect to a Material Modification specified
in clause (f) of the definition thereof, one (1) Business Day), notice of
(1) any Collateral Manager Termination Event, (2) any Assigned Value Adjustment
Event, (3) any failure to comply with Section 5.1(r), (4) any other event or
circumstance that could reasonably be expected to have a Material Adverse
Effect, (5) any event or circumstance whereby any Loan which was included in the
latest calculation of the Borrowing Base as an Eligible Loan shall fail to meet
one or more of the criteria (other than criteria waived by the Administrative
Agent, on or prior to the related Funding Date in respect of such Loan), or
(6) unless notice of such default has been provided by the Collateral Manager
under Section 5.3(i), the occurrence of any default by an Obligor on any Loan in
the payment of principal or interest, a financial covenant default or that would
result in an Assigned Value Adjustment Event;

(vii)    Organizational Changes. As soon as possible and in any event within ten
(10) Business Days after the effective date thereof, notice of any change in the
name, jurisdiction of organization, organizational structure or location of
records of the Borrower; provided that the Borrower agrees not to effect or
permit any change referred to in the preceding clause unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral; and

(viii)    Accounting Changes. As soon as possible and in any event within three
(3) Business Days after the effective date thereof, notice of any material
change in the accounting policies of the Borrower.

(ix)    Deemed Representations. On any day, as soon as possible and in any event
within one (1) Business Day after knowledge thereof, notice of any event or
occurrence that would cause any representation made by the Borrower pursuant to
Section 3.2(c)(i), (ii) or (iv) to be misleading or untrue in any material
respect if made on such day.

 

-89-



--------------------------------------------------------------------------------

(x)    Notice of Liens. Promptly after receipt by a Responsible Officer of the
Borrower of knowledge or notice thereof, the Borrower will notify the
Administrative Agent and the Collateral Agent of the existence of any Lien
(including Liens for Taxes) other than Permitted Liens on any Collateral and the
Borrower shall defend the right, title and interest of the Collateral Agent, for
the benefit of the Secured Parties in, to and under the Collateral against all
claims of third parties; provided that nothing in this Section 5.1(x) shall
prevent or be deemed to prohibit the Borrower from suffering to exist Permitted
Liens upon any of the Collateral.

(p)    Contest Recharacterization. The Borrower shall in good faith contest any
attempt to recharacterize the treatment of the Loans as property of the
bankruptcy estate of the Seller.

(q)    Financial Statements. The Borrower shall (or shall cause the Equityholder
to) submit to the Administrative Agent, each Lender and the Collateral Agent
(i) within 75 days after the end of each of its fiscal quarters (excluding the
fiscal quarter ending on the date for which consolidated audited financial
statements are delivered pursuant to clause (ii) below), commencing June 2016,
unaudited financial statements of the Equityholder for the most recent fiscal
quarter, and (ii) within 120 days after the end of each fiscal year, commencing
with the fiscal year ended 2016, consolidated audited financial statements of
the Equityholder, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year.

(r)    Further Assurances. The Borrower will execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing UCC and other financing statements, agreements
or instruments) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Transaction Documents and in order to grant,
preserve, protect and perfect the validity and first priority (subject to
Permitted Liens) of the security interests and Liens created or intended to be
created hereby. Such security interests and Liens will be created hereunder and
the Borrower shall deliver or cause to be delivered to the Administrative Agent
all such instruments and documents (including legal opinions and lien searches)
as it shall reasonably request to evidence compliance with this Section 5.1(r).
The Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.

(s)    Non-Consolidation. The Borrower shall at all times refrain from any
action, or conducting its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding, or that otherwise causes it to make incorrect
any of the assumptions made by Dechert LLP in its opinions delivered pursuant to
Section 3.1.

(t)    Loan Acquisitions. All Loans acquired by the Borrower shall be acquired
from the Seller pursuant to the Sale Agreement or from an unaffiliated third
party.

(u)    Lien Searches Against Obligors. The Administrative Agent shall, at any
time, have the right to run a UCC lien search against any Obligor, provided that
only two (2) such UCC lien searches in any twelve-month period shall be at the
expense of the Borrower.

 

-90-



--------------------------------------------------------------------------------

(v)    Volcker. The composition of the Collateral shall at all times be such
that, assuming that the Borrower is treated as an issuing entity for
asset-backed securities, a banking entity investing in the Borrower could rely
on the “loan securitization exclusion” under the Volcker Rule.

(w)    Beneficial Ownership Regulation. Promptly following any request therefor,
the Borrower shall deliver to the Administrative Agent information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation.

(x)    Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws. The
Borrower shall, each Person directly or indirectly Controlling the Borrower and
each Person directly or indirectly Controlled by the Borrower and, to the
Borrower’s knowledge, any Related Party of the foregoing shall: (i) comply with
all applicable Anti–Money Laundering Laws and Anti-Corruption Laws in all
material respects, and shall be subject to policies and procedures reasonably
designed to ensure compliance with the Anti-Money Laundering Laws and
Anti-Corruption Laws; (ii) conduct the requisite due diligence in connection
with the transactions contemplated herein for purposes of complying with the
Anti-Money Laundering Laws, including with respect to the legitimacy of any
applicable investor and the origin of the assets used by such investor to
purchase the property in question, and will maintain sufficient information to
identify any applicable investor for purposes of the Anti-Money Laundering Laws;
(iii) ensure it does not use any of the credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws; and (iv) ensure it does not
fund any repayment of the Obligations in violation of any Anti-Corruption Laws
or Anti-Money Laundering.

(y)    Other. The Borrower will furnish to the Administrative Agent promptly,
from time to time, such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Borrower as the Administrative Agent may from time to time
reasonably request in order to protect the interests of the Collateral Agent or
the other Secured Parties under or as contemplated by this Agreement.

Section 5.2    Negative Covenants of the Borrower.

The Borrower covenants and agrees with the Lenders that:

(a)    Other Business. The Borrower will not (i) engage in any business other
than (A) entering into and performing its obligations under the Transaction
Documents and other activities contemplated by the Transaction Documents,
(B) the acquisition, ownership and management of the Collateral, (C) the sale of
the Collateral as permitted hereunder, (D) as otherwise provided in
Section 4.1(u)(i) and (ii), and (E) other business incidental to such
activities, (ii) incur any Indebtedness, obligation, liability or contingent
obligation of any kind other than pursuant to the Transaction Documents and the
Underlying Instruments, or (iii) except as otherwise provided in
Section 4.1(u)(v), form any Subsidiary or make any Investment in any other
Person.

(b)    Collateral Not to be Evidenced by Instruments. The Borrower will not take

 

-91-



--------------------------------------------------------------------------------

any action to cause any Loan that is not, as of the Closing Date or the related
Funding Date, as the case may be, evidenced by an Instrument, to be so evidenced
except in connection with the enforcement or collection of such Loan or unless
such Instrument is promptly delivered to the Collateral Agent, together with an
Indorsement in blank, as collateral security for such Loan.

(c)    Security Interests. Except as otherwise permitted herein and in respect
of any Discretionary Sale, Substitution, Optional Sale, or other sale permitted
hereunder or required under the Sale Agreement, the Borrower will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien (other than Permitted Liens) on any Collateral,
whether now existing or hereafter transferred hereunder, or any interest
therein.

(d)    Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease any of its assets, or sell
or assign with or without recourse any Collateral or any interest therein, other
than as permitted or required pursuant to this Agreement (including as provided
in Section 4.1(u)(iii) or (v)) or the Sale Agreement.

(e)    Restricted Payments. The Borrower shall not make any Restricted Payments
other than with respect to amounts the Borrower receives in accordance with
Section 2.7 or Section 2.8 and any other provision of any Transaction Document
which expressly requires or permits payments to be made to or amounts to be
reimbursed to the Borrower.

(f)    Change of Location of Underlying Instruments. The Borrower shall not,
without the prior consent of the Administrative Agent, consent to the Collateral
Agent moving any Certificated Securities or Instruments from the offices of the
Collateral Agent set forth in Section 5.5(c), unless the Borrower has given at
least thirty (30) days’ written notice to the Administrative Agent and has taken
all actions required under the UCC of each relevant jurisdiction in order to
ensure that the Collateral Agent’s first priority perfected security interest
(subject to Permitted Liens) continues in effect.

(g)    ERISA Matters. The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any failure to satisfy the minimum funding
standard within the meaning of Section 302(a) of ERISA or Section 412(a) of the
Code with respect to any Pension Plan other than a Multiemployer Plan, (c) fail
to make or permit any ERISA Affiliate to fail to make, any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result in any
liability, or (e) permit to exist any occurrence of any Reportable Event with
respect to a Pension Plan, in each case that would result in material liability
to the Borrower.

(h)    Governing Documents. The Borrower will not amend, modify, waive or
terminate any provision of its Governing Documents (i) without providing the
Administrative Agent with at least five (5) Business Days’ prior written notice,
and (ii) if it has been notified by the Administrative Agent that such
amendment, modification, waiver or termination is materially adverse to any
Secured Party.

 

-92-



--------------------------------------------------------------------------------

(i)    Changes in Payment Instructions to Obligors. The Borrower will not make
any change, or permit the Collateral Manager to make any change, in its
instructions to Obligors (or applicable agents) regarding payments to be made
with respect to the Collateral to the Collection Account, unless the
Administrative Agent has consented to such change.

(j)    Preservation of Security Interest. The Borrower (at its expense) hereby
authorizes the Collateral Agent to file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
(subject to Permitted Liens) perfected ownership and security interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under the
Loans and proceeds thereof and that portion of the Collateral in which a
security interest may be perfected by filing.

(k)    Fiscal Year. The Borrower shall not change its fiscal year or method of
accounting without providing the Administrative Agent with at least fifteen
(15) days’ prior written notice (i) providing a detailed explanation of such
changes and (ii) including a pro forma financial statement demonstrating the
impact of such change.

(l)    Change of Control. The Borrower shall not enter into (or, to the extent
permitted by Applicable Law, recognize as a member of the Borrower any
transferee in connection with) any transaction or agreement or any sale,
assignment or transfer (whether direct or indirect) which results in a Change of
Control with respect to the Borrower.

(m)    Ownership. The Borrower shall not have any owner other than the
Equityholder and shall not permit the Equityholder to incur any Lien on the
Capital Stock of the Borrower.

(n)    Compliance with Sanctions. None of the Borrower, any Person directly or
indirectly Controlling the Borrower nor any Person directly or indirectly
Controlled by the Borrower and, to the Borrower’s knowledge, no Related Party of
the foregoing will, directly or indirectly, use the proceeds of any Advance
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Person, or (ii) in any manner that would be
prohibited by Sanctions or would otherwise cause any Lender to be in breach of
any Sanctions. Each Person shall comply with all applicable Sanctions in all
material respects, and shall be subject to policies and procedures reasonably
designed to ensure compliance with Sanctions. The Borrower will notify each
Lender and the Administrative Agent in writing not more than one (1) Business
Day after becoming aware of any breach of this section.

Section 5.3    Affirmative Covenants of the Collateral Manager.

The Collateral Manager covenants and agrees with the Borrower and the Lenders
that:

(a)    Compliance with Law. The Collateral Manager will comply in all material
respects with all Applicable Law, including those with respect to the
performance of its obligations under this Agreement.

 

-93-



--------------------------------------------------------------------------------

(b)    Preservation of Company Existence. The Collateral Manager will
(i) preserve and maintain its company existence, rights, franchises and
privileges in the jurisdiction of its formation and (ii) qualify and remain
qualified in good standing as a corporation in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

(c)    Performance and Compliance with Collateral. The Collateral Manager will
exercise its rights hereunder in order to permit the Borrower to duly fulfill
and comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with each item of Collateral and will take
all necessary action to preserve the first priority security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral.

(d)    Keeping of Records and Books of Account.

(i)    The Collateral Manager will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral and the identification of the Collateral.

(ii)    The Collateral Manager shall permit the Borrower, the Administrative
Agent or their respective designated representatives, in each case at the
expense of the Borrower, to visit the offices of the Collateral Manager during
normal office hours and upon reasonable notice and examine and make copies of
all documents, books, records and other information concerning the Collateral
and discuss matters related thereto with any of the officers or employees of the
Collateral Manager having knowledge of such matters. For the avoidance of doubt,
the right of the Administrative Agent provided to visit the offices of the
Collateral Manager shall be limited to not more than two (2) such visits and
inspections in any fiscal year; provided that after the occurrence of an Event
of Default and during its continuance, there shall be no limit to the number of
such visits and inspections, and after the resolution of such Event of Default,
the number of visits occurring in the current fiscal year shall be deemed to be
zero

(iii)    The Collateral Manager will on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Collateral indicating that the Loans are owned by the Borrower subject to the
Lien of the Collateral Agent for the benefit of the Secured Parties hereunder.

(iv)    The Collateral Manager will cooperate with the Borrower and provide all
information in its possession or reasonably available to it to the Borrower or
any Person designated by the Borrower to receive such information so the
Borrower may comply with and perform its obligations under the Transaction
Documents.

(e)    Events of Default. Promptly following the Collateral Manager’s knowledge
or notice of the occurrence of any Event of Default or Default, the Collateral
Manager will provide the Borrower and the Administrative Agent with written
notice of the occurrence of such Event of Default or Default of which the
Collateral Manager has knowledge or has received notice, it being

 

-94-



--------------------------------------------------------------------------------

understood that, for so long as the Collateral Manager is the Equityholder, this
requirement will be deemed satisfied by delivery of notice by the Borrower to
the Administrative Agent pursuant to clause 5.1(i). In addition, such notice
will include a written statement of a Responsible Officer of the Collateral
Manager setting forth the details (to the extent known by the Collateral
Manager) of such event and the action, if any, that the Collateral Manager
proposes to take with respect thereto.

(f)    Other. The Collateral Manager will promptly furnish to the Borrower and
the Administrative Agent such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Collateral Manager as the Administrative Agent may from time
to time reasonably request in order to protect the interests of the
Administrative Agent, the Collateral Agent or the Secured Parties under or as
contemplated by this Agreement.

(g)    Proceedings. The Collateral Manager will furnish to the Administrative
Agent, as soon as possible and in any event within three (3) Business Days after
the Collateral Manager receives notice or obtains knowledge thereof, notice of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Collateral Agent’s interest in the
Collateral, the Collateral Manager, or the Seller, it being understood that, for
so long as the Collateral Manager is the Equityholder, this requirement will be
deemed satisfied by delivery of notice by the Borrower to the Administrative
Agent pursuant to clause 5.1(o)(v); provided that notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral, the Transaction Documents, the Collateral
Agent’s interest in the Collateral, the Borrower, the Collateral Manager, or the
Seller in excess of $1,000,000 or more shall be deemed to be material for
purposes of this Section 5.3(g).

(h)    Deposit of Collections. The Collateral Manager shall (and shall cause
each of its Affiliates to) promptly, but in any event within two (2) Business
Days after its receipt thereof, deposit any Collections received by it into the
Collection Account and provide the related Obligor with instructions to remit
payments directly to the Collection Account as required herein.

(i)    Required Notices. The Collateral Manager will furnish to the Borrower and
the Administrative Agent, promptly upon becoming aware thereof (and, in any
event, within five (5) Business Days), notice of (1) any Collateral Manager
Termination Event, (2) any Assigned Value Adjustment Event, (3) any Change of
Control with respect to the Collateral Manager, (4) any other event or
circumstance with respect to the Collateral Manager that could reasonably be
expected to have a Material Adverse Effect, (5) any event or circumstance
whereby any Loan which was included in the latest calculation of the Borrowing
Base as an Eligible Loan shall fail to meet one or more of the criteria (other
than criteria waived by the Administrative Agent, on or prior to the related
Funding Date in respect of such Loan) listed in the definition of “Eligible
Loan”, (6) the occurrence of any default by an Obligor on any Loan in the
payment of principal or interest, a financial covenant default or that would
result in an Assigned Value Adjustment Event, (7) any change or amendment to the
Collateral Manager By-Laws that would result in a Material Adverse Effect or
(8) the existence of any Lien (including Liens for Taxes) other than Permitted
Liens on any Collateral.

 

-95-



--------------------------------------------------------------------------------

(j)    Accounting Changes. As soon as possible and in any event within three
(3) Business Days after the effective date thereof, the Collateral Manager will
provide to the Administrative Agent notice of any change in the accounting
policies of the Collateral Manager that could reasonably be expected to result
in a Material Adverse Effect.

(k)    Loan Register. The Collateral Manager will maintain, or cause to be
maintained, with respect to each Noteless Loan a register (each, a “Loan
Register”) in which it will record, or cause to be recorded, (v) the principal
amount of such Noteless Loan, (w) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (x) the
amount of any sum in respect of such Noteless Loan received from the related
Obligor, (y) the date of origination of such Noteless Loan and (z) the maturity
date of such Noteless Loan. At any time a Noteless Loan is included in the
Collateral, the Collateral Manager shall deliver to the Borrower, the
Administrative Agent and the Collateral Agent a copy of the related Loan
Register, together with a certificate of a Responsible Officer of the Collateral
Manager certifying to the accuracy of such Loan Register as of the date of
acquisition of such Noteless Loan by the Borrower, all of which information may
be included in the applicable Collateral Management Report.

(l)    Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws. The
Collateral Manager, each Person directly or indirectly Controlling the
Collateral Manager and each Person directly or indirectly Controlled by the
Collateral Manager and, to the Collateral Manager’s knowledge, any Related Party
of the foregoing shall: (i) comply with all applicable Anti-Money-Laundering
Laws and Anti-Corruption Laws in all material respects, and shall be subject to
policies and procedures reasonably designed to ensure compliance with the
Anti-Money Laundering Laws and Anti-Corruption Laws; (ii) conduct the requisite
due diligence in connection with the transactions contemplated herein for
purposes of complying with the Anti-Money Laundering Laws, including with
respect to the legitimacy of any applicable investor and the origin of the
assets used by such investor to purchase the property in question, and will
maintain sufficient information to identify any applicable investor for purposes
of the Anti-Money Laundering Laws; (iii) ensure it does not use any of the
credit in violation of any Anti-Corruption Laws or Anti-Money Laundering Laws;
and (iv) ensure it does not fund any repayment of the Obligations in violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws.

(m)    Sanctions. The Collateral Manager shall promptly, but no later than one
(1) Business Day after becoming aware thereof, notify the Administrative Agent
and the Lenders in writing of any breach of any representation, warranty or
covenant relating to Sanctions or Sanctioned Persons by itself or by the
Borrower.

Section 5.4    Negative Covenants of the Collateral Manager.

The Collateral Manager covenants and agrees with the Lenders that:

(a)    Mergers, Acquisitions, Sales, etc. The Collateral Manager will not be a
party to any merger or consolidation, or purchase or otherwise acquire any of
the assets or any

 

-96-



--------------------------------------------------------------------------------

stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein (other
than as permitted pursuant to this Agreement), in each case where such action
would have a Material Adverse Effect.

(b)    Change of Location of Underlying Instruments. The Collateral Manager
shall not, without the prior consent of the Administrative Agent, consent to the
Collateral Agent moving any Certificated Securities or Instruments from the
offices of the Collateral Agent set forth in Section 5.5(c), unless the
Collateral Manager has given at least thirty (30) days’ written notice to the
Administrative Agent and has authorized the Administrative Agent to take all
actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Collateral Agent
for the benefit of the Secured Parties in the Collateral.

(c)    Change in Payment Instructions to Obligors. The Collateral Manager will
not make any change in its instructions to Obligors or applicable agents
regarding payments to be made with respect to the Collateral to the Collection
Account, unless the Administrative Agent, the Collateral Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower, have consented
to such change.

(d)    Compliance with Sanctions. None of the Collateral Manager, any Person
directly or indirectly Controlling the Collateral Manager nor any Person
directly or indirectly Controlled by the Collateral Manager and, to the
Collateral Manager’s knowledge, no Related Party of the foregoing will, directly
or indirectly, use the proceeds of any Advance hereunder, or lend, contribute,
or otherwise make available such proceeds to any subsidiary, joint venture
partner, or other Person (i) to fund any activities or business of or with a
Sanctioned Person, or (ii) in any manner that would be prohibited by Sanctions
or would otherwise cause any Lender to be in breach of any Sanctions. Each
Person shall comply with all applicable Sanctions in all material respects, and
shall be subject to policies and procedures reasonably designed to ensure
compliance with Sanctions. Each Person will notify each Lender and the
Administrative Agent in writing not more than one (1) Business Day after
becoming aware of any breach of this section.

Section 5.5    Affirmative Covenants of the Collateral Agent.

The Collateral Agent covenants and agrees with the Lenders that:

(a)    Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

(b)    Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

(c)    Location of Underlying Instruments. Subject to Section 7.8, the
Underlying Instruments shall remain at all times in the possession of the
Collateral Agent at its offices located at 1055 10th Ave., S.E., Minneapolis, MN
55414, unless notice of a different address is given in accordance with the
terms hereof or unless the Administrative Agent agrees to allow certain
Underlying Instruments to be released to the Collateral Manager on a temporary
basis in accordance with the terms hereof, except as such Underlying Instruments
may be released pursuant to this Agreement.

 

-97-



--------------------------------------------------------------------------------

(d)    Corporate Collateral Agent Required; Eligibility. The Collateral Agent
(including any successor Collateral Agent appointed pursuant to Section 7.5)
hereunder shall at all times (i) be a national banking association or banking
corporation or trust company organized and doing business under the laws of any
state or the United States, (ii) be authorized under such laws to exercise
corporate trust powers, (iii) have a combined capital and surplus of at least
$200,000,000, (iv) not be affiliated, as that term is defined in Rule 405 of the
Securities Act, with the Borrower or with any Person involved in the
organization or operation of the Borrower, and (v) be subject to supervision or
examination by federal or state authority. If such banking association publishes
reports of condition at least annually, pursuant to Applicable Law or the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 5.5(d) its combined capital and surplus shall be deemed
to be as set forth in its most recent report of condition so published. In case
at any time the Collateral Agent shall cease to be eligible in accordance with
the provisions of this Section 5.5(d), the Collateral Agent shall give prompt
notice to the Borrower, the Collateral Manager and the Lenders that it has
ceased to be eligible to be the Collateral Agent.

Section 5.6    Negative Covenants of the Collateral Agent.

The Collateral Agent covenants and agrees with the Lenders that:

(a)    Underlying Instruments. The Collateral Agent will not dispose of any
documents constituting the Underlying Instruments in any manner that is
inconsistent with the performance of its obligations as the Collateral Agent
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

(b)    No Changes to Collateral Agent Fee. The Collateral Agent will not make
any changes to the Collateral Agent Fee set forth in the Collateral Agent Fee
Letter without the prior written approval of the Administrative Agent and the
Borrower.

Section 5.7    Covenant of the Seller.

(a)    Notice. Promptly after the knowledge or receipt of notice of a
Responsible Officer of the Seller of the same, the Seller shall notify the
Administrative Agent and the Borrower if any representation or warranty set
forth in Section 4.5 was incorrect at the time it was given or deemed to have
been given and at the same time deliver to the Administrative Agent a written
notice setting forth in reasonable detail the nature of such facts and
circumstances. The Seller shall notify the Administrative Agent and the Borrower
in the manner set forth in the preceding sentence before any Funding Date of any
facts or circumstances within the knowledge of a Responsible Officer of the
Seller which would render any of the said representations and warranties untrue
as of such Funding Date.

(b)    Negative Pledge. The Seller shall not permit any Person to have a Lien
over the Capital Stock of the Borrower.

 

-98-



--------------------------------------------------------------------------------

ARTICLE VI

COLLATERAL ADMINISTRATION

Section 6.1    Appointment of the Collateral Manager.

The Collateral Manager is hereby appointed as collateral manager and servicing
agent of the Borrower for the purpose of performing certain collateral
management functions including, without limitation, directing and supervising
the investment and reinvestment of the Loans and Permitted Investments,
servicing the Collateral, enforcing the Borrower’s rights and remedies in, to
and under the Collateral and performing certain administrative functions on
behalf of the Borrower delegated to it under this Agreement and in accordance
with the applicable provisions of the Transaction Documents, and the Collateral
Manager hereby accepts such appointment. The Collateral Manager shall have the
power to execute and deliver all necessary and appropriate documents and
instruments on behalf of the Borrower in connection with performing its
obligations set forth herein. Except as may otherwise be expressly provided in
this Agreement, the Collateral Manager will perform its obligations hereunder in
accordance with the Collateral Manager Standard. The Collateral Manager and the
Borrower hereby acknowledge that the Collateral Agent, the Administrative Agent,
the Equityholder and the other Secured Parties are third party beneficiaries of
the obligations undertaken by the Collateral Manager hereunder.

Section 6.2    Duties of the Collateral Manager.

(a)    Duties. Subject to the provisions concerning its general duties and
obligations as set forth in Section 6.1 and the terms of this Agreement, the
Collateral Manager agrees to manage the investment and reinvestment of the
Collateral and shall perform on behalf of the Borrower all duties and functions
assigned to the Borrower in this Agreement and the other Transaction Documents
and the duties that have been expressly delegated to the Collateral Manager in
this Agreement; it being understood that the Collateral Manager shall have no
obligation hereunder to perform any duties other than as specified herein and in
the other Transaction Documents. The Borrower hereby irrevocably (except as
provided below) appoints the Collateral Manager as its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
in connection with the performance of its duties provided for in this Agreement,
including, without limitation, the following powers: (A) to give or cause to be
given any necessary receipts or acquittance for amounts collected or received
hereunder, (B) to make or cause to be made all necessary transfers of the Loans,
Equity Securities and Permitted Investments in connection with any acquisition,
sale or other disposition made pursuant hereto, (C) to execute (under hand,
under seal or as a deed) and deliver or cause to be executed and delivered on
behalf of the Borrower all necessary or appropriate bills of sale, assignments,
agreements and other instruments in connection with any such acquisition, sale
or other disposition and (D) to execute (under hand, under seal or as a deed)
and deliver or cause to be executed and delivered on behalf of the Borrower any
consents, votes, proxies, waivers, notices, amendments, modifications,
agreements, instruments, orders or other documents in connection with or
pursuant to this Agreement and relating to any Loan, Equity Security or
Permitted Investment. The Borrower hereby ratifies and confirms all that such
attorney-in-fact (or any substitute) shall lawfully do hereunder and pursuant
hereto and authorizes such attorney-in-fact to exercise full discretion and act
for the Borrower in the same manner and with the same force and effect as the

 

-99-



--------------------------------------------------------------------------------

managers or officers of the Borrower might or could do in respect of the
performance of such services, as well as in respect of all other things the
Collateral Manager deems necessary or incidental to the furtherance or conduct
of the Collateral Manager’s services under this Agreement, subject in each case
to the applicable terms of this Agreement. The Borrower hereby authorizes such
attorney-in-fact, in its sole discretion (but subject to applicable law and the
provisions of this Agreement), to take all actions that it considers reasonably
necessary and appropriate in respect of the Loans, the Equity Securities, the
Permitted Investments and this Agreement. Nevertheless, if so requested by the
Collateral Manager or a purchaser of any Loan, Equity Security or Permitted
Investment, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases, powers of attorney,
proxies, dividends, other orders and other instruments as may reasonably be
designated in any such request. Except as otherwise set forth and provided for
herein, this grant of power of attorney is coupled with an interest, and it
shall survive and not be affected by the subsequent dissolution or bankruptcy of
the Borrower. Notwithstanding anything herein to the contrary, the appointment
herein of the Collateral Manager as the Borrower’s agent and attorney-in-fact
shall automatically cease and terminate upon the resignation of the Collateral
Manager pursuant to Section 6.10 or any termination and removal of the
Collateral Manager pursuant to Section 6.11. Each of the Collateral Manager and
the Borrower shall take such other actions, and furnish such certificates,
opinions and other documents, as may be reasonably requested by the other party
hereto in order to effectuate the purposes of this Agreement and to facilitate
compliance with applicable laws and regulations and the terms of this Agreement.
The Collateral Manager shall provide, and is hereby authorized to provide, the
following services to the Borrower:

(i)    select the Loans and Permitted Investments to be acquired and select the
Loans, Equity Securities and Permitted Investments to be sold or otherwise
disposed of by the Borrower;

(ii)    invest and reinvest the Collateral;

(iii)    instruct the Collateral Agent with respect to any acquisition,
disposition, or tender of, or Offer with respect to, a Loan, Equity Security,
Permitted Investment or other assets received in respect thereof by the
Borrower;

(iv)    perform the investment-related duties and functions (including, without
limitation, the furnishing of Funding Notices, Repayment Notices, Reinvestment
Notices, Borrowing Base Certificates, Collateral Management Reports and other
notices and certificates that the Collateral Manager is required to deliver on
behalf of the Borrower) as are expressly required to be performed by the
Collateral Manager hereunder with regard to acquisitions, sales or other
dispositions of Loans, Equity Securities, Permitted Investments and other assets
permitted to be acquired or sold under, and subject to this Agreement (including
any proceeds received by way of Offers, workouts and restructurings on Loan or
other assets owned by the Borrower) and shall comply with any applicable
requirements required to be performed by the Collateral Manager in this
Agreement with respect thereto;

 

-100-



--------------------------------------------------------------------------------

(v)    negotiate on behalf of the Borrower with prospective originators, sellers
or purchasers of Loans as to the terms relating to the acquisition, sale or
other dispositions thereof;

(vi)    subject to any applicable terms of this Agreement, monitor the
Collateral on behalf of the Borrower on an ongoing basis and shall provide or
cause to be provided to the Borrower copies of all reports, schedules and other
data reasonably available to the Collateral Manager that the Borrower is
required to prepare and deliver or cause to be prepared and delivered under this
Agreement, in such forms and containing such information required thereby, in
reasonably sufficient time for such required reports, schedules and data to be
reviewed and delivered by or on behalf of the Borrower to the parties entitled
thereto under this Agreement. The obligation of the Collateral Manager to
furnish such information is subject to the Collateral Manager’s timely receipt
of necessary reports and the appropriate information from the Person responsible
for the delivery of or preparation of such information or such reports
(including without limitation, the Obligors of the Loans, the Borrower, the
Collateral Agent, the Administrative Agent or any Lender) and to any
confidentiality restrictions with respect thereto. The Collateral Manager shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing reasonably believed by it to be genuine and to have been signed or
sent by a Person that the Collateral Manager has no reason to believe is not
duly authorized. The Collateral Manager also may rely upon any statement made to
it orally or by telephone and made by a Person the Collateral Manager has no
reason to believe is not duly authorized, and shall not incur any liability for
relying thereon. The Collateral Manager is entitled to rely on any other
information furnished to it by third parties that it reasonably believes in good
faith to be genuine provided that no Responsible Officer of the Collateral
Manager has knowledge that such information is materially incorrect;

(vii)    subject to and in accordance with this Agreement, as agent of the
Borrower and on behalf of the Borrower, direct the Collateral Agent to take, or
take on behalf of the Borrower, as applicable, any of the following actions with
respect to a Loan, Equity Security or Permitted Investment:

(1)    purchase or otherwise acquire such Loan or Permitted Investment;

(2)    retain such Loan, Equity Security or Permitted Investment;

(3)    sell or otherwise dispose of such Loan, Equity Security or Permitted
Investment (including any assets received by way of Offers, workouts and
restructurings on assets owned by the Borrower) in the open market or otherwise;

(4)    if applicable, tender such Loan, Equity Security or Permitted Investment;

 

-101-



--------------------------------------------------------------------------------

(5)    if applicable, consent to or refuse to consent to any proposed amendment,
modification, restructuring, exchange, waiver or Offer and give or refuse to
give any notice or direction;

(6)    retain or dispose of any securities or other property (if other than
cash) received by the Borrower;

(7)    call or waive any default with respect to any Loan;

(8)    vote on any matter for which the Borrower has the right to vote pursuant
to the Underlying Instruments (including to accelerate the maturity of any
Loan);

(9)    participate in a committee or group formed by creditors of an Obligor
under a Loan or issuer or obligor of a Permitted Investment;

(10)    after the occurrence of the Collection Date, determine in consultation
with the Borrower when, in the view of the Collateral Manager, it would be in
the best interest of the Borrower to liquidate all or any portion of the
Collateral (and, if applicable, after discharge of the Lien of the Collateral
Agent in the Collateral under this Agreement) and, subject to the prior approval
of the Borrower, execute on behalf of the Borrower any such liquidation or any
actions necessary to effectuate any of the foregoing;

(11)    advise and assist the Borrower with respect to the valuation of the
Loans, to the extent required or permitted by this Agreement, and advise and
assist the Equityholder with respect to the valuation of the Borrower; and

(12)    exercise any other rights or remedies with respect to such Loan, Equity
Security or Permitted Investment as provided in the Underlying Instruments of
the Obligor or issuer under such assets or the other documents governing the
terms of such assets or take any other action consistent with the terms of this
Agreement which the Collateral Manager reasonably determines to be in the best
interests of the Borrower.

(viii)    The Collateral Manager may, but shall not be obligated to:

(1)    retain accounting, tax, legal and other professional services on behalf
of the Borrower as may be needed by the Borrower; and/or

(2)    consult on behalf of the Borrower with the Collateral Agent, the
Administrative Agent and the Lenders at such times as may be reasonably
requested thereby in accordance with this Agreement and provide any such Person
requesting the same with the information they are then entitled to have in
accordance with this Agreement;

(ix)    in connection with the purchase of any Loan by the Borrower, prepare, on
behalf of the Borrower, the information required to be delivered to the
Collateral Agent with respect to such Loan, the Administrative Agent or any
Lender pursuant to this Agreement.

 

-102-



--------------------------------------------------------------------------------

(x)    prepare and submit claims to, and act as post-billing liaison with,
Obligors on each Loan (for which no administrative or similar agent exists);

(xi)    maintain all necessary records and reports with respect to the
Collateral and provide such reports to the Borrower and the Administrative Agent
in respect of the management and administration of the Collateral (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Borrower or the Administrative Agent may reasonably request;

(xii)    maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate management and
administration records evidencing the Collateral in the event of the destruction
of the originals thereof) and keep and maintain all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral;

(xiii)    promptly deliver to the Borrower, the Administrative Agent or the
Collateral Agent, from time to time, such information and management and
administration records (including information relating to its performance under
this Agreement) as such Person may from time to time reasonably request;

(xiv)    identify each Loan clearly and unambiguously in its records to reflect
that such Loan is owned by the Borrower and that the Borrower has granted a
security interest therein to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement;

(xv)    notify the Borrower and the Administrative Agent promptly upon obtaining
knowledge of any material action, suit, proceeding, dispute, offset, deduction,
defense or counterclaim (1) that is or is threatened to be asserted by an
Obligor with respect to any Loan (or portion thereof) of which it has knowledge
or has received notice; or (2) that could reasonably be expected to have a
Material Adverse Effect;

(xvi)    assist the Borrower in maintaining the first priority, perfected
security interest (subject to Permitted Liens) of the Collateral Agent, for the
benefit of the Secured Parties, in the Collateral;

(xvii)    maintain the loan record(s) with respect to Loans included as part of
the Collateral (except for any loan records that have been provided to and
remain in the possession of the Collateral Agent); provided that upon the
occurrence and during the continuation of an Event of Default or a Collateral
Manager Termination Event, the Administrative Agent may request the Loan File(s)
to be sent to the Collateral Agent or its designee;

(xviii)    with respect to each Loan included as part of the Collateral, make
the applicable Loan File available for inspection by the Borrower or the
Administrative Agent, upon reasonable advance notice, at the offices of the
Collateral Manager during normal business hours; and

 

-103-



--------------------------------------------------------------------------------

(xix)    direct the Collateral Agent to make payments pursuant to the
instructions set forth in the latest Collateral Management Report in accordance
with Section 2.7 and Section 2.8 and prepare such other reports as required to
be prepared by the Collateral Manager pursuant to Section 6.8.

It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Loans and
the Underlying Assets and under the Underlying Instruments as have been
transferred to the Borrower with respect to the related Loan, and therefore, for
all purposes under this Agreement, the Collateral Manager shall perform its
administrative and management duties hereunder only to the extent that, as a
lender under the related loan syndication Underlying Instruments, the Borrower
has the right to do so.

(b)    In performing its duties hereunder and when exercising its discretion and
judgment in connection with any transactions involving the Loans, Equity
Securities or Permitted Investments, the Collateral Manager shall carry out any
reasonable written directions of the Borrower for the purpose of preventing a
breach of this Agreement or any other Transaction Document; provided that such
directions are not inconsistent with any provision of this Agreement by which
the Collateral Manager is bound or Applicable Law.

(c)    In providing services hereunder, the Collateral Manager may, without the
consent of any party but with prior written notice to each of the Borrower and
the Administrative Agent, employ third parties, including, without limitation,
its Affiliates, to render advice (including investment advice), to provide
services to arrange for trade execution and otherwise provide assistance to the
Borrower and to perform any of its duties hereunder; provided that no such
written notice shall be required for a delegation of any duties of the
Collateral Manager to CBDC Advisors, LLC or its employees or to the Collateral
agent in respect of collateral administration duties performed by the Collateral
Agent hereunder; provided further that such delegation of any of its duties
hereunder or performance of services by any other Person shall not relieve the
Collateral Manager of any of its duties or liabilities hereunder.

(d)    The Collateral Manager assumes no responsibility under this Agreement
other than to perform the Collateral Manager’s duties called for hereunder and
under the terms of this Agreement applicable to the Collateral Manager, in good
faith and, subject to the Collateral Manager Standard, shall not be responsible
for any action of the Borrower or the Collateral Agent in following or declining
to follow any advice, recommendation or direction of the Collateral Manager.

(e)    In performing its duties, the Collateral Manager shall perform its
obligations with reasonable care (i) using no less a degree of care, skill and
attention as it employs with respect to similar collateral that it manages for
itself and its Affiliates having similar investment objectives and restrictions
and (ii) without limiting the clause (i), in a manner consistent with customary
standards, policies and procedures followed by institutional managers of
national standing relating to assets of the nature and character of the Loans
(the “Collateral Manager Standard”).

 

-104-



--------------------------------------------------------------------------------

(f)    Notwithstanding anything to the contrary contained herein, the exercise
by the Collateral Agent, the Administrative Agent or the Secured Parties of
their rights hereunder (including, but not limited to, the delivery of a
Collateral Manager Termination Notice), shall not release the Collateral
Manager, the Seller or the Borrower from any of their duties or responsibilities
with respect to the Collateral, except that the Collateral Manager’s obligations
hereunder shall terminate upon its removal under this Agreement. The Secured
Parties, the Administrative Agent and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral, other than as provided
for herein or in any other Transaction Document, nor shall any of them be
obligated to perform any of the obligations of the Collateral Manager hereunder.

(g)    Nothing in this Section 6.2 or any other obligations of the Collateral
Manager under this Agreement shall release, modify, amend or otherwise affect
any of the obligations of the Borrower or any other party hereunder.

(h)    Any payment by an Obligor in respect of any Indebtedness owed by it to
the Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law, be applied as a collection of a payment by such
Obligor (starting with the oldest such outstanding payment due) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

(i)    It is hereby acknowledged and agreed that, in addition to acting in its
capacity as Collateral Manager pursuant to the terms of this Agreement, Crescent
Capital BDC, Inc. (and its Affiliates) will engage in other business and render
other services outside the scope of its capacity as Collateral Manager
(including acting as administrative agent or as a lender with respect to
Underlying Instruments or as collateral manager or investment advisor to other
funds and investment vehicles). It is hereby further acknowledged and agreed
that such other activities shall in no way whatsoever alter, amend or modify any
of the Collateral Manager’s rights, duties or obligations under the Transaction
Documents.

(j)    Subject to the provisions of this Agreement and Applicable Law, the
Collateral Manager is hereby authorized to effect client cross-transactions in
which the Collateral Manager causes the purchase or sale of a Loan to be
effected between the Borrower and another account advised by the Collateral
Manager or any of its Affiliates. In addition, the Collateral Manager is
authorized to enter into agency cross-transactions in which the Collateral
Manager or any of its Affiliates act as broker for the Borrower and for the
other party to the transaction, to the extent permitted under Applicable Law, in
which case any such Affiliate will have a potentially conflicting division of
loyalties and responsibilities regarding, both parties to the transaction. The
Borrower hereby authorizes and consents to such broker engaging in such
transactions and acting in such capacities.

(k)    The Collateral Manager, subject to and in accordance with, or unless
otherwise explicitly provided in, the applicable provisions of this Agreement
and the Sale Agreement, hereby agrees that it shall cause any transaction
relating to the Loans, the Equity Securities and the Permitted Investments to be
conducted on terms and conditions negotiated on an arm’s-length basis and in
accordance with Applicable Law.

 

-105-



--------------------------------------------------------------------------------

(l)    In circumstances where the consent of a Person acting on behalf of the
Borrower and independent of the Collateral Manager to the acquisition or sale of
a Loan, an Equity Security or a Permitted Investment is not obtained, the
Collateral Manager will use commercially reasonable efforts to obtain the best
execution (but shall have no obligation to obtain the best prices available) for
all orders placed with respect to any purchase or sale of any Loan, Equity
Security or Permitted Investment, in a manner permitted by law and in a manner
it believes to be in the best interests of the Borrower, considering all
circumstances. Subject to the preceding sentence, the Collateral Manager may, in
the allocation of business, select brokers and/or dealers with whom to effect
trades on behalf of the Borrower and may open cash trading accounts with such
brokers and dealers (provided that none of the assets of the Borrower may be
credited to, held in or subject to the lien of the broker or dealer with respect
to any such account). In addition, subject to the first sentence of this
paragraph, the Collateral Manager may, in the allocation of business, take into
consideration research and other brokerage services furnished to the Collateral
Manager or its Affiliates by brokers and dealers which are not Affiliates of the
Collateral Manager; provided that the Collateral Manager in good faith believes
that the compensation for such services rendered by such brokers and dealers
complies with the requirements of Section 28(e) of the Exchange Act
(“Section 28(e)”), or in the case of principal or fixed income transactions for
which the “safe harbor” of Section 28(e) is not available, the amount of the
spread charged is reasonable in relation to the value of the research and other
brokerage services provided. Such services may be used by the Collateral Manager
in connection with its other advisory activities or investment operations. The
Collateral Manager may aggregate sales and purchase orders placed with respect
to the Loans with similar orders being made simultaneously for other clients of
the Collateral Manager or of Affiliates of the Collateral Manager, if in the
Collateral Manager’s reasonable judgment such aggregation shall not result in an
overall economic loss to the Borrower, taking into consideration the
availability of purchasers or sellers, the selling or purchase price, brokerage
commission or other expenses, as well as the availability of such Loans on any
other basis. In accounting for such aggregated order price, commissions and
other expenses may be apportioned on a weighted average basis. When any purchase
or sale of a Loan, Equity Security or Permitted Investment occurs as part of any
aggregate sales or purchase orders, the objective of the Collateral Manager will
be to allocate the executions among the clients in an equitable manner and in
accordance with the internal policies and procedures of the Collateral Manager
and, to the extent relevant, Applicable Law.

(m)    The Collateral Manager shall not have authority to cause the Borrower to
purchase or sell any Collateral from or to the Collateral Manager or any of its
Affiliates as principal, or from or to any other account, portfolio or person
for which the Collateral Manager or any of its Affiliates serves as investment
advisor, unless (i) the terms and conditions thereof are no less favorable to
the Borrower as the terms it would obtain in a comparable arm’s length
transaction with a non-Affiliate and (ii) the transactions are effected in
accordance with all Applicable Laws (including, without limitation, the Advisers
Act). To the extent that Applicable Law requires disclosure to and the consent
of the Borrower to any purchase or sale transaction on a principal basis with
the Collateral Manager or any of its Affiliates, such requirement may be
satisfied with respect to the Borrower pursuant to any manner that is permitted
pursuant to then Applicable Law.

 

-106-



--------------------------------------------------------------------------------

(n)    In the event that, in light of market conditions and investment
objectives, the Collateral Manager determines that it would be advisable to
(i) facilitate the sale of the same asset both for the Borrower and for either
the proprietary account of the Collateral Manager or any Affiliate of the
Collateral Manager or for another client of the Collateral Manager or any
Affiliate thereof or (ii) facilitate the acquisition of the same asset both for
the Borrower and for either the proprietary account of the Collateral Manager or
any Affiliate of the Collateral Manager or for another client of the Collateral
Manager or any Affiliate thereof, then, in each such case, such purchases or
sales will be allocated in a manner believed by the Collateral Manager to be
equitable and that is consistent with the Collateral Manager’s obligations
hereunder, the Collateral Manager Standard and Applicable Law.

(o)    The Borrower and the Lenders acknowledge that the Collateral Manager is
the Seller. In certain circumstances, the interests of the Borrower and/or the
Lenders with respect to matters as to which the Collateral Manager is advising
the Borrower may conflict with the foregoing interests of the Seller and the
Collateral Manager. The Borrower hereby acknowledges and consents to various
potential and actual conflicts of interest that may exist with respect to the
Collateral Manager as described above. If the Collateral Manager, in its good
faith judgment, determines that a conflict of interest exists, the Collateral
Manager will be guided by its good faith judgment as to the best interests of
the Borrower and will take such actions as it determines to be necessary or
appropriate to ameliorate the conflict. To this end, the Collateral Manager may
consult with an independent advisor, and act in accordance with the written
instructions thereof, or may seek to resolve the conflict in any other manner
that it believes in good faith is permitted or required under Applicable Law.

Section 6.3    Authorization of the Collateral Manager.

(a)    Each of the Borrower and the Collateral Agent hereby authorizes the
Collateral Manager to take any and all steps in its name and on its behalf
necessary or desirable in the determination of the Collateral Manager and not
inconsistent with the grant by the Borrower to the Collateral Agent for the
benefit of the Secured Parties, of a security interest in the Collateral that at
all times ranks senior to any other creditor of the Borrower (subject to
Permitted Liens), to collect all amounts due under any and all Collateral,
including, without limitation, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Collateral and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Seller could have done if
it had continued to own such Collateral. Each of the Borrower and the Collateral
Agent, on behalf of the Secured Parties shall furnish the Collateral Manager
with any powers of attorney and other documents necessary or appropriate to
enable the Collateral Manager to carry out its management and administrative
duties hereunder, and shall cooperate with the Collateral Manager to the fullest
extent in order to permit the collectability of the Collateral. In no event
shall the Collateral Manager be entitled to make any Secured Party or the
Collateral Agent a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any foreclosure or similar collection procedure) without the prior written
consent of the Borrower and the Administrative Agent.

 

-107-



--------------------------------------------------------------------------------

(b)    After the declaration of the Termination Date, at the direction of the
Administrative Agent, the Collateral Manager shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral and directs the Collateral Manager; provided that the
Administrative Agent may, in accordance with Section 5.1(m), notify any Obligor
with respect to any Collateral of the assignment of such Collateral to the
Collateral Agent, on behalf of the Secured Parties, and direct that payments of
all amounts due or to become due be made directly to the Collateral Agent or any
collection agent, sub-agent or account designated by the Collateral Agent and,
upon such notification and at the expense of the Borrower, the Collateral Agent
may enforce collection of any such Collateral, and adjust, settle or compromise
the amount or payment thereof.

(c)    In dealing with the Collateral Manager and its duly appointed agents,
none of the Administrative Agent, the Collateral Agent nor any Lender shall be
required to inquire as to the authority of the Collateral Manager or any such
agent to bind the Borrower.

Section 6.4    Collection of Payments; Accounts.

(a)    Collection Efforts. The Collateral Manager will use commercially
reasonable efforts consistent with the Collateral Manager Standard to collect or
cause to be collected all payments called for under the terms and provisions of
the Loans included in the Collateral as and when the same become due.

(b)    Taxes and other Amounts. To the extent the Borrower is required under the
Underlying Instruments to perform such duties, the Collateral Manager will
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan to the extent required to be paid to
the Borrower for such application under the Underlying Instrument, directing all
such payments to be paid to the Collection Account, and direct the Collateral
Agent to remit such amounts to the appropriate Governmental Authority or insurer
as required by the Underlying Instruments.

(c)    Payments to Collection Account. On or before the applicable Funding Date,
the Borrower or the Collateral Manager, as applicable, shall have instructed all
Obligors and paying agents to make all payments owing to the Borrower in respect
of the Collateral directly to the Collection Account in accordance with
Section 2.9.

(d)    Accounts. Each of the parties hereto hereby agrees that each Account
shall be deemed to be a Securities Account. Each of the parties hereto hereby
agrees to cause the Collateral Agent or any other Securities Intermediary that
holds any Cash or other Financial Asset for the Borrower in an Account to agree
with the parties hereto that (A) the cash and other property (subject to
Section 6.4(e) below with respect to any property other than investment
property, as defined in Section 9-102(a)(49) of the UCC) is to be treated as a
Financial Asset and (B) the jurisdiction governing the Account, all Cash and
other Financial Assets credited to the Account and the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110(e) of the UCC)
shall, in each case, be the State of New York. In no event may any Financial
Asset held in any Account be registered in the name of, payable to the order of,
or specially Indorsed to, the Borrower, unless such Financial Asset has also
been Indorsed in blank or to the Collateral Agent or other Securities
Intermediary that holds such Financial Asset in such Account.

 

-108-



--------------------------------------------------------------------------------

(e)    Underlying Instruments. Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent nor any Securities Intermediary shall be under any duty or obligation in
connection with the acquisition by the Borrower, or the grant by the Borrower of
a security interest to the Collateral Agent, of any Loan to examine or evaluate
the sufficiency of the documents or instruments delivered to it by or on behalf
of the Borrower under the related Underlying Instruments, or otherwise to
examine the Underlying Instruments, in order to determine or compel compliance
with any applicable requirements of or restrictions on transfer (including
without limitation any necessary consents). The Collateral Agent shall hold any
Instrument delivered to it evidencing any Loan transferred to the Collateral
Agent hereunder as custodial agent for the Secured Parties in accordance with
the terms of this Agreement.

Section 6.5    Realization Upon Loans.

The Collateral Manager may, in its discretion and consistent with the Collateral
Manager Standard and the Underlying Instruments, foreclose upon or repossess, as
applicable, or otherwise comparably convert the ownership of any Underlying
Assets relating to a Loan that has become subject to any default and as to which
no satisfactory arrangements can be made for collection of delinquent payments.
The Collateral Manager will comply with the Collateral Manager Standard and
Applicable Law in realizing upon such Underlying Assets, and employ practices
and procedures including reasonable efforts consistent with the Collateral
Manager Standard to enforce all obligations of Obligors by foreclosing upon,
repossessing and causing the sale of such Underlying Assets at public or private
sale in circumstances other than those described in the preceding sentence.
Without limiting the generality of the foregoing, unless the Administrative
Agent has specifically given instruction to the contrary, the Collateral Manager
may cause the sale of any such Underlying Assets to the Collateral Manager or
its Affiliates for a purchase price equal to the then fair market value thereof,
any such sale to be evidenced by a certificate of a Responsible Officer of the
Collateral Manager delivered to the Administrative Agent setting forth the Loan,
the Underlying Assets, the sale price of the Underlying Assets and certifying
that such sale price is the fair market value of such Underlying Assets. In any
case in which any such Underlying Asset has suffered damage, the Collateral
Manager will not expend funds in connection with any repair or toward the
foreclosure or repossession of such Underlying Asset unless the Collateral
Manager reasonably determines that such repair and/or foreclosure or
repossession will increase recoveries by an amount greater than the amount of
such expenses. The Collateral Manager will remit to the Collection Account all
recoveries received by the Collateral Manager in connection with the sale or
disposition of Underlying Assets relating to any Loan hereunder.

Section 6.6    Collateral Manager Compensation.

As compensation for its administrative and management activities hereunder, the
Collateral Manager or its designee shall be entitled to receive the Collateral
Management Fee pursuant to the provisions of Sections 2.7 and Section 2.8, as
applicable.

 

-109-



--------------------------------------------------------------------------------

Section 6.7    Expense Reimbursement.

Subject to Sections 2.7 and 2.8, as applicable, the Borrower shall pay or
reimburse the Collateral Manager for its payment of any and all reasonable costs
and expenses incurred on behalf of the Borrower in connection with its
management, administration and collection activities with respect to the
Collateral and compliance with the terms of this Agreement, including, without
limitation: (i) any transfer fees necessary to register any Loan; (ii) any fees
and expenses in connection with the acquisition, management, amendment,
enforcement, pricing, valuation, restructuring or disposition of Collateral or
otherwise in connection with the Advances or the Borrower (including
(a) investment related travel, communications and related expenses,
(b) reasonable legal fees and expenses, (c) in connection with the termination,
cancellation or abandonment of a potential acquisition or disposition of any
Collateral that is not consummated, (d) amounts required to be paid or
reimbursed to any agent under any Underlying Instrument and (e) costs associated
with visits and inspections pursuant to Section 5.1(d)); (iii) any and all taxes
and governmental charges that may be incurred or payable by the Borrower;
(iv) any and all costs and expenses for services to the Borrower and the
Collateral in respect of assignment processing fees; (v) in the event the
Borrower is included in the consolidated financial statements of the Collateral
Manager or its Affiliates, costs and expenses associated with the preparation of
such financial statements and other information by the Collateral Manager or its
Affiliates to the extent related to the inclusion of the Borrower in such
financial statements, and (vi) any and all expenses incurred to comply with any
law or regulation related to the activities of the Borrower and, to the extent
relating specifically to the Borrower (or its activities) and the Collateral,
the Collateral Manager; provided that, the Collateral Manager shall bear as
non-reimbursable costs all of the Collateral Manager’s own internal and
incidental costs and expenses, including the salaries, wages and payroll Taxes
of its officers and employees, the cost of insurance coverage for its officers
and employees (but not including directors and officers coverage attributable to
the performance of duties pursuant to any Transaction Document) and the other
similar general overhead costs and expenses of the Collateral Manager incurred
by or on behalf of the Collateral Manager in rendering the services of the
Collateral Manager hereunder and under the other Transaction Documents;
provided, further, that (i) to the extent the Borrower is entitled to be
reimbursed for any such costs and expenses by any Obligor and is, in fact, paid
or reimbursed thereby, the Borrower shall pay or reimburse the Collateral
Manager in accordance with this Section 6.7 (net of any amounts, if any,
received by the Collateral Manager directly) and (ii) in the event the
Collateral Manager has fees or expenses (including internal costs of the
Collateral Manager or that are allocated to the Collateral Manager) that are
allocable to one or more entities in addition to the Borrower to which the
Collateral Manager provides management or advisory services, the Borrower shall
be responsible for only a pro rata portion (based on aggregate principal or
committed amounts) of such fees and expenses, based on the aggregate assets
under management of all entities to which such costs or expenses are allocable,
all such reimbursable costs and expenses being the “Collateral Manager
Reimbursable Expenses”.

Section 6.8    Reports; Information.

(a)    Obligor Financial Statements; Other Reports. The Collateral Manager will
deliver to the Borrower and the Administrative Agent, to the extent received by
the Collateral Manager (on behalf of the Borrower) pursuant to the Underlying
Instruments, the complete financial reporting package with respect to each
Obligor and with respect to each Loan for such

 

-110-



--------------------------------------------------------------------------------

Obligor (including any financial statements, management discussion and analysis,
executed covenant compliance certificates and related covenant calculations with
respect to such Obligor and with respect to each Loan for such Obligor) provided
to the Collateral Manager (on behalf of the Borrower) for the periods required
by the Underlying Instruments, which delivery shall be made within ten
(10) Business Days after receipt of such financial reporting package by the
Borrower or the Collateral Manager (on behalf of the Borrower) as specified in
the Underlying Instruments. The Collateral Manager will provide, promptly upon
request from the Administrative Agent or the Borrower, such other information
received by it from any Obligor as may reasonably be requested with respect to
such Obligor.

(b)    Amendments to Loans. The Collateral Manager will post on a password
protected website maintained by the Collateral Manager to which the Borrower and
the Administrative Agent will have access (or otherwise deliver to the Borrower
and the Administrative Agent, including, without limitation, by electronic mail)
a copy of any material amendment, restatement, supplement, waiver or other
modification to the Underlying Instruments of any Loan (along with any internal
documents prepared by the Collateral Manager and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within ten (10) Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

(c)    Collateral Management Report. The Collateral Manager shall deliver a
Collateral Management Report and a Borrowing Base Certificate on each Reporting
Date and each Funding Date to the Administrative Agent, the Collateral Agent,
each Lender and the Borrower.

(d)    Collateral Manager Information. The Collateral Manager shall furnish to
the Administrative Agent for distribution to each Lender within one hundred and
twenty (120) days after the end of each fiscal year of the Borrower and the
Equityholder, commencing with the 2016 fiscal year, a report covering such
fiscal year of a firm of independent certified public accountants of nationally
recognized standing to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures are attached hereto as
Schedule III) to certain documents and records relating to the Collateral, the
Borrower, the Equityholder and the Collateral Manager, compared the information
contained in the Collateral Management Reports delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that the
information and the calculations included in such Collateral Management Reports
were not determined or performed in accordance with the provisions of this
Agreement, except for such exceptions as such accountants shall believe to be
immaterial and such other exceptions as shall be set forth in such statement.

Section 6.9    Annual Statement as to Compliance.

The Collateral Manager will provide to the Borrower and the Administrative
Agent, within one hundred and twenty (120) days following the end of each fiscal
year of the Collateral Manager, commencing with the fiscal year ending on
December 31, 2016, a report signed by a Responsible Officer of the Collateral
Manager certifying that (a) a review of the activities of the Collateral
Manager, and the Collateral Manager’s performance pursuant to this Agreement,
for the fiscal period ending on the last day of such fiscal year has been made
under such Person’s

 

-111-



--------------------------------------------------------------------------------

supervision and (b) the Collateral Manager has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Collateral Manager Termination Event has occurred
or, if any such Collateral Manager Termination Event has occurred, a statement
describing the nature thereof and the steps being taken to remedy such
Collateral Manager Termination Event.

Section 6.10    The Collateral Manager Not to Resign.

The Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager’s good faith determination in
consultation with legal counsel that (i) the performance of its duties hereunder
is or becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Collateral Manager could take to make the performance of its
duties hereunder permissible under Applicable Law. In connection with any such
determination permitting the resignation of the Collateral Manager, the
Collateral Manager shall deliver to the Administrative Agent and the Borrower a
description of the circumstances giving rise to such determination.

Section 6.11    Collateral Manager Termination Events.

Upon the occurrence and during the continuation of a Collateral Manager
Termination Event, notwithstanding anything herein to the contrary, the
Administrative Agent, by written notice to the Collateral Manager with a copy to
the Borrower, the Equityholder, the Collateral Agent and each other Lender (such
notice, a “Collateral Manager Termination Notice”), may, in its sole discretion,
terminate all of the rights and obligations of the Collateral Manager as
“Collateral Manager” under this Agreement. Each Collateral Manager Termination
Notice shall designate the replacement Collateral Manager, who shall be selected
by the Administrative Agent in its sole discretion, provided that,
notwithstanding any other provision set forth herein or in any other Transaction
Document, no such replacement Collateral Manager shall have any ability to
direct the Borrower (or the Collateral Agent on behalf of the Borrower) to
purchase any Loan, Permitted Investment or other asset. Until a Collateral
Manager Termination Notice is delivered as set forth above, the Collateral
Manager shall (i) unless otherwise notified by the Administrative Agent,
continue to act in such capacity pursuant to Section 6.1, subject to
Section 6.10 and (ii) as requested by the Administrative Agent in its sole
discretion (A) terminate some or all of its activities as Collateral Manager
hereunder by the Administrative Agent in its sole discretion as necessary or
desirable, (B) provide such information as may be requested by the
Administrative Agent to facilitate the transition of the performance of such
activities to the Administrative Agent or any agent thereof and (C) take all
other actions requested by the Administrative Agent, in each case to facilitate
the transition of the performance of such activities to the Administrative Agent
or any agent thereof.

ARTICLE VII

THE COLLATERAL AGENT

Section 7.1    Designation of Collateral Agent.

(a)    Initial Collateral Agent. The role of Collateral Agent with respect to
the

 

-112-



--------------------------------------------------------------------------------

Underlying Instruments shall be conducted by the Person designated as Collateral
Agent hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give to Wells Fargo a Collateral Agent Termination
Notice, Wells Fargo is hereby appointed as, and hereby accepts such appointment
and agrees to perform the duties and obligations of, Collateral Agent pursuant
to the terms hereof.

(b)    Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 7.5 and 7.7, the Collateral Agent agrees that it will terminate its
activities as Collateral Agent hereunder.

Section 7.2    Duties of Collateral Agent.

(a)    Appointment. Each of the Borrower and the Administrative Agent hereby
designate and appoint the Collateral Agent to act as its agent and hereby
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement.

(b)    Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Collateral Agent shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:

(i)    The Collateral Agent shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to and in accordance with the terms
and conditions of this Agreement, all for the benefit of the Secured Parties.
Within five (5) Business Days of its receipt of any Required Loan Documents and
the related Loan Checklist, the Collateral Agent shall review the Required Loan
Documents delivered to it to confirm that (A) the Obligor name matches the Loan
Checklist, (B) such Required Loan Documents have been executed by each party
thereto and have no missing or mutilated pages, (C) each item listed in the Loan
Checklist has been provided to the Collateral Agent without any missing pages or
sections and (D) the related original balance (based on a comparison to the note
or assignment agreement, as applicable) is greater than or equal to the
applicable loan balance listed on the Loan Tape (such items (A) through (D)
collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Agent, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Agent, the Collateral Manager shall
provide to the Collateral Agent an electronic copy in EXCEL or a comparable
format acceptable to the Collateral Agent, as applicable, of the related Loan
Checklist that contains a list of all related Required Loan Documents and
whether they require original signatures, the Loan identification number and the
name of the Obligor with respect to each related Loan. Notwithstanding anything
herein to the contrary, the Collateral Agent’s obligation to review the Required
Loan Documents shall be limited to reviewing such Required Loan Documents based
on the information provided on the Loan Checklist. If, at the conclusion of such
review, the Collateral Agent is unable to confirm the Review Criteria, the
Collateral Agent shall within one (1) Business Day notify the Collateral Manager
and the Borrower of such

 

-113-



--------------------------------------------------------------------------------

determination and provide the Collateral Manager and the Borrower with a list of
the non-complying Loans and the applicable Review Criteria that they fail to
satisfy. The Collateral Manager shall have twenty (20) Business Days to correct
any non-compliance with any Review Criteria. If after the conclusion of such
time period the Collateral Manager has still not cured any non-compliance by a
Loan with any Review Criteria, the Collateral Agent shall promptly notify the
Collateral Manager, Borrower and the Administrative Agent of such continued
non-compliance and such Loan shall cease to be an Eligible Loan until such
non-compliance is cured. In addition, if requested in writing in the form of
Exhibit E by the Collateral Manager and approved by the Administrative Agent
within ten (10) Business Days of the Collateral Agent’s delivery of such report,
the Collateral Agent shall return the Required Loan Documents for any Loan which
fails to satisfy any Review Criteria to the Borrower. Other than the foregoing,
the Collateral Agent shall not have any responsibility for reviewing any
Underlying Instruments.

(ii)    In taking and retaining custody of the Underlying Instruments, the
Collateral Agent shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Agent makes no representations as to the
existence, perfection or priority of any Lien on the Underlying Instruments or
the instruments therein; and provided further that the Collateral Agent’s duties
as agent shall be limited to those expressly contemplated herein.

(iii)    All Required Loan Documents that are originals shall be kept in fire
resistant vaults, rooms or cabinets at the offices of the Collateral Agent set
forth in Section 5.5(c). All Required Loan Documents shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. The Collateral Agent shall segregate the Required
Loan Documents on its inventory system and will not commingle the physical
Required Loan Documents with any other files of the Collateral Agent.

(iv)    On each Reporting Date, the Collateral Agent shall provide a written
report to the Administrative Agent and the Collateral Manager (in a form
mutually agreeable to the Administrative Agent and the Collateral Agent)
identifying each Loan for which it holds Required Loan Documents and any Review
Criteria that each such Loan fails to satisfy. The Collateral Manager shall have
twenty (20) Business Days after notice or knowledge thereof to correct any
non-compliance with any Review Criteria. To the extent such non-compliance has
not been cured within such time period, such Loan shall cease to be an Eligible
Loan until such non-compliance is cured.

(v)    The Collateral Agent agrees to cooperate with the Administrative Agent
and deliver any Required Loan Documents to the Administrative Agent as requested
in order to take any action that the Administrative Agent deems necessary or
desirable in order to exercise or enforce any of the rights of a Secured Party
hereunder. In the event the Collateral Agent receives instructions from the
Collateral Manager or the Borrower which conflict with any instructions received
by the Administrative Agent, the Collateral Agent shall rely on and follow the
instructions given by the Administrative Agent.

 

-114-



--------------------------------------------------------------------------------

(vi)    The Collateral Agent shall, promptly upon its actual receipt of a
Collateral Management Report from the Collateral Manager on behalf of the
Borrower, calculate the Borrowing Base and, if the Collateral Agent’s
calculation does not correspond with the calculation provided by the Collateral
Manager on such Collateral Management Report, deliver such calculation to each
of the Administrative Agent, Borrower and Collateral Manager within one
(1) Business Day of receipt by the Collateral Agent of such Collateral
Management Report and the parties shall reconcile such discrepancy.

(vii)    The Collateral Agent shall make payments in accordance with Section 2.7
and Section 2.8 and as otherwise expressly provided under this Agreement (the
“Payment Duties”).

(viii)    The Administrative Agent and each other Secured Party further
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are expressly delegated to the Collateral Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. In
furtherance, and without limiting the generality of the foregoing, each Secured
Party hereby appoints the Collateral Agent (acting at the direction of the
Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loans now existing
or hereafter arising, and such other instruments or notices, as may be necessary
or appropriate for the purposes stated hereinabove. Nothing in this clause shall
be deemed to relieve the Borrower or the Collateral Manager of their respective
obligations to protect the interest of the Collateral Agent (for the benefit of
the Secured Parties) in the Collateral, including to file financing and
continuation statements in respect of the Collateral.

(ix)    If, in performing its duties under this Agreement, the Collateral Agent
is required to decide between alternative courses of action, the Collateral
Agent may request written instructions from the Administrative Agent as to the
course of action desired by the Administrative Agent. If the Collateral Agent
does not receive such instructions within two (2) Business Days after its
request therefor, the Collateral Agent may, but shall be under no duty to, take
or refrain from taking any such courses of action. The Collateral Agent shall
act in accordance with instructions received after such two (2) Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants
obtained in good faith in performing its duties hereunder and shall be deemed to
have acted in good faith if it acts in accordance with such advice.

(x)    The Collateral Agent shall create a collateral database with respect to
the Collateral (the “Collateral Database”), and update the Collateral Database
daily for changes, including to reflect the sale or other disposition of the
Collateral, based upon, and to the extent of, information furnished to the
Collateral Agent by the Borrower as may be reasonably required by the Collateral
Agent.

 

-115-



--------------------------------------------------------------------------------

(xi)    The Collateral Agent shall track the receipt and daily allocation to the
Accounts of Collections, the outstanding balances therein, and any withdrawals
therefrom and, on each Business Day, provide to the Collateral Manager daily
reports reflecting such actions as of the close of business on the preceding
Business Day.

(xii)    The Collateral Agent shall provide such other information with respect
to the Collateral as may be routinely maintained by the Collateral Agent or as
may be required by this Agreement, in each case as the Borrower, Collateral
Manager or the Administrative Agent may reasonably request from time to time.

(xiii)    The Collateral Agent shall notify the Borrower, the Collateral Manager
and the Administrative Agent upon receiving notices, reports or proxies or any
other requests relating to corporate actions affecting the Collateral.

(xiv)    In performing its duties, (A) the Collateral Agent shall comply with
the standard of care set forth in Section 7.6(c) and the express terms of the
Transaction Documents with respect to the Collateral and (B) all calculations
made by the Collateral Agent pursuant to this Section 7.2(b) using information
that is not routinely maintained by the Collateral Agent, including EBITDA,
Assigned Value and Unrestricted Cash of any Obligor shall be made using such
amounts as provided by the Administrative Agent, the Borrower or the Collateral
Manager to the Collateral Agent.

(xv)    The Administrative Agent may direct the Collateral Agent to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent.

(xvi)    Nothing herein shall prevent the Collateral Agent or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

(xvii)    Concurrently herewith, the Administrative Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Sale Agreement
and the Securities Account Control Agreement. For the avoidance of doubt, all
the Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
the Sale Agreement and the Securities Account Control Agreement in such
capacity.

Section 7.3    Merger or Consolidation.

Any Person into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or

 

-116-



--------------------------------------------------------------------------------

consolidation to which the Collateral Agent shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the of
the Collateral Agent, shall be the successor to the Collateral Agent under the
Transaction Documents (and shall be deemed to have expressly assumed all
obligations of the Collateral Agent under the Transaction Documents) without
further act of any of the parties to this Agreement; provided that such Person
shall be otherwise qualified and eligible to act in such capacity under the
Transaction Documents.

Section 7.4    Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to a Collateral Agent Fee pursuant to the provision of
Section 2.7(a)(1), Section 2.7(b)(1) or Section 2.8(1), as applicable. The
Collateral Agent’s entitlement to receive the Collateral Agent Fee shall cease
on the earlier to occur of: (i) its removal as Collateral Agent pursuant to
Section 7.5 or (ii) the termination of this Agreement.

Section 7.5    Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent upon at least sixty (60) days’ notice given in writing to
the Collateral Agent and the Lenders (the “Collateral Agent Termination
Notice”); provided that notwithstanding its receipt of a Collateral Agent
Termination Notice, the Collateral Agent shall continue to act in such capacity
until a successor Collateral Agent has been appointed in accordance with the
requirements of Sections 5.5(d) and 7.7, and has received all Underlying
Instruments held by the previous Collateral Agent. In the case of a resignation
or removal of the Collateral Agent, if no successor shall have been appointed
and an instrument of acceptance by a successor shall not have been delivered to
the Collateral Agent within 90 days after the giving of such notice of
resignation or removal, the Collateral Agent may petition any court of competent
jurisdiction for the appointment of a successor Collateral Agent.

Section 7.6    Limitation on Liability.

(a)    The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (to the extent applicable) the Collateral Manager or
(b) the verbal instructions of the Administrative Agent or (to the extent
applicable) the Collateral Manager. The Collateral Agent shall not be deemed to
have notice or knowledge of any matter hereunder unless a Responsible Officer of
the Collateral Agent receives written or email notice of such matter. Notice or
knowledge of any matter by Wells Fargo in its capacity as Administrative Agent
or Lender and other publically available information shall not constitute notice
or actual knowledge of the Collateral Agent.

(b)    The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

-117-



--------------------------------------------------------------------------------

(c)    The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith or
grossly negligent performance or omission of its duties and in the case of its
grossly negligent performance of its Payment Duties.

(d)    The Collateral Agent makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment be contrary to Applicable Law or involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

(e)    The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

(f)    The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g)    It is expressly agreed and acknowledged that the Collateral Agent is not
overseeing or guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

(h)    The Collateral Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided, that the Collateral Agent shall not be responsible for any
fraud, willful misconduct or gross negligence on the part of any non-Affiliated
agent or attorney appointed with due care by it hereunder.

(i)    The Collateral Agent shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communications services).

(j)    It is expressly acknowledged by the parties hereto that application and
performance by the Collateral Agent of its various duties hereunder (including,
without limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Collateral Manager, the
Administrative Agent, the Borrower and/or any related bank agent, obligor or
similar party, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate).

(k)    The parties acknowledges that in accordance with the Customer

 

-118-



--------------------------------------------------------------------------------

Identification Program (CIP) requirements under the USA Patriot Act and its
implementing regulations, the Collateral Agent in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Agent. Each Borrower
hereby agrees that it shall provide the Collateral Agent with such information
as it may request including, but not limited to, the Borrower’s name, physical
address, tax identification number and other information that will help the
Collateral Agent to identify and verify the Borrower’s identity (and in certain
circumstances, the beneficial owners thereof) such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information.

Section 7.7    Resignation of the Collateral Agent.

The Collateral Agent shall not resign from the obligations and duties hereby
imposed on it except upon (a) sixty (60) days’ prior written notice to the
Borrower, Collateral Manager, Administrative Agent and each Lender, or (b) the
Collateral Agent’s determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that the Collateral Agent could take to make the performance
of its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Collateral Agent shall be evidenced as to
clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent. No such resignation shall become effective until a
successor Collateral Agent shall have assumed the responsibilities and
obligations of the Collateral Agent hereunder provided that, any successor
Collateral Agent shall (y) satisfy all requirements of Section 5.5(d) and (z) be
acceptable to the Administrative Agent, the Collateral Manager (if no Collateral
Manager Termination Event has occurred) and the Borrower (if no Default or Event
of Default has occurred and is continuing) in their respective sole discretion.

Section 7.8    Release of Documents.

(a)    Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral, the Collateral Agent is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent after the occurrence of an Event of Default), upon written
receipt from the Collateral Manager of a request for release of documents in the
form annexed hereto as Exhibit E, to release to the Collateral Manager within
two (2) Business Days of receipt of such request, the related Underlying
Instruments or the documents set forth in such request to the Collateral
Manager. All documents so released to the Collateral Manager shall be held by
the Collateral Manager in trust for the benefit of the Collateral Agent in
accordance with the terms of this Agreement. The Collateral Manager shall return
to the Collateral Agent the Underlying Instruments or other such documents
(i) promptly upon the request of the Administrative Agent (after the occurrence
of an Event of Default), or (ii) when the Collateral Manager’s need therefor in
connection with such enforcement or servicing no longer exists, unless the Loan
shall be liquidated or sold, in which case, upon receipt of an additional
request for release of documents certifying such liquidation or sale from the
Collateral Manager to the Collateral Agent in the form annexed hereto as
Exhibit E, the Collateral Manager’s request submitted pursuant to the first
sentence of this subsection shall be released by the Collateral Agent to the
Collateral Manager.

(b)    Release for Payment. Upon receipt by the Collateral Agent of the
Collateral

 

-119-



--------------------------------------------------------------------------------

Manager’s request for release of documents in the form annexed hereto as
Exhibit E (which certification shall include a statement to the effect that all
amounts received in connection with such payment or repurchase have been or will
be credited to the Collection Account as provided in this Agreement), the
Collateral Agent shall promptly release the related Underlying Instruments to
the Collateral Manager.

Section 7.9    Return of Underlying Instruments.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Agent return each Required Loan Document (as applicable), respectively
(a) delivered to the Collateral Agent in error, (b) as to which the lien on the
Underlying Asset has been so released pursuant to Section 8.2, (c) that has been
the subject of a Discretionary Sale, Substitution or Optional Sale pursuant to
Section 2.14 or (d) that is required to be redelivered to the Borrower in
connection with the termination of this Agreement, in each case by submitting to
the Collateral Agent and the Administrative Agent a written request in the form
of Exhibit E hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release). The Collateral Agent shall upon
its receipt of each such request for return executed by the Borrower and the
Administrative Agent promptly, but in any event within five (5) Business Days,
return the Underlying Instruments so requested to the Borrower.

Section 7.10    Access to Certain Documentation and Information Regarding the
Collateral; Audits.

(a)    The Collateral Manager, the Borrower and the Collateral Agent shall
provide to the Administrative Agent access to the Underlying Instruments and all
other documentation in the possession of such Persons regarding the Collateral
including in such cases where the Administrative Agent may direct the Collateral
Agent in connection with the enforcement of the rights or interests of the
Collateral Agent hereunder, or by applicable statutes or regulations, to review
such documentation, such access being afforded without charge but only (i) upon
two (2) Business Days’ prior written request, (ii) during normal business hours
and (iii) subject to the Collateral Manager’s, the Borrower’s and Collateral
Agent’s normal security and confidentiality procedures. Periodically, at the
discretion of the Administrative Agent, the Administrative Agent may review the
Collateral Manager’s collection and administration of the Collateral in order to
assess compliance by the Collateral Manager with Article VI and may conduct an
audit of the Collateral, and Underlying Instruments in conjunction with such a
review. Such review shall be reasonable in scope and shall be completed in a
reasonable period of time.

(b)    Without limiting the foregoing provisions of Section 7.10(a), from time
to time on request of the Administrative Agent, the Collateral Agent shall
permit certified public accountants or other independent auditors acceptable to
the Administrative Agent to conduct a review of the Underlying Instruments and
all other documentation regarding the Collateral. Up to two (2) such reviews per
fiscal year at a cost of $35,000 per fiscal year shall be at the expense of the
Borrower and additional reviews in a fiscal year shall be at the expense of the
requesting Lender(s); provided that, after the occurrence of an Event of
Default, any such reviews, regardless of frequency or expense, shall be at the
expense of the Borrower.

 

-120-



--------------------------------------------------------------------------------

ARTICLE VIII

SECURITY INTEREST

Section 8.1    Grant of Security Interest.

(a)    This Agreement constitutes a security agreement and the Advances effected
hereby constitute secured loans by the applicable Lenders to the Borrower under
Applicable Law. For such purpose, the Borrower hereby transfers, conveys,
assigns and grants as of the Closing Date to the Collateral Agent for the
benefit of the Secured Parties, a lien and continuing security interest in all
of the Borrower’s right, title and interest in, to and under (but none of the
obligations under) all Collateral (other than any Collateral which constitutes
Margin Stock), whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located, to secure the prompt, complete
and indefeasible payment and performance in full when due, whether by lapse of
time, acceleration or otherwise, of the Obligations of the Borrower arising in
connection with this Agreement and each other Transaction Document, whether now
or hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Obligations. Notwithstanding any
of the other provisions set forth in this Agreement, this Agreement shall not
constitute a grant of a security interest in any property to the extent that
such grant of a security interest is prohibited by any Applicable Law in effect
as of the date hereof or requires a consent not obtained of any Governmental
Authority pursuant to such Applicable Law. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s
interests in the Collateral and shall not impose any duty upon the Collateral
Agent to exercise any such powers. The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible to the Borrower for any act or failure
to act hereunder, except for its own fraud, gross negligence or willful
misconduct. If the Borrower fails to perform or comply with any of its
agreements contained herein with respect to the Collateral, the Collateral
Agent, at its option and at the direction of the Administrative Agent, but
without any obligation to do so, may itself perform or comply, or otherwise
cause performance or compliance, with such agreement. The expenses of the
Collateral Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate per annum applicable to Advances,
shall be payable by the Borrower to the Collateral Agent in accordance with
Sections 2.7 and 2.8 and shall constitute Obligations secured hereby.

(b)    The grant of a security interest under this Section 8.1 does not
constitute and is not intended to result in a creation or an assumption by the
Collateral Agent of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent on behalf of the Secured Parties, of any of its rights in the
Collateral shall not release the Borrower from any of its duties or obligations
under the Collateral, and (c) the Collateral Agent shall not have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Collateral Agent be obligated to perform any of the obligations or
duties of the Borrower thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

 

-121-



--------------------------------------------------------------------------------

Section 8.2    Release of Lien on Collateral.

(a)    At the same time as (i) any Loan expires by its terms or is prepaid in
full and all amounts in respect thereof have been paid in full by the related
Obligor and deposited in the Collection Account or (ii) any Loan has been the
subject of a Discretionary Sale, Substitution or Optional Sale pursuant to
Section 2.14, has been sold to the Seller as required under the Sale Agreement
or has been sold pursuant to Section 9.2, the Collateral Agent, as agent for the
Secured Parties will, to the extent requested by the Collateral Manager or the
Borrower, release its interest in such Collateral. In connection with any
release of such Collateral, the Collateral Agent, on behalf of the Secured
Parties, will upon receipt into the Collection Account of the Proceeds of any
such sale, payment in full or prepayment in full of a Loan, at the sole expense
of the Borrower, (i) execute and deliver to the Borrower or the Collateral
Manager (or its designee) requesting the same, any assignments, bills of sale,
termination statements and any other releases and instruments as such Person may
reasonably request in order to effect the release and transfer of such
Collateral, (ii) deliver any portion of the Collateral to be released from the
Lien granted under this Agreement in its possession to or at the direction of
the Borrower and (iii) otherwise take such actions as are necessary and
appropriate to release the Lien of the Collateral Agent for the benefit of the
Secured Parties on the applicable portion of the Collateral to be released and
delivered to or at the direction of the Borrower such portion of the Collateral
to be so released; provided that, the Collateral Agent, as agent for the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such release, sale, transfer
and/or assignment. Nothing in this Section 8.2 shall diminish the Collateral
Manager’s obligations pursuant to Section 6.5 with respect to the Proceeds of
any such sale.

(b)    On the Collection Date, the Collateral Agent, on behalf of the Secured
Parties, will release the security interest in the Collateral created hereby,
which release shall occur simultaneously with receipt in the Collection Account
of the payoff amount specified in a payoff letter signed by the Administrative
Agent. Upon request of the Borrower to the Collateral Agent and to the
Administrative Agent, the Collateral Agent shall promptly provide to the
Borrower and the Administrative Agent a computation of all amounts owing to the
Collateral Agent as of the anticipated Collection Date and the Administrative
Agent shall promptly provide to the Borrower, with a copy to the Collateral
Agent, a computation of all amounts owing to the Administrative Agent and the
Lenders as of the anticipated Collection Date. In connection with such release
of the Collateral, the Collateral Agent, on behalf of the Secured Parties, will,
at the sole expense of the Borrower, (i) execute and deliver to the Borrower or
the Collateral Manager (or its designee) requesting the same, any assignments,
bills of sale, termination statements and any other releases and instruments as
the Borrower may reasonably request in order to effect the release of the
Collateral, (ii) deliver any portion of the Collateral to be released from the
Lien granted under this Agreement in its possession to or at the direction of
the Borrower or the Collateral Manager (on behalf of the Borrower) and
(iii) otherwise take such actions as are necessary and appropriate to release
the Lien of the Collateral Agent for the benefit of the Secured Parties on the
Collateral (including, without limitation, delivering a Termination Notice (as
defined in the Securities Account Control Agreement) in respect of the
Securities Account Control Agreement); provided that, the Collateral Agent, as
agent for the Secured Parties, will make no representation or warranty, express
or implied, with respect to any such Collateral in connection with such release.

 

-122-



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1    Events of Default.

The following events shall be Events of Default (“Events of Default”) hereunder:

(a)    (i) other than as set forth in the following clause (ii), the Borrower or
the Seller fails to make any payment when due under any Transaction Document and
(other than with respect to any mandatory repayment of Advances Outstanding)
such failure continues unremedied for more than three (3) Business Days, or
(ii) the Borrower fails to repay the outstanding Obligations in full on the
Termination Date; or

(b)    the Borrower shall assign or attempt to assign any of its rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent in its sole discretion; or

(c)    the occurrence of an Insolvency Event relating to the Borrower or the
Seller; or

(d)    any representation, warranty or certification made or deemed made by the
Borrower, the Equityholder or the Seller in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect in any material respect when made or deemed made and the same
continues to be unremedied for a period of thirty (30) days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to such
Person and (ii) the date on which a Responsible Officer of such Person acquires
actual knowledge thereof; or

(e)    any failure on the part of the Borrower or the Seller to duly observe or
perform any other covenants or agreements of such Person (other than those
specifically addressed by a separate Event of Default), as applicable, set forth
in this Agreement or the other Transaction Documents to which such Person is a
party and the same continues unremedied for a period of thirty (30) days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to such Person and (ii) the date on which a Responsible Officer
of such Person acquires knowledge thereof; or

(f)    the Borrower, the Collateral Manager or the Seller fails to observe or
perform any agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral, and such failure
is not cured within three (3) Business Days; or

(g)    the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens) or the Collateral Agent shall fail to
have a first priority perfected security interest in any part of the Collateral
(subject to Permitted Liens) except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

 

-123-



--------------------------------------------------------------------------------

(h)    the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000 (or $5,000,000 with respect to the
Seller) against the Borrower or the Seller; or

(i)    (i) any Transaction Document (or any material provision thereof), or any
Lien granted thereunder, shall (except in accordance with its terms), in whole
or in part, terminate, cease to be effective or cease to be the legally valid,
binding and enforceable obligation of the Borrower, the Collateral Manager or
the Seller, or (ii) the Borrower, the Equityholder, the Collateral Manager, the
Seller or any Governmental Authority shall, directly or indirectly, contest in
any manner the effectiveness, validity, binding nature or enforceability of any
Transaction Document or any lien or security interest thereunder; or,

(j)    the Borrower or the pool of Collateral shall become required to register
as an “investment company” within the meaning of the 1940 Act; or

(k)    the existence of a Borrowing Base Deficiency on any date of
determination, which continues unremedied for at least three (3) Business Days
after the earliest to occur of (i) the date on which written notice of such
Borrowing Base Deficiency shall have been given to the Borrower or the
Collateral Manager, (ii) the date on which a Responsible Officer of the Borrower
or the Collateral Manager acquires actual knowledge thereof and (iii) the most
recent date on which the Borrower was required to calculate the Borrowing Base
hereunder; or

(l)    (i) a Change of Control of the Borrower or the Equityholder occurs
without the prior written consent of the Administrative Agent or (ii) the
Borrower shall fail to satisfy each of the criteria set forth in Section 4.1(u),
unless a law firm reasonably acceptable to the Administrative Agent renders a
substantive nonconsolidation opinion with respect thereto acceptable to the
Administrative Agent; or

(m)    the occurrence of a Collateral Manager Termination Event; or

(n)    any failure on the part of the Borrower to comply with the covenant set
forth in Section 5.1(g) with respect to the matters set forth in
Section 4.1(u)(xxv); or

(o)    the Borrower or the Seller defaults in making any payment required to be
made under an agreement for borrowed money owing by it (other than, in the case
of the Borrower, this Agreement) to which it is a party individually or in an
aggregate principal amount in excess of (i) with respect to the Borrower,
$500,000, and (ii) with respect to the Seller, $2,500,000 in excess of any
amounts disputed in good faith by such Person and, in each case, such default is
not cured within the applicable cure period, if any, provided for under such
agreement; or

(p)    the Borrower or the Seller shall have made payments (other than payments
made on behalf of such Person from insurance proceeds of the Borrower)
individually or in the aggregate in excess of $500,000 (or $5,000,000 with
respect to the Seller) in settlement of any litigation claim or dispute;

 

-124-



--------------------------------------------------------------------------------

(q)    ten percent (10%) or more of the unfunded equity commitments of the
underlying investors in the Equityholder to the Equityholder shall have been
terminated or canceled; or

(r)    the Internal Revenue Service or any other Governmental Authority shall
file notice of a lien pursuant to Section 6323 of the Code with regard to any
assets of the Borrower, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any assets of
the Borrower and such lien shall not have been released within five (5) Business
Days.

Section 9.2    Remedies.

(a)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall, at the request of the Required Lenders and by notice
to the Borrower, declare (i) the Termination Date to have occurred and all
outstanding Obligations to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) or (ii) the Reinvestment Period End Date to have
occurred; provided that, in the case of any event involving the Borrower
described in Section 9.1(c), all of the Obligations shall be immediately due and
payable in full (without presentment, demand, notice of any kind, all of which
are hereby expressly, waived by the Borrower) and the Termination Date shall be
deemed to have occurred automatically upon the occurrence of any such event.

(b)    On and after the declaration or occurrence of the Termination Date, the
Collateral Agent, for the benefit of the Secured Parties, shall have, with
respect to the Collateral granted pursuant to Section 8.1, and in addition to
all other rights and remedies available to the Collateral Agent and the Secured
Parties under this Agreement or other Applicable Law, all rights and remedies of
a secured party upon default provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.
Without limiting the generality of the foregoing, but subject to Section 9.2(c),
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances transfer all or any part of the Collateral
into the Collateral Agent’s name or the name of any Secured Party or its nominee
or nominees, and/or forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions (including by lease or by deferred payment
arrangement) as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk and/or may take such other actions as may be available under applicable
law. The Collateral Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, auction or closed tender, to purchase the whole or any
part of the Collateral so sold, free of any right or

 

-125-



--------------------------------------------------------------------------------

equity of redemption in the Borrower, which right or equity is hereby waived or
released. In addition, the Borrower and the Collateral Manager hereby agree that
they will, at the Borrower’s expense and at the direction of the Collateral
Agent, forthwith, (i) assemble all or any part of the Collateral as directed by
the Collateral Agent and make the same available to the Collateral Agent at a
place to be designated by the Collateral Agent, whether at the Borrower’s
premises or elsewhere, and (ii) without notice except as specified below, sell
the Collateral or any part thereof upon such terms, in such lots, to such
buyers, and according to such other instructions as the Collateral Agent at the
direction of the Administrative Agent may deem commercially reasonable. The
Borrower agrees that, to the extent notice of sale shall be required by law, ten
(10) days’ notice to the Borrower of any sale hereunder shall constitute
reasonable and proper notification. All cash Proceeds received by the Collateral
Agent on behalf of the Secured Parties in respect of any sale of, collection
from, or other realization upon, all or any part of the Loans (after payment of
any amounts incurred in connection with such sale) shall be deposited into the
Collection Account and applied pursuant to Section 2.8. To the extent permitted
by Applicable Law, the Borrower waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the exercise by the Collateral Agent or any other Secured Party of any of its
rights hereunder. The Borrower shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency, except as
provided in Section 9.6(b).

(c)    In connection with the sale of the Collateral following the acceleration
of the Obligations by the Required Lenders pursuant to Section 9.2(a), the
Equityholder, the Collateral Manager and their respective Affiliates thereof
shall have the right to purchase any or all of the Loans in the Collateral, in
each case by paying to the Collateral Agent in immediately available funds, an
amount equal to all outstanding Obligations (or, in the case of a purchase of
less than all of the Loans in the Collateral, with the prior written consent of
the Administrative Agent in its sole discretion, an amount equal to the
aggregate Outstanding Balance of all Loans purchased). If the Equityholder, the
Collateral Manager or any of their Affiliates thereof fail to exercise this
purchase right within ten (10) Business Days following such acceleration of the
Obligations pursuant to Section 9.2(a), then such contractual rights shall be
irrevocably forfeited by the Equityholder and Affiliates thereof, but nothing
herein shall prevent the Equityholder or its Affiliates from bidding at any sale
of such Collateral.

Section 9.3    [Reserved].

Section 9.4    Application of Cash Collected.

Any Cash collected by the Collateral Agent with respect to the Obligations
pursuant to this Article IX and any Cash that may then be held or thereafter
received by the Collateral Agent with respect to the Obligations hereunder shall
be applied in accordance with Section 2.8, at the date or dates fixed by the
Collateral Agent; provided, that (a) subject to clause (b), no such date may be
fixed by the Collateral Agent unless the Collateral Agent has given the Borrower
no fewer than two (2) Business Days’ prior written notice of such date, which
notice shall set forth in reasonable detail the expected applications of Cash on
such date and (b) no failure by the Collateral Agent to deliver the notice
required pursuant to the foregoing clause (a) will affect the application of
funds in the Collection Accounts pursuant to Section 2.8 on the next succeeding
Payment Date.

 

-126-



--------------------------------------------------------------------------------

Section 9.5    Rights of Action.

Notwithstanding any other provision of this Agreement (other than Section 12.10)
or in any other Transaction Document, the Required Lenders shall have the right
to direct the Collateral Agent to institute any proceedings, judicial or
otherwise, with respect to any Transaction Document, or for the appointment of a
separate receiver or trustee, or for any other remedy hereunder. The Collateral
Agent shall only institute proceedings and exercise remedies hereunder at the
direction of the Required Lenders (which the Collateral Agent shall implement
without delay) and, in taking any action as so directed, shall have the right to
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request.

Section 9.6    Unconditional Rights of Lenders to Receive Principal and Interest

(a)    Notwithstanding any other provision in this Agreement, each Lender shall
have the right, which is absolute and unconditional, to receive payment of the
Obligations as such amounts become due and payable in accordance with the terms
hereof and, subject to the provisions of Section 9.5, upon the occurrence and
during the continuance of an Event of Default, to institute proceedings for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Lender.

(b)    If collections in respect of the Collateral are insufficient to make
payments due in respect of the Obligations, no other assets will be available
for payment of the deficiency following realization of the Collateral and
application of the proceeds thereof in accordance with Sections 2.7 and 2.8, and
the obligations of the Borrower to pay any deficiency shall thereupon be
extinguished and shall not thereafter revive.

Section 9.7    Restoration of Rights and Remedies.

If the Collateral Agent or any Lender has instituted any judicial proceeding to
enforce any right or remedy under this Agreement and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Collateral Agent or to such Lender, then and in every such case the
Borrower, the Collateral Agent and the Lenders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such proceeding had been instituted.

Section 9.8    Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Collateral Agent or
to the Lenders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing by law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

-127-



--------------------------------------------------------------------------------

Section 9.9    Delay or Omission Not Waiver

No delay or omission of the Collateral Agent or of any Lender to exercise any
right or remedy accruing upon the occurrence and during the continuation of any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Section 9.9 or by law to the Collateral Agent or to the Lenders
may be exercised from time to time, and as often as may be deemed expedient, by
the Collateral Agent or by the Lenders, as the case may be.

Section 9.10    Waiver of Stay or Extension Laws.

The Borrower covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force (including filing a voluntary petition under
Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Agreement; and the Borrower (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenant that it will not hinder, delay or impede
the execution of any power herein granted to the Collateral Agent, but will
suffer and permit the execution of every such power as though no such law had
been enacted.

Section 9.11    Power of Attorney. The Borrower hereby irrevocably appoints the
Collateral Agent its true and lawful attorney (with full power of substitution)
in its name, place and stead and at its expense, in connection with the
enforcement of the rights and remedies provided for (and subject to the terms
and conditions set forth) in this Agreement after the occurrence and during the
continuance of a Default or an Event of Default, including without limitation
the following powers: (a) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (b) to make all necessary transfers of
the Collateral in connection with any such sale or other disposition made
pursuant hereto, (c) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document. Nevertheless, if so
requested by the Collateral Agent, the Borrower shall ratify and confirm any
such sale or other disposition by executing and delivering to the Collateral
Agent or such purchaser all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request. For the avoidance of
doubt, the power of attorney granted by the Borrower pursuant to this
Section 9.11 supersedes any other power of attorney or similar rights granted by
the Borrower to any other party (including, without limitation, the Collateral
Manager) under this Agreement, any other Transaction Document or any other
agreement; provided that, the Collateral Manager may continue to exercise its
rights under this Agreement until the Collateral Manager has received notice of
the Collateral Agent’s exercise of its power of attorney hereunder.

 

-128-



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION

Section 10.1    Indemnities by the Borrower.

(a)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify the Secured
Parties and the Independent Member and each of their respective assigns and
officers, directors, employees and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against, incurred
by or asserted against such Indemnified Party or any of them arising out of or
as a result of this Agreement or having an interest in the Collateral or in
respect of any Loan included in the Collateral, excluding, however, any
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of any Indemnified Party. If the Borrower has made any
indemnity payment pursuant to this Section 10.1 and such payment fully
indemnified the recipient thereof and the recipient thereafter collects any
payments from others in respect of such Indemnified Amounts then, the recipient
shall repay to the Borrower an amount equal to the amount it has collected from
others in respect of such Indemnified Amounts. Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
(except to the extent resulting from gross negligence or willful misconduct on
the part of any Indemnified Party) relating to or resulting from:

(i)    any representation or warranty made or deemed made by the Borrower, the
Collateral Manager (on behalf of the Borrower) or any of their respective
officers under or in connection with this Agreement or any other Transaction
Document, which shall have been false or incorrect in any material respect when
made or deemed made or delivered;

(ii)    the failure of any Loan acquired on the Closing Date to be an Eligible
Loan as of the Closing Date and the failure of any Loan acquired after the
Closing Date to be an Eligible Loan on the related Funding Date;

(iii)    the failure by the Borrower or the Collateral Manager (on behalf of the
Borrower) to comply with any term, provision or covenant contained in this
Agreement or any agreement executed in connection with this Agreement, or with
any Applicable Law, with respect to any Collateral or the nonconformity of any
Collateral with any such Applicable Law;

(iv)    the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first priority, perfected security interest in
the Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance or at any time
thereafter;

 

-129-



--------------------------------------------------------------------------------

(v)    the failure to maintain, as of the close of business on each Business Day
prior to the Termination Date, an amount of Advances Outstanding that is less
than or equal to the Borrowing Base on such Business Day;

(vi)    the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;

(vii)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms);

(viii)    any failure of the Borrower or the Collateral Manager (on behalf of
the Borrower) to perform its duties or obligations in accordance with the
provisions of this Agreement or any of the other Transaction Documents to which
it is a party or any failure by the Borrower or the Collateral Manager (on
behalf of the Borrower) to perform its respective duties under any Collateral;

(ix)    any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower to qualify to do business or file any notice or
business activity report or any similar report;

(x)    any action taken by the Borrower or the Collateral Manager (on behalf of
the Borrower) in the enforcement or collection of any Collateral;

(xi)    any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with the Underlying Assets or services that are the subject of any
Collateral;

(xii)    [reserved];

(xiii)    any repayment by the Administrative Agent or another Secured Party of
any amount previously distributed in reduction of Advances Outstanding or
payment of Interest or any other amount due hereunder which amount the
Administrative Agent or another Secured Party believes in good faith is required
to be repaid;

(xiv)    except with respect to funds held in the Collection Account, the
commingling of Collections on the Collateral at any time with other funds;

(xv)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or the security interest in the Collateral;

(xvi)    any failure by the Borrower to give reasonably equivalent value to the
Seller or to the applicable third party transferor, in consideration for the
transfer by the Seller or such third party to the Borrower of any item of
Collateral or any attempt by any

 

-130-



--------------------------------------------------------------------------------

Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

(xvii)    the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement; or

(xviii)    the failure of the Borrower or any of its agents or representatives
to remit to the Collateral Manager (on behalf of the Borrower) or the Collateral
Agent, Collections on the Collateral remitted to the Borrower, the Collateral
Manager (on behalf of the Borrower) or any such agent or representative as
provided in this Agreement.

(b)    Any amounts subject to the indemnification provisions of this
Section 10.1 shall be paid by the Borrower to the Indemnified Party pursuant to
Section 2.7 or 2.8, as applicable, on the Payment Date following such Person’s
demand therefor (if given at least five (5) Business Days prior to such Payment
Date, and, if not, on the next subsequent Payment Date), accompanied by a
reasonably detailed description in writing of the related damage, loss, claim,
liability and related costs and expenses.

(c)    If for any reason the indemnification provided above in this Section 10.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations; provided that the
Borrower shall not be required to contribute in respect of any Indemnified
Amounts excluded in Section 10.1(a).

(d)    The obligations of the Borrower under this Section 10.1 shall survive the
resignation or removal of the Administrative Agent, the Collateral Manager or
the Collateral Agent and the termination of this Agreement.

(e)    This Section 10.1 shall not apply with respect to Taxes other than any
Taxes representing damages, losses, claims, liabilities and related costs and
expenses arising from any non-Tax claim.

Section 10.2    Indemnities by the Collateral Manager.

(a)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Collateral Manager hereby agrees to indemnify each
Indemnified Party, the Borrower, the Equityholder, and their respective
managers, officers, directors, employees and agents (collectively, the
“Collateral Manager Indemnified Parties”) forthwith on demand, from and against
any and all Indemnified Amounts awarded against or incurred by any such
Collateral Manager Indemnified Party by reason of any acts or omissions of the
Collateral Manager arising out of a breach of its obligations and duties under
this Agreement and each other Transaction Document to which it is a party,
including, but not limited to (i) any representation or warranty made by the
Collateral Manager under or in connection with any Transaction Document or any
other information or report delivered by or on behalf of the Collateral Manager
pursuant

 

-131-



--------------------------------------------------------------------------------

hereto, which shall have been false, incorrect or misleading in any material
respect when made or deemed made, (ii) the failure by the Collateral Manager to
comply with any Applicable Law, (iii) the failure of the Collateral Manager to
comply with its duties or obligations in accordance with this Agreement,
(iv) any gross negligence, willful misconduct, bad faith or fraud on the part of
the Collateral Manager or (v) any litigation, proceedings or investigation
against the Collateral Manager in connection with any Transaction Document or
its role as Collateral Manager hereunder solely to the extent arising from the
Collateral Manager’s breach of its obligations and duties under this Agreement
or any other Transaction Document to which it is a party excluding, however, any
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of any Collateral Manager Indemnified Party. The parties
agree that the provisions of this Section 10.2 shall not be interpreted to
provide recourse to the Collateral Manager against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of an Obligor with respect to
any Loan. The provisions of this indemnity shall run directly to and be
enforceable by a Collateral Manager Indemnified Party subject to the limitations
hereof; provided that the indemnification of the Borrower, the Equityholder and
their respective managers, officers, directors, employees and agents shall be in
all respects junior and subordinate to the indemnification of the Indemnified
Parties and their respective managers, officers, directors, employees and
agents.

(b)    Any amounts subject to the indemnification provisions of this
Section 10.2 shall be paid by the Collateral Manager to the applicable
Collateral Manager Indemnified Party within five (5) Business Days following
such Person’s demand therefor.

(c)    For the avoidance of doubt, the Collateral Manager shall have no
liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Loans.
Furthermore, in no event shall the Collateral Manager be liable for special,
indirect or consequential losses or damages of any kind whatsoever (including
but not limited to lost profits) even if the Collateral Manager has been advised
of the likelihood of such damages and regardless of the form of such action

(d)    The obligations of the Collateral Manager under this Section 10.2 shall
survive the resignation or removal of the Administrative Agent, the Collateral
Agent and the termination of this Agreement.

(e)    Any indemnification pursuant to this Section 10.2 shall not be payable
from the Collateral.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.1    Appointment.

Each Secured Party hereby appoints and authorizes the Administrative Agent as
its agent and hereby further authorizes the Administrative Agent to appoint
additional agents and bailees (including, without limitation, the Collateral
Agent) to act on its behalf and for the benefit of each of the Secured Parties.
Each Secured Party further authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the

 

-132-



--------------------------------------------------------------------------------

other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality, of the foregoing,
each Secured Party hereby appoints the Administrative Agent as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent may deem necessary or appropriate or that a
Secured Party may reasonably request in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Administrative Agent as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
The Lenders may direct the Administrative Agent to take any such incidental
action hereunder. With respect to other actions which are incidental to the
actions specifically delegated to the Administrative Agent hereunder, the
Administrative Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Lenders; provided that the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender pursuant to the foregoing
provisions and the Administrative Agent does not receive a consent (either
positive or negative) from such Person within ten (10) Business Days of such
Person’s receipt of such request, then such Lender shall be deemed to have
declined to consent to the relevant action. To the extent not delivered or
required to be delivered to the Lenders by the Borrower or the Collateral
Manager hereunder or the other Transaction Documents, the Administrative Agent
shall furnish to the Lenders, promptly upon the Administrative Agent’s receipt
of the same, copies of all notices, certificates and other information delivered
to the Administrative Agent under the Transaction Documents.

Section 11.2    Standard of Care.

The Administrative Agent shall exercise such rights and powers vested in it by
this Agreement and the other Transaction Documents, and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

Section 11.3    Administrative Agent’s Reliance, etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, the Administrative Agent:
(i) may consult with legal counsel (including counsel for the Borrower or the
Seller), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made by any other Person in or in

 

-133



--------------------------------------------------------------------------------

connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of any of the Borrower, the Collateral Manager, the Equityholder or the
Seller or to inspect the property (including the books and records) of any of
the Borrower, the Collateral Manager, the Equityholder or the Seller; (iv) shall
not be responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 11.4    Credit Decision with Respect to the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, or
any of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.

Section 11.5    Indemnification of the Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Collateral Manager), ratably in accordance
with its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that, the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The payment of amounts under this Section 11.5
shall be on an after-Tax basis. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent, ratably in accordance with its Pro
Rata Share promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lenders hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower or the Collateral Manager.

 

-134-



--------------------------------------------------------------------------------

Section 11.6    Successor Administrative Agent.

The Administrative Agent may resign at any time, effective upon the appointment
and acceptance of a successor Administrative Agent as provided below, by giving
at least five (5) days’ written notice thereof to each Lender and the Borrower.
Upon any such resignation, the Lenders acting jointly shall appoint a successor
Administrative Agent with the consent of the Borrower, such consent not to be
unreasonably withheld. Each of the Borrower and each Lender agree that it shall
not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000, (ii) a Lender or (iii) an Affiliate of such
a bank or a Lender. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article XI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.

Section 11.7    Payments by the Administrative Agent.

Unless specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lenders shall be paid by the Administrative Agent to the Lenders in accordance
with their respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 3:30 p.m. on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

 

-135-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.1    Amendments and Waivers.

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Collateral
Manager, the Required Lenders and the Equityholder; provided that no amendment,
waiver or consent shall:

(a)    increase the Commitment of any Lender without the written consent of such
Lender;

(b)    waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

(c)    reduce the principal of, or the rate of interest specified herein on, any
Advance or Obligation, or any fees or other amounts payable hereunder or under
any other Transaction Document without the written consent of each Lender
directly and adversely affected thereby;

(d)    change Section 2.7, 2.8 or any related definitions or provisions in a
manner that would alter the order of application of proceeds or would alter the
pro rata sharing of payments required thereby, in each case, without the written
consent of each Lender directly and adversely affected thereby;

(e)    change any provision of this Section 12.1 or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(f)    consent to the assignment or transfer by the Borrower, the Seller or the
Collateral Manager of such Person’s rights and obligations under any Transaction
Document to which it is a party (except as expressly permitted hereunder), in
each case, without the written consent of each Lender;

(g)    make any modification to the definition of “Borrowing Base” or “Adjusted
Borrowing Value”, in each case, which would have a material adverse effect on
the calculation of the Borrowing Base, without the written consent of each
Lender; or

(h)    release all or substantially all of the Collateral or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender;

provided, further, that, (i) any amendment of this Agreement that is solely for
the purpose of adding a Lender may, subject to Section 12.16, be effected
without the written consent of the Borrower or any Lender, (ii) no such
amendment, waiver or modification materially adversely affecting the rights or
obligations of the Collateral Agent shall be effective without the written
agreement of the Collateral Agent, (iii) any amendment of this Agreement that a
Lender is advised by its legal or financial advisors to be necessary or
desirable in order to avoid the consolidation of the Borrower with such Lender
for accounting purposes may be effected without the written consent of any other
Lender and (iv) the Administrative Agent, the Collateral Manager and the
Borrower shall be permitted to amend any provision of the Transaction Documents
(and such amendment shall become effective without any further action or consent
of any other party

 

-136-



--------------------------------------------------------------------------------

to any Transaction Document) if the Administrative Agent, the Collateral Manager
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Each waiver, amendment and consent made pursuant to this Section 12.1 shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 12.2    Notices, etc.

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. For the avoidance of doubt, any notice or
communication to Wells Fargo, in its capacity as the Lender or Administrative
Agent shall not constitute notice to the Collateral Agent unless and until such
notice has been delivered to the Collateral Agent pursuant to the terms hereof.
All such notices and communications shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, (b) one Business Day after delivery to
an overnight courier, (c) on the date personally delivered to a Responsible
Officer of the party to which sent, or (d) on the date transmitted by legible
facsimile transmission or electronic mail transmission with a confirmation of
receipt.

Section 12.3    Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 10.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided that if all or any portion of such excess amount is thereafter
recovered from such Secured Party, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

Section 12.4    No Waiver; Remedies.

No failure on the part of the Administrative Agent, the Collateral Agent or a
Secured Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies herein
provided are cumulative and not exclusive of any rights and remedies provided by
law.

 

-137-



--------------------------------------------------------------------------------

Section 12.5    Binding Effect; Benefit of Agreement.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Administrative Agent, the Collateral Agent, the
Secured Parties and their respective successors and permitted assigns. Each
Collateral Manager Indemnified Party and each Indemnified Party shall be an
express third-party beneficiary of this Agreement to the extent set forth
herein. Notwithstanding anything to the contrary herein, the Collateral Manager
may not assign any of its rights or obligations hereunder by virtue of any
change of control considered an “assignment” within the meaning of
Section 202(a)(1) of the Advisers Act without the prior written consent of the
Borrower and the Equityholder.

Section 12.6    Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Collateral Manager’s
representations, covenants and duties set forth in Articles IV and V, creates
and constitutes the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect until all Commitments
have been terminated and the Obligations (other than contingent indemnification
and reimbursement obligations for which no claim giving rise thereto has been
asserted) have been paid in full; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower or the Collateral Manager pursuant to Articles IV and V, the
provisions, including, without limitation the indemnification and payment
provisions, of Article X, Section 2.13, Section 12.9, Section 12.10 and
Section 12.11, shall be continuing and shall survive (i) any termination of this
Agreement and the occurrence of the Collection Date and (ii) with respect to the
rights and remedies of the Lenders under Article X, any sale by the Lenders of
the Obligations hereunder.

Section 12.7    Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Section 12.8    Consent to Jurisdiction; Waiver of Objection to Venue.

Each of the Collateral Manager, the Borrower, the Seller, the Lenders, the
Administrative Agent and the Collateral Agent hereby irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-138-



--------------------------------------------------------------------------------

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or the
Collateral Manager, as applicable;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.8 any special, indirect, exemplary, punitive or consequential
(including loss of profit) damages; and

(f)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 12.9    Costs and Expenses.

(a)    In addition to (and without duplication of) the rights of indemnification
granted to the Indemnified Parties under Article X hereof and amounts payable
pursuant to Section 2.11, the Borrower agrees to pay all reasonable invoiced
out-of-pocket costs and expenses of the Secured Parties incurred in connection
with the preparation, execution, delivery, administration (including periodic
auditing, to the extent required to be paid by the Borrower pursuant to this
Agreement), renewal, amendment or modification of, or any waiver or consent
issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable invoiced fees and out-of-pocket expenses of counsel for the
Secured Parties with respect thereto and with respect to advising the
Administrative Agent, the Collateral Manager, the Collateral Agent and the
Secured Parties as to their respective rights and remedies under this Agreement
and the other documents to be delivered hereunder or in connection herewith, and
all reasonable invoiced out-of-pocket costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Secured Parties in
connection with the enforcement of this Agreement by such Person and the other
documents to be delivered hereunder or in connection herewith.

(b)    The Borrower shall pay on the Payment Date following receipt of a request
therefor, all other costs and expenses that have been invoiced at least two
(2) Business Days prior to such Payment Date and incurred by the Administrative
Agent and the Secured Parties, in each case in connection with periodic audits
of the Borrower’s books and records.

Section 12.10    No Proceedings.

(a)    Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against, the Borrower or the
Equityholder (in any of its roles hereunder or under the other Transaction
Documents) any Insolvency Proceeding so long as there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the date on which all Commitments were terminated and the Obligations were
paid in full (other than contingent indemnification and reimbursement
obligations for which no claim giving rise thereto has been asserted).

 

-139-



--------------------------------------------------------------------------------

(b)    The provisions of this paragraph shall survive the termination of this
Agreement. The provisions of this Section 12.10 are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of this
Section 12.10 and the Administrative Agent may seek and obtain specific
performance of such provisions (including injunctive relief), including, without
limitation, in any bankruptcy, reorganization, arrangement, winding up,
insolvency, moratorium, winding up or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws, or any similar
laws.

Section 12.11    Recourse Against Certain Parties.

(a)    No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, any Secured Party, the Borrower, the
Collateral Manager, the Seller or the Equityholder as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any incorporator,
affiliate, stockholder, officer, partner, member, manager, employee or director
of the Administrative Agent, any Secured Party, the Borrower, the Collateral
Manager, the Seller or the Equityholder by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Administrative
Agent, any Secured Party, the Borrower, the Collateral Manager, the Seller or
the Equityholder contained in this Agreement and all of the other agreements,
instruments and documents entered into by it pursuant hereto or in connection
herewith are, in each case, solely the corporate or limited liability company
obligations of the Administrative Agent, any Secured Party, the Borrower, the
Collateral Manager, the Seller or the Equityholder, and that no personal
liability whatsoever shall attach to or be incurred by the Administrative Agent,
any Secured Party, the Borrower, the Collateral Manager, the Seller or the
Equityholder or any incorporator, stockholder, affiliate, officer, partner,
member, manager, employee or director of the Administrative Agent, any Secured
Party, the Borrower, the Collateral Manager, the Seller or the Equityholder
under or by reason of any of the obligations, covenants or agreements of the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager,
the Seller or the Equityholder contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of the Administrative Agent, any Secured Party,
the Borrower, the Collateral Manager, the Seller or the Equityholder and each
incorporator, stockholder, affiliate, officer, partner, member, manager,
employee or director of the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager, the Seller or the Equityholder, or any of
them, for breaches by the Administrative Agent, any Secured Party, the Borrower,
the Collateral Manager, the Seller or the Equityholder of any such obligations,
covenants or agreements, which liability may arise either at common law or at
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement;
provided that the foregoing non-recourse provisions shall in no way affect any
rights the Secured Parties might have against any incorporator, affiliate,
stockholder, officer, employee, partner, member, manager or director of the
Borrower, the Collateral Manager, the Seller or the Equityholder to the extent
of any fraud, misappropriation, embezzlement or any other financial crime
constituting a felony by such Person.

 

-140-



--------------------------------------------------------------------------------

(b)    Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Seller, the Collateral Manager or any other Person
against the Administrative Agent, the Collateral Agent and the Secured Parties
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
to any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each of the Borrower,
the Seller and the Collateral Manager hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected.

(c)    Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Seller or any other Person against the Collateral
Manager or its Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect to any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected.

(d)    Notwithstanding any contrary provision set forth herein, no claim may be
made by the Collateral Manager against the Borrower or its Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Collateral Manager hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected.

(e)    No obligation or liability to any Obligor under any of the Loans is
intended to be assumed by the Administrative Agent and the Secured Parties under
or as a result of this Agreement and the transactions contemplated hereby.

(f)    Notwithstanding any other provision of this Agreement, none of the
parties to this Agreement may, prior to the date which is one year (or if longer
the applicable preference period then in effect) plus one day after the
Termination Date, institute against, or join any other Person in instituting
against, the Borrower, any bankruptcy, winding up, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
U.S. federal or state bankruptcy or similar laws of any jurisdiction. Nothing in
this Section 12.11(f) shall preclude, or be deemed to estop, the Collateral
Agent or any of the other party to this Agreement (i) from taking any action
prior to the expiration of the aforementioned period in (y) any case or
proceeding voluntarily filed or commenced by the Borrower or (z) any involuntary
insolvency proceeding filed or commenced by a Person other than one of the
parties to this Agreement, or (ii) from commencing against the Borrower or any
of its property any legal action that is not a bankruptcy, winding up,
reorganization, arrangement, insolvency, moratorium,

 

-141-



--------------------------------------------------------------------------------

liquidation or similar proceeding. It is understood that the foregoing
provisions of this paragraph (f) shall not (i) prevent recourse to the
Collateral in the manner provided herein for the sums due or to become due under
any obligation, instrument or agreement that is part of the Collateral or
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Loans (to the extent that they evidence debt) or secured by
this Agreement until such Collateral has been realized and proceeds distributed
in accordance with the provisions of Section 2.7 and Section 2.8, whereupon any
outstanding indebtedness or obligation of the Borrower shall be extinguished. It
is further understood that the foregoing provisions of this paragraph (f) shall
not limit the right of any Person to name the Borrower as a party defendant in
any proceeding or in the exercise of any other remedy under this Agreement, so
long as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against the Borrower.

(g)    The provisions of this Section 12.11 shall survive the termination of
this Agreement.

Section 12.12    Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances.

(a)    The Borrower shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent, as
agent for the Secured Parties, and of the Secured Parties to the Collateral to
be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Administrative Agent, as agent of the Secured Parties, hereunder to all
property comprising the Collateral. The Borrower shall cooperate fully with the
Collateral Manager in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
Section 12.12(a).

(b)    The Borrower agrees that from time to time, at its expense, it will
promptly authorize, execute and deliver all instruments and documents, and take
all actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the security interest granted in the
Collateral, or to enable the Administrative Agent or the Secured Parties to
exercise and enforce their rights and remedies hereunder or with respect to the
Collateral.

(c)    If the Borrower or the Collateral Manager fails to perform any of its
obligations hereunder, the Administrative Agent or any Secured Party may (but
shall not be required to) perform, or cause performance of, such obligation; and
the Administrative Agent’s or such Secured Party’s costs and expenses incurred
in connection therewith shall be payable by the Borrower as provided in
Article X. The Borrower irrevocably authorizes the Administrative Agent and
appoints the Administrative Agent as its attorney-in-fact to act on behalf of
the Borrower (i) to execute on behalf of the Borrower as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Secured Parties in the Collateral, including those that describe
the Collateral as “all assets,” or words of similar effect, and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Collateral as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral. This appointment is coupled
with an interest and is irrevocable.

 

-142-



--------------------------------------------------------------------------------

(d)    Without limiting the generality of the foregoing, the Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth (5th) anniversary of the date of filing of the financing statements
referred to in Section 3.1(k) or any other financing statement filed pursuant to
this Agreement or in connection with any Advance hereunder, unless all
Commitments have been terminated and the Obligations have been paid in full
(other than contingent indemnification and reimbursement obligations for which
no claim giving rise thereto has been asserted), authorize, execute and deliver
and file or cause to be filed an appropriate continuation statement with respect
to each such financing statement.

Section 12.13    Confidentiality.

(a)    Each of the Administrative Agent, the Secured Parties, the Collateral
Agent, the Borrower and the Collateral Manager shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of this
Agreement and all information with respect to the other parties, including all
information regarding the business and beneficial ownership of the Borrower and
the Collateral Manager hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys, investors, rating agencies, potential
investors or other agents engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loans
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person (other than external accountants, auditors,
attorneys and other Excepted Persons governed by ethical obligations and
requirements) shall, as a condition to any such disclosure, agree that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, the Borrower and shall treat such
information as confidential, (ii) disclose the existence of this Agreement, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law, and (iv) disclose this Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents. It is understood that the financial terms that
may not be disclosed except in compliance with this Section 12.13(a) include,
without limitation, all fees and other pricing terms, and all Events of Default,
Collateral Manager Termination Events, and priority of payment provisions.

(b)    Anything herein to the contrary notwithstanding, each of the Borrower and
the Collateral Manager hereby consents to the disclosure of any nonpublic
information with respect to it (i) to the Administrative Agent, the Collateral
Manager, the Collateral Agent or the Secured Parties by each other, (ii) by the
Administrative Agent, the Collateral Agent and the Secured Parties to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential in accordance with the terms
hereof and to use such information solely for the purposes of the transactions
contemplated by this Agreement, or (iii) by the Administrative Agent, and the
Secured Parties to S&P or Moody’s, any commercial paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to any Lender, and to

 

-143-



--------------------------------------------------------------------------------

any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information and agrees, or is otherwise under a contractual, fiduciary,
professional or other similar duties of confidentiality, to treat such
information as confidential. In addition, the Secured Parties, the
Administrative Agent, and the Collateral Manager may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

(c)    Notwithstanding anything herein to the contrary, the foregoing shall not
be construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, other than pursuant to a breach of these confidentiality
provisions; (ii) disclosure of any and all information (A) if required to do so
by any applicable statute, law, rule or regulation, (B) to any government agency
or regulatory body having or claiming authority to regulate or oversee any
aspects of the Administrative Agent’s, the Secured Parties’, the Collateral
Agent’s, the Collateral Manager’s, the Equityholder’s or the Borrower’s business
or that of their affiliates, (C) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, the Secured
Parties, the Collateral Agent, the Collateral Manager or the Borrower or an
officer, director, employee, shareholder or affiliate of any of the foregoing is
a party, (D) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower or,
to the extent information with respect to the Collateral Manager is included
therein, the Collateral Manager, (E) to any affiliate, independent or internal
auditor, agent (including any potential sub-or-successor servicer), employee or
attorney of the Collateral Agent or the Collateral Manager having a need to know
the same, (F) to any Person whose consent is required or to whom notice is
required to be given in connection with the Borrower’s acquisition or
disposition of any Loan or any assignment thereof, or (G) to any Person when
required for USA Patriot Act or other “know your customer” purposes, provided
that the Collateral Agent or the Collateral Manager, as applicable, advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower or the Collateral Manager,
as applicable.

(d)    Notwithstanding any other provision of this Agreement, each of the
Borrower and the Collateral Manager shall each have the right to keep
confidential from the Administrative Agent, the Collateral Agent and/or the
Secured Parties, for such period of time as such Person determines is reasonable
(i) any information that such Person reasonably believes to be in the nature of
trade secrets and (ii) any other information that such Person or any of their
Affiliates, or the officers, employees or directors of any of the foregoing, is
required by law as evidenced by an Opinion of Counsel.

(e)    Each of the Administrative Agent, the Secured Parties and the Collateral
Agent will keep the information of the Obligors confidential in the manner
required by the applicable Underlying Instruments.

Section 12.14    Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the

 

-144-



--------------------------------------------------------------------------------

same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement, the other Transaction Documents
and any agreements or letters (including fee letters) executed in connection
herewith contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

Section 12.15    Waiver of Setoff.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

Section 12.16    Assignments by the Lenders.

(a)    Subject to Section 12.16(f), each Lender may, with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), at any time assign an interest in, or sell a
participation interest in any Advance (or portion thereof) or its Commitment
hereunder to any Person; provided that, each transferee shall be required to
make the representation set forth in the immediately succeeding sentence (and no
such transfer shall be recognized unless such transferee makes such
representation), and provided further that (i) unless a Default or an Event of
Default has occurred, no transfer of any Advance (or any portion thereof) shall
be made unless the transferee has either a long-term unsecured debt rating of
“Baa2” or above from Moody’s or “BBB” or above from S&P, (ii) the consent of the
Borrower is not required for any assignment (x) to any Affiliate of a Lender,
(y) required by any change in Applicable Law or (z) during a Default or an Event
of Default and (iii) in the case of an assignment of any Commitment (or any
portion thereof), any Advance (or any portion thereof) the assignee executes and
delivers to the Collateral Manager, the Borrower the Administrative Agent and
the Collateral Agent a fully executed Joinder Supplement substantially in the
form of Exhibit H hereto and a transferee letter substantially in the form of
Exhibit G hereto (a “Transferee Letter”). Each Lender hereby represents and
warrants that is a “Qualified Purchaser” within the meaning of Section 3(c)(7)
of the 1940 Act. The parties to any such assignment or sale of a participation
interest shall execute and deliver to such Lender for its acceptance and
recording in its books and records, such agreement or document as may be
satisfactory to such parties. The Borrower shall not assign or delegate, or
grant any interest in, or permit any Lien (except Permitted Liens) to exist
upon, any of the Borrower’s rights, obligations or duties under the Transaction
Documents without the prior written consent of the Administrative Agent.
Notwithstanding anything contained in this Agreement to the contrary, Wells
Fargo shall not need prior consent of the Borrower to consolidate with or merge
into any other Person or convey or transfer substantially all of its properties
and assets, including without limitation any Advance (or portion thereof), to
any Person.

(b)    The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain a copy of each Joinder Supplement and Transferee Letter
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be

 

-145-



--------------------------------------------------------------------------------

conclusive (absent manifest error), and the Borrower, the Collateral Manager the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower, the Collateral Manager and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(c)    The Borrower agrees that each participant pursuant to Section 12.16(a)
shall be entitled to the benefits of Section 2.12 and Section 2.13 (subject to
the requirements and limitations therein, including the requirements under
Section 2.13(f) (it being understood that the documentation required under
Section 2.13(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant shall not be entitled to receive any greater
payment under Section 2.12 or Section 2.13, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from (i) the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any Applicable Law or (ii) the compliance by the participating Lender or such
participant with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
that occurs after the participant acquired the applicable participation.

(d)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of the applicable participants and the principal amounts (and
stated interest) of each such participant’s interest in the Obligations (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any Obligations) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)    Notwithstanding the foregoing provisions of this Section 12.16 or any
other provision of this Agreement, any Lender may at any time assign all or any
portion of its Advances as collateral security to the Federal Reserve Bank or,
as applicable, to such Lender’s trustee for the benefit of its investors (but no
such assignment shall release any Lender from any of its obligations hereunder).

(f)    Wells Fargo, as a Lender, hereby agrees to retain at least 51% of the
Commitments unless (a) an Event of Default occurs or (b) it is required to sell
any or all of its Commitments by Applicable Law or any regulatory authority.

 

-146-



--------------------------------------------------------------------------------

Section 12.17    Heading and Exhibits.

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 12.18    Intent of the Parties.

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

[Signature pages to follow.]

 

-147-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER: CRESCENT CAPITAL BDC FUNDING, LLC

By:    

  Name:   Title: COLLATERAL MANAGER: CRESCENT CAPITAL BDC, INC.

By:    

  Name:   Title: SELLER: CRESCENT CAPITAL BDC, INC.

By:    

  Name:   Title: EQUITYHOLDER: CRESCENT CAPITAL BDC, INC.

By:    

  Name:   Title:

 

Signature Page to LSA



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL  

ASSOCIATION, in its capacity as

Administrative Agent

By:       Name:   Title: LENDER: WELLS FARGO BANK, NATIONAL   ASSOCIATION By:  
    Name:   Title: THE COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL  

ASSOCIATION, not in its individual

capacity but solely as Collateral Agent

By:       Name:   Title:

 

Signature Page to LSA



--------------------------------------------------------------------------------

Annex A

CRESCENT CAPITAL BDC FUNDING, LLC

as Borrower

c/o Crescent Capital BDC, Inc.

11100 Santa Monica Boulevard

Suite 2000

Los Angeles, CA 90025

Attention: Mike L. Wilhelms

Phone: (310) 235-5981

Fax:     (310) 235-5967

Email:  mike.wilhelms@crescentcap.com

with a copy to:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Carl A. de Brito

Phone: (212) 698-3543

Fax:     (212) 698-3599

Email:  carl.debrito@dechert.com

CRESCENT CAPITAL BDC, INC.

as Collateral Manager, Equityholder and Seller

11100 Santa Monica Boulevard

Suite 2000

Los Angeles, CA 90025

Attention: Mike L. Wilhelms

Phone: (310) 235-5981

Fax:     (310) 235-5967

Email:  mike.wilhelms@crescentcap.com

with a copy to:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Carl A. de Brito

Phone: (212) 698-3543

Fax:     (212) 698-3599

 

Annex A to LSA



--------------------------------------------------------------------------------

Annex A (Continued)

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and a Lender

Duke Energy Center

550 S. Tryon Street

Charlotte, NC 28202

Attention: Corporate Debt Finance

Facsimile: (704) 410-0223

Confirmation: (704) 410-2431

All electronic dissemination of notices should be sent to
scp.mmloans@wellsfargo.com

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Crescent Capital BDC Funding, LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A to LSA



--------------------------------------------------------------------------------

Annex B

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 175,000,000  

 

Annex B to LSA